Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 1 of 192 PageID #: 1337




                              In the Matter of:
                          WILLIAM ALLEN MEANS

                                       vs




                                        H
     PETERSON, HARVEY and THE CITY OF SOUTH CHARLESTON


                   UG
              ROY TAYLOR, PH.D., ROUGH DRAFT
                                 June 23, 2021
RO
    Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 2 of 192 PageID #: 1338



· · ·IN THE UNITED STATES DISTRICT COURT FOR THE
· · · · · SOUTHERN DISTRICT OF WEST VIRGINIA
· · · · · · · · · ·AT CHARLESTON

·
· · ·WILLIAM ALLEN MEANS,
·
· · · · · · · ·Plaintiff,
·

· · · -vs-· · ·Civil Action No. 2:20-561




                                            H
·
· · ·E.M. PETERSON, D. HARVEY, and
· · ·THE CITY OF SOUTH CHARLESTON,

· · · · · · · ·Defendants.

·

·
·
·
                           UG
    · · · · DEPOSITION OF ROY G. TAYLOR, PH.D.
    · · · · · · ·(BY VIDEO CONFERENCE)
·   · ·___________________________________________
·
·   ·   · · The deposition of Roy G. Taylor, Ph.D.,
·   ·   ·was taken on June 23, 2021, at 10:00 a.m.,
·   ·   ·at 219 Baker Drive, Winfield, West Virginia.
·   ·   ·___________________________________________
RO

·

·

·

·

·   ·   ·   ·   ·   · · ELITE COURT REPORTING, LLC
·   ·   ·   ·   ·   · · · · ·5010 Dempsey Drive
·   ·   ·   ·   ·   ·Cross Lanes, West Virginia· 25313
·   ·   ·   ·   ·   · · · · · ·(304) 415-1122
·

· · · · · · · · · · Tara Arthur, CCR

·
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 3 of 192 PageID #: 1339


                                                                     Page 2
·1· · · · · · · ·A P P E A R A N C E S

·2·   ·L. Dante di Trapano
· ·   ·Attorney at Law
·3·   ·Calwell Luce diTrapano, PLLC
· ·   ·500 Randolph Street
·4·   ·Charleston, West Virginia· 25302
· ·   ·(By video conference)
·5
· ·   ·W. Jesse Forbes
·6·   ·Attorney at Law




                                         H
· ·   ·Forbes Law Firm, PLLC
·7·   ·1118 Kanawha Boulevard, East
· ·   ·Charleston, West Virginia· 25301
·8·   ·(By video conference)

·9·   ·Duane J. Ruggier, II
· ·
10·
· ·
11·
· ·
12
                    UG
      ·Attorney at Law
      ·Pullin Fowler Flanagan Brown & Poe
      ·901 Quarrier Street
      ·Charleston, West Virginia· 25301
      ·(By video conference)


13

14

15
RO

16

17

18

19

20

21

22

23

24



                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 4 of 192 PageID #: 1340


                                                                     Page 3
·1· · · · · · · · · ·I· N· D· E          X

·2· · · · WITNESS

·3· · · · · · ·Roy G. Taylor, Ph.D.

·4· · · · EXAMINATION

·5· · · · · · ·by Mr. Ruggier· · · · · ·Page 04
· · · · · · · ·by Mr. di Trapano· · · · Page 158
·6· · · · · · ·by Mr. Ruggier· · · · · ·Page 159




                                         H
·7· · · · EXHIBITS

·8· · · · · · ·None

·9

10

11

12
                    UG
13

14

15
RO

16

17

18· ·Reporter's Certificate:· · · · Page 162
· · ·Errata Sheet/Signature Page:· ·Enclosed
19

20

21

22

23

24



                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                               YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 5 of 192 PageID #: 1341


                                                                     Page 4
·1· · · · · · · · · ROY G. TAYLOR, PH.D.,

·2· ·called as a witness, first being duly sworn

·3· ·by the Court Reporter/Notary Public,

·4· ·testified as follows, to wit:

·5· · · · · · · · ·EXAMINATION

·6· ·BY MR. RUGGIER:




                                         H
·7· · · · ·Q.· Mr. Taylor, as I said, I represent

·8· ·Officers Peterson and Harvey in the lawsuit

·9· ·filed by Mr. Means.· I presume that your
                    UG
10· ·deposition has been taken before?

11· · · · ·A.· I have.· But what was your name?

12· ·couldn't understand you.· It is still kind
                                                              I



13· ·of tinny sounding.

14· · · · · · · · MR. RUGGIER:· Hold on a second.

15· ·Let me get my legal assistant in here.
RO

16· · · · · · · · (Pause in proceedings.)

17· ·BY MR. RUGGIER:

18· · · · ·Q.· So can you state your full name for

19· ·the record?

20· · · · ·A.· (No response.)

21· · · · ·Q.· Did you hear that, Roy?

22· · · · ·A.· No.· Can you put a headset on?

23· · · · ·Q.· Well, I am not sure if I have one.

24· ·That was the problem.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                               YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 6 of 192 PageID #: 1342


                                                                     Page 5
·1· · · · ·A.· Maybe just you can call me on my

·2· ·cell phone and I can put the audio over

·3· ·that.

·4· · · · ·Q.· Sure.· Okay.· Give me your cell

·5· ·phone number.

·6· · · · ·A.· 919-697-1995.




                                         H
·7· · · · · · · · (A discussion was held off the

·8· ·record.)

·9· ·BY MR. RUGGIER:



11· ·for the record?
                    UG
10· · · · ·Q.· Roy, can you state your full name



12· · · · ·A.· Dr. Roy G. Taylor.

13· · · · ·Q.· All right.· And, Roy, what is your

14· ·professional address?

15· · · · ·A.· 9650 Strickland, S-t-r-i-c-k-
RO

16· ·l-a-n-d, Road, Raleigh, North Carolina,

17· ·27615.

18· · · · ·Q.· And what is your -- well, I don't

19· ·guess I need your phone number.· Let's see.

20· ·Roy, what is your -- can you tell me your

21· ·educational background?

22· · · · ·A.· I have got a Ph.D. in criminal

23· ·justice from Walden University.· I have a

24· ·master's degree in criminal justice from


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                               YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 7 of 192 PageID #: 1343


                                                                     Page 6
·1· ·Walden's University.· I have a master's

·2· ·degree from East Carolina University and a

·3· ·bachelor's degree from Mount Olive

·4· ·University in North Carolina.· And an

·5· ·associate's degree from Bladen Community

·6· ·College in North Carolina.




                                         H
·7· · · · ·Q.· Let's see.· Is Walden University,

·8· ·is that an online university?

·9· · · · ·A.· Primarily.· There was four
                    UG
10· ·residencies that were required.· But the

11· ·majority of the course work is handled by

12· ·distant learning.

13· · · · ·Q.· Okay.· And did you do your -- did

14· ·you do a dissertation?

15· · · · ·A.· I did.· On crisis intervention team
RO

16· ·training.

17· · · · ·Q.· Okay.· And when did you graduate

18· ·from there?

19· · · · ·A.· November of 2020.

20· · · · ·Q.· Any other education?

21· · · · ·A.· Not formal education.· I have over

22· ·5,000 hours of police training.

23· · · · ·Q.· Okay.· Take me through your --

24· ·let's see.· What year did you graduate --


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                               YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 8 of 192 PageID #: 1344


                                                                     Page 7
·1· ·when did you get your bachelor's degree from

·2· ·my Mount Olive?

·3· · · · ·A.· 1997.

·4· · · · ·Q.· All right.· And when did you get

·5· ·your master's degree from East Carolina?

·6· · · · ·A.· 2003.




                                         H
·7· · · · ·Q.· And when did you get your master's

·8· ·degree from Walden?

·9· · · · ·A.· February of 2020.
                    UG
10· · · · ·Q.· You got a master's degree in

11· ·February of 2020.· And you got a Ph.D. --

12· ·let's see.· You got a master's degree from

13· ·Walden in February of 2020.· When did you

14· ·get your Ph.D. from Walden?

15· · · · ·A.· November of 2020.
RO

16· · · · ·Q.· Okay.· And I presume you went to

17· ·high school?

18· · · · ·A.· I did.

19· · · · ·Q.· Where did you go and when did you

20· ·graduate?

21· · · · ·A.· Marion L. Steele High School in

22· ·Amherst, Ohio.· And I graduated in 1980.

23· · · · ·Q.· 1980?

24· · · · ·A.· Yes, sir.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                               YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 9 of 192 PageID #: 1345


                                                                     Page 8
·1· · · · ·Q.· Okay.· So after high school, what

·2· ·did you do?

·3· · · · ·A.· I actually graduated -- I actually

·4· ·met all the requirements for graduation in

·5· ·1979.· And I entered the Air Force.· And I

·6· ·was in the Air Force from '79 to '82 as a




                                         H
·7· ·law enforcement military working dog

·8· ·specialist.

·9· · · · ·Q.· And how were you discharged from

10· ·the Air Force?
                    UG
11· · · · ·A.· Honorable.

12· · · · ·Q.· And what did you do after that?

13· · · · ·A.· I returned home to Ohio and

14· ·obtained three separate police department

15· ·part-time positions.
RO

16· · · · ·Q.· In 1982?

17· · · · ·A.· Correct.

18· · · · ·Q.· Where were you working?

19· · · · ·A.· First was Twinsburg Township,

20· ·T-w-i-n-s-b-u-r-g, Township in Ohio.

21· · · · ·Q.· Okay.

22· · · · ·A.· And then Plymouth, Ohio.· And them

23· ·Olmsted, O-l-m-s-t-e-d, Township in Ohio.

24· · · · ·Q.· Okay.· And those are all three


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                               YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 10 of 192 PageID #: 1346


                                                                      Page 9
·1· ·part-time positions?

·2· · · · ·A.· Yes.· The economy was really bad

·3· ·and the departments weren't hiring any

·4· ·full-time officers.· They were just putting

·5· ·on part-time officers and working you

·6· ·32 hours a week.




                                          H
·7· · · · ·Q.· Sure, I understand.

·8· · · · · · ·And then after that, what did you

·9· ·do?
                     UG
10· · · · ·A.· I was hired by the Sandusky Fire

11· ·Department in 1984 as a firefighter EMT.

12· ·did that full-time and retained my police
                                                            I



13· ·job as well.· And continued to apply for a

14· ·full-time police officer position.

15· · · · ·Q.· All right.· So in '84, you were
RO

16· ·with Sandusky.· Did you retain any of your

17· ·other jobs also?

18· · · · ·A.· Yes, sir.

19· · · · ·Q.· And so what do you do next?

20· · · · ·A.· 1986, I was hired by the Cary,

21· ·C-a-r-y, North Carolina Police Department as

22· ·a full-time police officer.

23· · · · ·Q.· Okay.· And what did you -- how long

24· ·were you there?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 11 of 192 PageID #: 1347


                                                                     Page 10
·1· · · · ·A.· Four years.· I was hired by the

·2· ·Wake, W-a-k-e, Sheriff's Office with a K-9

·3· ·handler and worked a lot with the drug task

·4· ·force.· And the sheriff offered me a full-

·5· ·time job for me and my dog.

·6· · · · ·Q.· Have you attended any kind of




                                          H
·7· ·police officer training?· I know you said

·8· ·you did many years.· But at this point in

·9· ·1986, had you gone to any state police
                     UG
10· ·officer's academy?

11· · · · ·A.· In 1979, I completed the Air Force

12· ·Law Enforcement Academy.· In 1983, I

13· ·completed the Ohio Peace Officer Training

14· ·Council's Police Academy.· And in 1986, I

15· ·completed the North Carolina Criminal
RO

16· ·Justice Training and Standards Basic Law

17· ·Enforcement Training.

18· · · · ·Q.· Okay.· And then -- so in 1990, you

19· ·were at the Wake -- what's that, Wake County

20· ·Sheriff's Department?

21· · · · ·A.· Yes, sir.

22· · · · ·Q.· And how long were you there?

23· · · · ·A.· Four years.

24· · · · ·Q.· So what do you do next?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 12 of 192 PageID #: 1348


                                                                     Page 11
·1· · · · ·A.· Chief of police for Bladenboro,

·2· ·North Carolina.

·3· · · · ·Q.· Spell Bladenboro.

·4· · · · ·A.· B-l-a-d-e-n-b-o-r-o.

·5· · · · ·Q.· Okay.· And then what do you do

·6· ·next?




                                          H
·7· · · · ·A.· Chief of police for Norwood,

·8· ·N-o-r-w-o-o-d, North Carolina Police

·9· ·Department.
                     UG
10· · · · ·Q.· When did you start that position?

11· · · · ·A.· I believe that was 1996 or '97.

12· ·don't have that.
                                                             I



13· · · · ·Q.· Did you leave the Bladenboro -- did

14· ·you -- just approximately, did you leave the

15· ·Bladenboro Department to become chief of
RO

16· ·Norwood?

17· · · · ·A.· I did.

18· · · · ·Q.· All right.· And next -- the next

19· ·time -- the next position?

20· · · · ·A.· I left Norwood and went to Liberty,

21· ·North Carolina as the police chief.

22· · · · ·Q.· Okay.· And how long were you chief

23· ·there?

24· · · · ·A.· I only stayed there about three


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 13 of 192 PageID #: 1349


                                                                     Page 12
·1· ·months.· I found it to be very tumultuous

·2· ·politically.

·3· · · · ·Q.· What year would that have been?

·4· · · · ·A.· I believe it was 1998.

·5· · · · ·Q.· 1998, okay.· Let's see.

·6· · · · · · ·When you were with the Wake County




                                          H
·7· ·Sheriff's Department, you were a deputy?

·8· · · · ·A.· Yes, sir.

·9· · · · ·Q.· How high did you rise in rank?
                     UG
10· · · · ·A.· I remained a road patrol deputy,

11· ·K-9 handler my entire time there.

12· · · · ·Q.· Okay.· And then when you were chief

13· ·of Bladenboro, how big of a city is -- how

14· ·big was your -- let's see.· Let's go with,

15· ·how big was your department?
RO

16· · · · ·A.· It was five full-time officers.

17· · · · ·Q.· Including yourself?

18· · · · ·A.· Yes, sir.

19· · · · ·Q.· Would you agree that's a pretty

20· ·small police department?

21· · · · ·A.· Yes, sir.· But the average size

22· ·police department in the United States is

23· ·ten officers.

24· · · · ·Q.· Okay.· And then when you were chief


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 14 of 192 PageID #: 1350


                                                                     Page 13
·1· ·of Norwood, how many police officers were

·2· ·within your department?

·3· · · · ·A.· I believe it was nine full-time,

·4· ·and then we had several part-time and

·5· ·reserve officers.

·6· · · · ·Q.· Okay.· Would you agree that's also




                                          H
·7· ·a pretty small police department?

·8· · · · ·A.· It is.

·9· · · · ·Q.· Okay.· And then when you were chief
                     UG
10· ·at Liberty, how many people -- how many

11· ·officers were in your department?

12· · · · ·A.· That was 13 officers and several

13· ·part-time and reserve officers as well.

14· · · · ·Q.· Okay.· Would you agree that's also

15· ·a pretty small police department?
RO

16· · · · ·A.· That's the average size in the

17· ·United States.

18· · · · ·Q.· Okay.· So after Liberty, what did

19· ·you do?

20· · · · ·A.· Governors Highway Safety Program

21· ·hired me to be the manager of external

22· ·affairs to manage all of the law enforcement

23· ·programs across the state.

24· · · · ·Q.· Okay.· And when did you start that


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 15 of 192 PageID #: 1351


                                                                     Page 14
·1· ·position?

·2· · · · ·A.· I believe it was end of '98 or '99.

·3· · · · ·Q.· And how long were you in that

·4· ·position?

·5· · · · ·A.· For about one year.· I was hired to

·6· ·be the police chief of the state psychiatric




                                          H
·7· ·hospital.

·8· · · · ·Q.· And when did you start with the

·9· ·state psychiatric hospital?
                     UG
10· · · · ·A.· I believe it was November of '99.

11· · · · ·Q.· Let's see.· The Governor Highway

12· ·Safety Program, that was in North Carolina?

13· · · · ·A.· Yes, sir.

14· · · · ·Q.· And the hospital that you were

15· ·chief of police over was what?· The North
RO

16· ·Carolina State Psychiatric Hospital?

17· · · · ·A.· Name was Dorothea Dix Psychiatric

18· ·Hospital.

19· · · · ·Q.· What?

20· · · · ·A.· Dorothea Dix, Dix.· Dorothea Dix

21· ·was famous for her work in psychiatric

22· ·healthcare and was a nurse in the civil war.

23· · · · ·Q.· Okay.· And so after that in '99 --

24· ·when you were over the state psychiatric


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 16 of 192 PageID #: 1352


                                                                     Page 15
·1· ·hospital, how many officers were in your

·2· ·department?

·3· · · · ·A.· Five police officers.

·4· · · · ·Q.· Okay.· Wonder why it requires that

·5· ·many police officers?

·6· · · · ·A.· Say again.




                                          H
·7· · · · ·Q.· How come it required that many

·8· ·police officers?

·9· · · · ·A.· 24 hours, 7 days a week coverage.
                     UG
10· ·So you had one officer per shift.· And then

11· ·the chief to manage it and fill in if

12· ·necessary.

13· · · · ·Q.· Always got to have somebody there?

14· · · · ·A.· Yes.

15· · · · ·Q.· I got you.
RO

16· · · · · · ·All right.· So after that in 1999,

17· ·what did you do?

18· · · · ·A.· Well, I was hired to be the East

19· ·U.S. Emergency Manager for Nortel Networks.

20· ·So I had from New York to Florida to the

21· ·Mississippi River.· I think I had 13

22· ·different complexes that I was responsible

23· ·for the security, safety, hazardous

24· ·materials, emergency medical care of all of


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 17 of 192 PageID #: 1353


                                                                     Page 16
·1· ·the people on those facilities.

·2· · · · ·Q.· When did that start?

·3· · · · ·A.· I believe it was February of 2000.

·4· · · · ·Q.· Okay.· And how long did that last?

·5· · · · ·A.· Sometime late 2005.

·6· · · · ·Q.· Okay.· Was this your first foray we




                                          H
·7· ·will call it into the private security

·8· ·world?

·9· · · · ·A.· Yes.· It was more emergency
                     UG
10· ·management than security.· We had a contract

11· ·security company that I managed that had a

12· ·contract with us to provide entry control

13· ·and that type of thing.

14· · · · ·Q.· Right.· And so after that, what did

15· ·you do?
RO

16· · · · ·A.· There was a lot of things that went

17· ·on.· There was a lot of things that were

18· ·going on simultaneously.· I joined the

19· ·National Guard, North Carolina.· Went

20· ·through officer candidate school.· I became

21· ·commissioned as a second lieutenant.· I had

22· ·to go through officer basic course which is

23· ·a full-time course.

24· · · · ·Q.· All right.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 18 of 192 PageID #: 1354


                                                                     Page 17
·1· · · · ·A.· And then in 2002, I started Capitol

·2· ·Special Police how to provide law

·3· ·enforcement services throughout the state of

·4· ·North Carolina.· I did that in conjunction

·5· ·with working full-time at Nortel.

·6· · · · ·Q.· What is it called, Capitol Special




                                          H
·7· ·Police?

·8· · · · ·A.· Yes, sir.· It is C-a-p-i-t-o-l

·9· ·Special Police.



11· ·2002?
                     UG
10· · · · ·Q.· All right.· And that started in



12· · · · ·A.· Correct.

13· · · · ·Q.· And that is still an ongoing

14· ·concern?

15· · · · ·A.· It is.
RO

16· · · · ·Q.· And that is a private -- that's a

17· ·private company that you own?

18· · · · ·A.· I don't own it.· I sold it in I

19· ·think 2017.· But I'm still the manager of

20· ·it.· I take care of all operations.

21· · · · ·Q.· How much did you sell it for?

22· · · · ·A.· I think it was like 2.8 million.

23· · · · ·Q.· Excellent.

24· · · · · · ·And so were you the sole owner?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 19 of 192 PageID #: 1355


                                                                     Page 18
·1· · · · ·A.· When I sold it, yes.

·2· · · · ·Q.· All right.· I got you.

·3· · · · · · ·All right.· So you are still doing

·4· ·-- you still are with Capitol Special Police

·5· ·and you are, what, managing it, you say?

·6· · · · ·A.· Correct.· I am the chief of police.




                                          H
·7· ·So I'm sworn in through the Attorney

·8· ·General's Office as a police chief.

·9· · · · ·Q.· But that is -- you are chief of
                     UG
10· ·police of a private company, right?

11· · · · ·A.· Right.· Actually two.· Blue Ridge

12· ·Public Safety is another private company.

13· ·It is on the western side of the state.

14· · · · ·Q.· All right.· Blue Ridge Public

15· ·Safety.· And when did you start -- did you
RO

16· ·start that, or are you in that?· Or is that

17· ·your company or what?

18· · · · ·A.· I bought it in 2014.· It has been

19· ·in existence about 53 years now.

20· · · · ·Q.· Okay.· So you've been there since

21· ·2014?

22· · · · ·A.· Correct.

23· · · · ·Q.· And what is your job at Blue Ridge

24· ·Public Safety?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 20 of 192 PageID #: 1356


                                                                     Page 19
·1· · · · ·A.· Chief of police.

·2· · · · ·Q.· All right.· That's also a private

·3· ·company?

·4· · · · ·A.· Correct.

·5· · · · ·Q.· How much did you buy it for?

·6· · · · ·A.· I want to say it was like 1.2




                                          H
·7· ·million.

·8· · · · ·Q.· Do you have any employees?

·9· · · · ·A.· I have 109 employees altogether.
                     UG
10· · · · ·Q.· Under Blue Ridge?

11· · · · ·A.· Under Capitol and Blue Ridge

12· ·combined.

13· · · · ·Q.· Okay.· But you are not the owner of

14· ·Capitol anymore, right?

15· · · · ·A.· Yeah.· And I sold Blue Ridge as
RO

16· ·well.

17· · · · ·Q.· Oh, you sold Blue Ridge.· Okay.

18· · · · · · ·So when did you sell Blue Ridge?

19· · · · ·A.· It was a package deal.· I sold

20· ·three security companies and two police

21· ·departments.

22· · · · ·Q.· Okay.· So what were the three

23· ·security companies that you sold?

24· · · · ·A.· Signal 88 Security of Charlotte.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 21 of 192 PageID #: 1357


                                                                     Page 20
·1· ·Capitol Special Police -- well, Capitol

·2· ·Special Patrol is our security branch.· And

·3· ·Sapphire Valley Public Safety.· Those are

·4· ·the three security companies.

·5· · · · ·Q.· And you sold all three of those

·6· ·when?




                                          H
·7· · · · ·A.· In 2017, along with Blue Ridge

·8· ·Public Safety and Capitol Special Police.

·9· ·So I sold five companies altogether.
                     UG
10· · · · ·Q.· Okay.· And is that the one that you

11· ·sold -- you sold all five for 2.8 million,

12· ·is that the deal?

13· · · · ·A.· Yes, sir.

14· · · · ·Q.· All right.· So are you in any

15· ·private law enforcement company now?
RO

16· · · · ·A.· I am the chief of police of both of

17· ·those agencies.· You have to be a sworn law

18· ·enforcement officer in order to be a chief

19· ·of police in North Carolina.

20· · · · ·Q.· Right.· You are chief of police of

21· ·Blue Ridge Public Safety and Capitol Special

22· ·Police?

23· · · · ·A.· Correct.

24· · · · ·Q.· And those are both -- those are


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 22 of 192 PageID #: 1358


                                                                     Page 21
·1· ·both private companies?

·2· · · · ·A.· Correct.

·3· · · · ·Q.· And you have 109 employees under

·4· ·you?

·5· · · · ·A.· Correct.

·6· · · · ·Q.· What does Blue Ridge Public Safety




                                          H
·7· ·do?

·8· · · · ·A.· We have a contract with 40 property

·9· ·owner associations which encompasses the
                     UG
10· ·majority of the southern portion of Jackson

11· ·County, North Carolina.· And then we provide

12· ·all law enforcement services for those

13· ·communities.

14· · · · ·Q.· Okay.· You provide all law

15· ·enforcement for the communities?
RO

16· · · · ·A.· Yes.

17· · · · ·Q.· For how many communities?

18· · · · ·A.· Forty.

19· · · · ·Q.· So in North Carolina, they -- are

20· ·these cities that they hire?

21· · · · ·A.· They are private communities.

22· · · · ·Q.· Private communities?

23· · · · ·A.· It's operating in an unincorporated

24· ·area of Jackson County.· There is no


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 23 of 192 PageID #: 1359


                                                                     Page 22
·1· ·corporations in that area.· No incorporated

·2· ·cities.

·3· · · · ·Q.· There is no -- so there is no

·4· ·actual -- there is no incorporated cities in

·5· ·Jackson, North Carolina?

·6· · · · ·A.· In the southern part of Jackson




                                          H
·7· ·County, North Carolina.

·8· · · · ·Q.· Okay.· How come?

·9· · · · ·A.· I don't know.· It is just the way

10· ·it is.
                     UG
11· · · · ·Q.· Okay.· We don't have anything like

12· ·that in West Virginia.· That's what I am

13· ·asking about.· I don't know much about it.

14· · · · ·A.· Yeah.· North Carolina general

15· ·statute 74E as in Edward is the about the
RO

16· ·company police program which was started in

17· ·1871.· So that's how long special police has

18· ·been in existence to handle situations like

19· ·this.· Think about after the civil war,

20· ·North Carolina would have been a lot of

21· ·cotton mill towns.· There wouldn't have been

22· ·any real law enforcement.· So the law was

23· ·passed to allow companies to have their own

24· ·police departments or a company to be in the


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 24 of 192 PageID #: 1360


                                                                     Page 23
·1· ·business to provide law enforcement

·2· ·services.

·3· · · · ·Q.· Okay.· All right.· And so that's

·4· ·what you are involved in now is Capitol

·5· ·Special Police, Blue Ridge Public Safety and

·6· ·I presume serving as an expert witness?




                                          H
·7· · · · ·A.· Right.· And I am still a colonel in

·8· ·the Army Reserve as military police corps.

·9· · · · ·Q.· Okay.· Anything else?
                     UG
10· · · · ·A.· I am the Use-of-Force Director for

11· ·Compliant Technologies, which is a company

12· ·that makes conducted energy weapons.

13· · · · ·Q.· Okay.· So that's also a private

14· ·company, you said?

15· · · · ·A.· Yes.
RO

16· · · · ·Q.· Are you employed in any public

17· ·capacity whatsoever?

18· · · · ·A.· As a colonel in the United States

19· ·Army.

20· · · · ·Q.· As a lieutenant colonel in the

21· ·United States Army --

22· · · · ·A.· Correct.

23· · · · ·Q.· -- or as a colonel?

24· · · · ·A.· Huh?· Could you --


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 25 of 192 PageID #: 1361


                                                                     Page 24
·1· · · · ·Q.· What is your public capacity that

·2· ·you are employed in?

·3· · · · ·A.· Lieutenant Colonel of the United

·4· ·States Army Reserve.· I'm the emergency

·5· ·preparedness liaison officer for the State

·6· ·of North Carolina.· And so I work with the




                                          H
·7· ·governor and the emergency operations center

·8· ·so if they need additional resources, they

·9· ·would come to me to look at using active



11· ·they are having.
                     UG
10· ·duty military to resolve whatever issues



12· · · · ·Q.· And so you are in the -- so you are

13· ·in the U.S. Army Reserve.· Does that mean

14· ·you get called out periodically?

15· · · · ·A.· I just came off of 109 active duty
RO

16· ·for the COVID vaccination mission.

17· · · · ·Q.· Okay.· When was the last time that

18· ·you performed any street level police work?

19· · · · ·A.· I do occasionally in both Capitol

20· ·Special Police and Blue Ridge Public Safety.

21· ·I back up officers if they are having a

22· ·call, if we are short-handed and have

23· ·multiple calls at the same time, I will go

24· ·out and answer those calls.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 26 of 192 PageID #: 1362


                                                                     Page 25
·1· · · · ·Q.· Okay.· When is the last time that

·2· ·you actually arrested somebody?

·3· · · · ·A.· Eight to 10 years ago.· It has been

·4· ·a while.· Again, as chief of police, I don't

·5· ·have to, you know, go out on the street and

·6· ·have usually -- if I was involved in a call




                                          H
·7· ·even today, I would, you know, turn it over

·8· ·to one of the on-duty officers to do the

·9· ·physical arrest.
                     UG
10· · · · ·Q.· Where were you when you last

11· ·arrested somebody do you think?

12· · · · ·A.· The last one that I recall was at a

13· ·shopping center in Raleigh, North Carolina.

14· · · · ·Q.· With what department?

15· · · · ·A.· Capitol Special Police.
RO

16· · · · ·Q.· Okay.· And do you have the -- I

17· ·guess you have the ability to do that as a

18· ·member of the Capitol Special Police -- or

19· ·as chief of Capitol Special Police?

20· · · · ·A.· Yes, sir.· As I said, I am sworn in

21· ·by the attorney general and have full

22· ·subject matter law enforcement authority and

23· ·the police were contracted.· The only

24· ·difference between us and a municipal agency


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 27 of 192 PageID #: 1363


                                                                     Page 26
·1· ·is that we don't have receive tax dollars as

·2· ·our primary source of income.

·3· · · · ·Q.· Okay.· And when is the last time

·4· ·you were involved in a police pursuit?

·5· · · · ·A.· I was actually in that same

·6· ·situation where I arrested a guy.· He was




                                          H
·7· ·wanted for driving while impaired, and he

·8· ·fled.· We chased him for about a mile before

·9· ·he pulled over.



11· · · · ·A.· Yes.
                     UG
10· · · · ·Q.· You chased him in a vehicle?



12· · · · ·Q.· What kind of vehicle was he in?

13· · · · ·A.· I don't recall.· It was a passenger

14· ·car.

15· · · · ·Q.· Okay.· When was the last time you
RO

16· ·were involved in a pursuit of a motorcycle?

17· · · · ·A.· The last one that I remember was a

18· ·-- when I was a Wake County Deputy Sheriff.

19· ·But we didn't pursue motorcycles very long

20· ·because the power/weight ratio, they are

21· ·much faster than a patrol car.· And usually

22· ·end up with disastrous results such as, you

23· ·know, the Means case we are discussing

24· ·today.· So our policy was not to pursue them


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 28 of 192 PageID #: 1364


                                                                     Page 27
·1· ·very long.· If they weren't going to yield

·2· ·the right-of-way, it was just too dangerous

·3· ·to continue.

·4· · · · ·Q.· So it would have been how many

·5· ·years ago that you were last involved in a

·6· ·pursuit of a motorcycle if you were last




                                          H
·7· ·involved -- in a pursuit of a motorcycle

·8· ·when you were with the Wake County -- when

·9· ·you were a Wake County deputy?
                     UG
10· · · · ·A.· Correct.· It would have been

11· ·between 1990 and 1994.

12· · · · ·Q.· So that would be, what,

13· ·approximately maybe 43 years ago, 40 years

14· ·ago, something like that?

15· · · · ·A.· I will let you do the math.· That
RO

16· ·wouldn't be 40.· It would probably be more

17· ·like 30 something.· But I would have to get

18· ·the calculator out.

19· · · · ·Q.· Well, I know.· It was 1980.· And it

20· ·is not 2021.· My math says it would be

21· ·41 years.· Correct me if I am wrong.

22· · · · · · · · MR. FORBES:· I thought he said

23· ·1990.

24· · · · ·A.· 1994.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 29 of 192 PageID #: 1365


                                                                     Page 28
·1· · · · ·Q.· 1990 to 1994.· So maybe 30 years.

·2· ·I don't want to put words in your mouth.

·3· · · · ·A.· Twenty-seven years.

·4· · · · ·Q.· Twenty-seven years.

·5· · · · ·A.· But again, that just leads to, you

·6· ·know, the use of good judgment and not




                                          H
·7· ·continuing to do it.· Because if I see that

·8· ·they are not going to yield once the lights

·9· ·and siren come on, I am not going to



11· ·dangerous.

12· · · · ·Q.· Yeah.
                     UG
10· ·continue to pursue it.· It is just too




13· · · · · · ·Have you ever -- have you published

14· ·any articles?

15· · · · ·A.· I have.
RO

16· · · · ·Q.· What articles have you published?

17· · · · ·A.· They are listed on my CV.· But

18· ·Ethically Correct I believe was the title of

19· ·one.· There was another one about ethics.

20· ·And then one about shooting people was

21· ·Action Meets Reaction or Does It?· I was

22· ·co-author of that.· And then my

23· ·dissertation --

24· · · · ·Q.· That was your dissertation, right?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 30 of 192 PageID #: 1366


                                                                     Page 29
·1· · · · ·A.· No.· My dissertation was Crisis

·2· ·Intervention Training Full Implementation.

·3· · · · ·Q.· Okay.· Do you have any other

·4· ·articles that you've published?

·5· · · · ·A.· No.· Just those four.

·6· · · · ·Q.· Okay.




                                          H
·7· · · · ·A.· I have got some life papers out,

·8· ·you know, that I have done on police reform

·9· ·and body worn cameras, homelessness.· But



11· ·my website.
                     UG
10· ·those are just life papers I have written on



12· · · · ·Q.· Okay.· Have you ever -- I saw that

13· ·you've taught a lot of classes.· Have you

14· ·ever taught a police pursuit class?

15· · · · ·A.· No.· In North Carolina, driving
RO

16· ·instructor is a specialty.· So you have to

17· ·go through a separate instructor course in

18· ·order to teach that.· And I have never gone

19· ·through that training.

20· · · · ·Q.· Okay.· What does that mean?· What

21· ·do you mean in North Carolina?· What is the

22· ·special course that needs to be taken to

23· ·teach a -- I guess, what, an invasive

24· ·driving course?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 31 of 192 PageID #: 1367


                                                                     Page 30
·1· · · · ·A.· It is a vehicle operations course.

·2· ·But in North Carolina, in order to teach

·3· ·certain specialties -- like I am a firearms

·4· ·instructor.· You cannot teach firearms

·5· ·unless you are a certified firearms

·6· ·instructor.




                                          H
·7· · · · · · ·You also -- I was a certified first

·8· ·responder instructor where I taught the

·9· ·medical portion of the basic law enforcement
                     UG
10· ·training.· I was a hazardous material

11· ·instructor and taught about hazardous

12· ·materials and explosive devices.· I was a

13· ·physical fitness instructor.· So I taught

14· ·the physical fitness portions of BLET, Basic

15· ·Law Enforcement Training.
RO

16· · · · · · ·So North Carolina has certain

17· ·topics that you have to have additional

18· ·training in order to instruct on.· And

19· ·driving is one of those.· And I have never

20· ·attended that training.

21· · · · ·Q.· And I apologize, but can you say

22· ·the name of the training again?

23· · · · ·A.· That I have completed?

24· · · · ·Q.· No.· The name of the training that


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 32 of 192 PageID #: 1368


                                                                     Page 31
·1· ·is required to teach a police pursuit

·2· ·training.

·3· · · · ·A.· Follander Vehicle Operations.

·4· · · · ·Q.· Yeah.· Do you know the name of the

·5· ·course?

·6· · · · ·A.· That is the name of the course.· We




                                          H
·7· ·call it drivers instructor.· But it would be

·8· ·the course of vehicle -- emergency vehicle

·9· ·operations.



11· ·course?
                     UG
10· · · · ·Q.· Okay.· And you've never taken that



12· · · · ·A.· No.· I never taught that course.

13· ·But I have taken the course.· And I have

14· ·taken speciality courses.· But I am not an

15· ·instructor.· If that's what you asked.
RO

16· · · · ·Q.· Yeah.· I apologize.

17· · · · · · ·So you have taken the vehicle

18· ·operations course in North Carolina?

19· · · · ·A.· Right.· It is a required portion of

20· ·basic law enforcement training.· And I've

21· ·also been through the Pursuit and Precision

22· ·Driving Course taught by the North Carolina

23· ·Highway Patrol.

24· · · · ·Q.· Okay.· You just have never taught


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 33 of 192 PageID #: 1369


                                                                     Page 32
·1· ·those courses?

·2· · · · ·A.· Correct.

·3· · · · ·Q.· Do you consider yourself an expert

·4· ·in police pursuits?

·5· · · · ·A.· I do.

·6· · · · ·Q.· Okay.· And do you consider yourself




                                          H
·7· ·an expert in police pursuits because you

·8· ·have taken those classes and you served as a

·9· ·police officer for a while?
                     UG
10· · · · ·A.· I have been in law enforcement for

11· ·over 40 years.· I have been a police chief

12· ·for 26.· And during that time, I have, you

13· ·know, formulated policies and procedures to

14· ·regulate the use of pursuits in my agencies,

15· ·both federal, state, local and private, as
RO

16· ·well as the military.· I have also, you

17· ·know, had to supervise officers and

18· ·discontinue pursuits as I felt the situation

19· ·was requiring.· I have also read, you know,

20· ·many articles on it.· I stay up-to-date on,

21· ·you know, case law that involves vehicle

22· ·pursuits.· So yes, through education,

23· ·training and past skills or past experience,

24· ·I would be an expert.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 34 of 192 PageID #: 1370


                                                                     Page 33
·1· · · · ·Q.· How many police pursuits have you

·2· ·been involved in over the course of your

·3· ·career?· Guesstimate?

·4· · · · ·A.· Between 15 and 20 over 40 years.

·5· · · · ·Q.· And of that 15 to 20 pursuits, how

·6· ·many pursuits were of a motorcycle?




                                          H
·7· · · · ·A.· Only two that I recall.· And I had

·8· ·terminated both of those myself.

·9· · · · ·Q.· Do you agree with me that a
                     UG
10· ·motorcycle pursuit is different than

11· ·pursuing a vehicle?

12· · · · ·A.· It is.· It is more dangerous to the

13· ·person on the motorcycle.

14· · · · ·Q.· Would you agree with me that

15· ·although it is more dangerous to the person
RO

16· ·on the motorcycle, it would be less

17· ·dangerous to the public at large because the

18· ·motorcycle is smaller and lighter than a

19· ·vehicle?

20· · · · ·A.· No.· I don't think that's a good

21· ·characterization.· You are walking along the

22· ·highway, the motorcycle hits and kills you,

23· ·I don't think it matters whether it was a

24· ·two-ton truck or a motorcycle.· If you are


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 35 of 192 PageID #: 1371


                                                                     Page 34
·1· ·dead, you are dead.· And, you know, doing so

·2· ·is just reckless.

·3· · · · ·Q.· Do you agree with me that a pursuit

·4· ·of a motorcycle is less dangerous to the

·5· ·public at large for any reason?

·6· · · · ·A.· No, I don't.· It is just as




                                          H
·7· ·dangerous as any size vehicle.

·8· · · · ·Q.· Okay.· And why is that?

·9· · · · ·A.· Because the chances for somebody to
                     UG
10· ·be seriously injured or killed is just as

11· ·great.· And a motorcycle has a, like I said,

12· ·quicker or power to weight ratio.· So they

13· ·are able to accelerate a lot quicker than a

14· ·motor vehicle is.· And that would make it

15· ·even more responsible to chase them because
RO

16· ·a police officer isn't going to be able to

17· ·maintain constant contact with the vehicle.

18· ·So they are going to lose sight of them more

19· ·quickly.

20· · · · · · ·And again, at first even though

21· ·they are lighter and faster, that doesn't

22· ·mean that their ability to decelerate and

23· ·break is any quicker.· It still could take

24· ·the same distance or close to the same


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 36 of 192 PageID #: 1372


                                                                     Page 35
·1· ·distance that an automobile would take.· So

·2· ·if they become, you know, upon traffic or

·3· ·pedestrians in a crosswalk, they are still

·4· ·going to have to be able to slow down enough

·5· ·to avoid colliding with them.

·6· · · · ·Q.· Do you think that pursuing a




                                          H
·7· ·motorcycle is more dangerous than pursuing a

·8· ·vehicle?

·9· · · · ·A.· Yes.
                     UG
10· · · · ·Q.· And how come?

11· · · · ·A.· Because the risk of injury or death

12· ·to the rider of the motorcycle is greater

13· ·than a passenger car because the passenger

14· ·car, especially today's more modern vehicles

15· ·have occupants restraint devices and
RO

16· ·airbags.· So if they do collide with

17· ·something, the likelihood of injury is less

18· ·than somebody colliding with something on a

19· ·motorcycle like we have in the Means case

20· ·where now we are dealing with somebody that

21· ·is a paraplegic because they were ejected

22· ·from a motorcycle and placed in a ditch.

23· · · · ·Q.· Do you agree with me that a

24· ·motorcycle is generally smaller than a car?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 37 of 192 PageID #: 1373


                                                                     Page 36
·1· · · · ·A.· Yes.

·2· · · · ·Q.· When were you first retained to

·3· ·this matter?

·4· · · · ·A.· Almost exactly a year ago.· It was

·5· ·in June of 2020.

·6· · · · ·Q.· And who retained you?




                                          H
·7· · · · ·A.· Let me look and see.· The letter

·8· ·was just signed by a legal assistant, Katie

·9· ·Tranthum.· I am not sure which one of the



11· ·with first.

12· · · · ·Q.· Sure.
                     UG
10· ·Calwell Luce di Trapano attorneys I spoke




13· · · · · · ·And what is your hourly rate?

14· · · · ·A.· $250.· But I charge a flat fee for

15· ·these type of cases of $5,000.· So that way
RO

16· ·I don't have to worry about, you know, the

17· ·clients not sending me everything.· So I can

18· ·review it.· You know, sometimes attorneys

19· ·are worried about the costs.· But I've found

20· ·that a flat rate works better.

21· · · · ·Q.· Okay.· A flat one-time rate of

22· ·$5,000, does that encompass everything up to

23· ·trial -- or including trial?

24· · · · ·A.· The $5,000 is the, you know,


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 38 of 192 PageID #: 1374


                                                                     Page 37
·1· ·report, reviewing all of the discovery.· The

·2· ·deposition is a $1500 additional cost if we

·3· ·are doing it like we are today where I don't

·4· ·have to travel.· And then trial would be

·5· ·another $2500 plus expenses for travel

·6· ·costs.




                                          H
·7· · · · ·Q.· Okay.· And how much have you been

·8· ·paid in this case to date?

·9· · · · ·A.· The $5,000 retainer and the $1500

10· ·deposition fee.
                     UG
11· · · · ·Q.· Did we pay the $1500?

12· · · · ·A.· I received a check the other day --

13· ·I believe it was from their company.· So I

14· ·don't know.· And I think it was for this

15· ·case.· I have got a couple other cases I
RO

16· ·have had in the past.· But I received it

17· ·last week.· So I am assuming it was for this

18· ·case.

19· · · · ·Q.· Okay.· How many times have you been

20· ·retained by that law firm --

21· · · · · · · · MR. DI TRAPANO:· I suppose --

22· ·Duane, I mean, you are going to pay the

23· ·1500, right?· I don't think that was for

24· ·this case.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 39 of 192 PageID #: 1375


                                                                     Page 38
·1· · · · · · · · THE WITNESS:· Okay.· Maybe not.

·2· ·I will have to look.· I just saw it was from

·3· ·your firm.

·4· · · · · · · · MR. DI TRAPANO:· I am not going

·5· ·pay for your deposition.

·6· · · · · · · · MR. RUGGIER:· Well, I appreciate




                                          H
·7· ·the offer.· I appreciate that, Dante.

·8· · · · ·Q.· So how many times have you been

·9· ·retained by the plaintiff's law firm?
                     UG
10· · · · ·A.· One other case that I recall.

11· · · · ·Q.· Okay.· What case is that?

12· · · · ·A.· It was a young lady named Taylor

13· ·that was shot by the police.· I don't recall

14· ·the caption offhand.

15· · · · ·Q.· Do you know -- you don't remember
RO

16· ·-- you don't know where she was shot or what

17· ·-- where or what the case style was?

18· · · · ·A.· I mean, I can look real quick if

19· ·you would like.· Hold on.

20· · · · · · · · MR. FORBES:· I am just going to

21· ·interject too that there is a case that I

22· ·took over that Henry Wood had retained Mr.

23· ·Taylor in.· I didn't retain him, but I am

24· ·now counsel in that case that is pending in


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 40 of 192 PageID #: 1376


                                                                     Page 39
·1· ·front of Judge Johnstone.

·2· · · · · · · · MR. RUGGIER:· What's that case?

·3· · · · · · · · MR. FORBES:· It is the estate --

·4· ·it is Cleo Murdoch versus Kanawha County

·5· ·Sheriff.

·6· · · · · · · · MR. RUGGIER:· Okay.




                                          H
·7· · · · · · · · MR. DI TRAPANO:· And, Duane,

·8· ·just in full disclosure, he was retained by

·9· ·David Simms in a case in Parkersburg that
                     UG
10· ·David got me involved in.· And the case is

11· ·styled I think Dent versus The City of

12· ·Parkersburg.· And it is a -- I think it is a

13· ·chase case with a paraplegic.

14· · · · · · Is that right, Roy?

15· · · · · · · · THE WITNESS:· Yes.· What was the
RO

16· ·name of the -- I'm sorry.· What was Taylor's

17· ·last name?· Or first name?

18· · · · · · · · MR. FORBES:· Quinn.

19· · · · · · · · MR. DI TRAPANO:· Taylor Quinn,

20· ·Q-u-i-n-n.

21· · · · · · · · THE WITNESS:· Like my last name

22· ·is Taylor.· So I was thinking I had to

23· ·recall that it was hers.

24· · · · · · · · MR. FORBES:· And just to be


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 41 of 192 PageID #: 1377


                                                                     Page 40
·1· ·clear.· Duane, even though Wood had retained

·2· ·him in that Murdoch case, we intend to keep

·3· ·him retained through the trial.· I just want

·4· ·to make it clear that no one else had

·5· ·retained him.· But I am now handling that

·6· ·case.· And he is the expert, gave a




                                          H
·7· ·deposition in it.

·8· · · · · · · · MR. RUGGIER:· Sounds good.

·9· · · · · · · · THE WITNESS:· Yeah.· It was
                     UG
10· ·Taylor Quinn versus the West Virginia State

11· ·Police, was the case that I was referring

12· ·to.

13· · · · ·Q.· My law firm has never retained you,

14· ·right?· Pullin Fowler Flanagan Brown & Poe?

15· · · · ·A.· That doesn't sound familiar, no,
RO

16· ·sir.· But you are welcome to.· I appreciate

17· ·all of the business.

18· · · · ·Q.· I got you.

19· · · · · · ·Let's see.· Do you work for a TV

20· ·station now?

21· · · · ·A.· I don't work for them.· But they

22· ·call me as a consultant as an expert on

23· ·police cases.

24· · · · ·Q.· Do they pay you when they do that?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 42 of 192 PageID #: 1378


                                                                     Page 41
·1· · · · ·A.· No.· They just call to get my

·2· ·opinion on things.

·3· · · · ·Q.· Okay.· What percentage of your

·4· ·income is for expert witness work?

·5· · · · ·A.· About 60 percent.

·6· · · · ·Q.· Okay.· And what was your -- how




                                          H
·7· ·much did you make in 2020 doing expert

·8· ·witness work?

·9· · · · ·A.· In 2020, it was almost 200,000.



11· ·2019?
                     UG
10· · · · ·Q.· Okay.· Do you know what you made in



12· · · · ·A.· Around 150,000.

13· · · · ·Q.· Okay.· Was 2020 your best year as

14· ·far as --

15· · · · ·A.· Every year it gets better.· Every
RO

16· ·year it increases.· So I am looking for

17· ·another great year in 2021.

18· · · · ·Q.· I got you.

19· · · · · · ·Are you looking to make -- have you

20· ·made more than -- are you on track to make

21· ·more than 200,000?

22· · · · ·A.· Yes.

23· · · · ·Q.· Okay.· What do you think you are

24· ·going to make this year?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 43 of 192 PageID #: 1379


                                                                     Page 42
·1· · · · ·A.· I hope I hit 300,000.· That's my

·2· ·goal.

·3· · · · ·Q.· Okay.· What percentage do you do of

·4· ·plaintiff as compared to defendant?

·5· · · · ·A.· 60 percent plaintiff, 40 percent

·6· ·defendant.· I try to be as close to 50/50.




                                          H
·7· ·But again, I can't control who retains me.

·8· · · · ·Q.· Have you ever -- have you ever been

·9· ·retained as a -- to provide an opinion for a
                     UG
10· ·defendant in the State of West Virginia?

11· · · · ·A.· Not that I recall.

12· · · · ·Q.· Have you ever been admitted as an

13· ·expert in the State of West Virginia?

14· · · · ·A.· I don't believe that I have been

15· ·called to testify on any cases in West
RO

16· ·Virginia yet.

17· · · · ·Q.· Are the only times you have been

18· ·retained in West Virginia those four times

19· ·that we talked about earlier by plaintiff's

20· ·law firm?

21· · · · ·A.· I would have to go back through my

22· ·trial history to look.· But I have had quite

23· ·a few cases.· I would say probably eight to

24· ·ten cases in West Virginia.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 44 of 192 PageID #: 1380


                                                                     Page 43
·1· · · · ·Q.· Okay.· Over the years you have been

·2· ·retained as an expert witness, eight to ten

·3· ·times in West Virginia?

·4· · · · ·A.· Correct.

·5· · · · ·Q.· Do you know what law firm?              I

·6· ·understand that three or four times have




                                          H
·7· ·been with Calwell firm and others.· But do

·8· ·you know any of the other law firms that

·9· ·have retained you?
                     UG
10· · · · ·A.· Not offhand, no, sir.

11· · · · ·Q.· Okay.· Are you associated with any

12· ·expert group?

13· · · · ·A.· TASA group, T-A-S-A, out of

14· ·Pennsylvania.· They send business my way.

15· ·Then SEAK, S-E-A-K, they have, you know,
RO

16· ·again clients that retain me.· And there is

17· ·Experts by Expert.· I have had -- you know,

18· ·these are all places that, you know, have

19· ·different experts and find business for

20· ·their --

21· · · · ·Q.· For this case, were you retained

22· ·out of TASA?

23· · · · ·A.· I don't believe so.· I believe it

24· ·was just through my past performance with


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 45 of 192 PageID #: 1381


                                                                     Page 44
·1· ·their group.

·2· · · · ·Q.· With who -- oh, with Calwell?

·3· · · · ·A.· Yes.

·4· · · · ·Q.· Calwell Law Firm.

·5· · · · · · ·And you work with Dante, is that --

·6· ·in a lot of cases?




                                          H
·7· · · · ·A.· He is one of -- he is one of the

·8· ·attorneys.· But I've worked with several

·9· ·others.· Mr. Simms as well.
                     UG
10· · · · ·Q.· Okay.· All right.· Let's see.· So

11· ·switching gears a little bit.· Just some

12· ·general questions about law enforcement.

13· ·What is your opinion of the broken window

14· ·theory of policing?

15· · · · ·A.· I love it.· I use it all of the
RO

16· ·time in my community policing programs.

17· · · · ·Q.· How so?

18· · · · ·A.· Teach people that if they, you

19· ·know, keep up with a property -- you know,

20· ·we work with a lot of landlords and, you

21· ·know, property owner groups to make sure

22· ·that their property is maintained so that if

23· ·the grass is cut and everything is kept

24· ·orderly, the likelihood of people to litter


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 46 of 192 PageID #: 1382


                                                                     Page 45
·1· ·and cause other disruption is less likely.

·2· ·It is shown psychologically.· So we try to

·3· ·encourage them to keep everything up to code

·4· ·based on the city ordinances or county

·5· ·ordinances.

·6· · · · · · ·But anytime that it appears things




                                          H
·7· ·are taken care of orderly, there is less

·8· ·likely for disorderly or criminal conduct to

·9· ·occur.· So we make sure all of the lights
                     UG
10· ·are working and junk cars are towed off,

11· ·that there is no, you know, cars left on the

12· ·street or people with washing machines in

13· ·their front yard.· All of those type of

14· ·things help.· But it's all part of community

15· ·engagement.
RO

16· · · · ·Q.· What is your understanding of the

17· ·broken window theory of policing?

18· · · · ·A.· That's what I just was talking

19· ·about.· If the areas appear to be cared for,

20· ·the likelihood of disruption and further,

21· ·you know, even minor criminal activity is

22· ·less likely.

23· · · · ·Q.· Would that be kind of your

24· ·definition of it?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 47 of 192 PageID #: 1383


                                                                     Page 46
·1· · · · ·A.· Yeah.· Off the top of my head,

·2· ·after having not read it for several years.

·3· ·But I have used it.· I have won national and

·4· ·state awards in community policing.· So

·5· ·community policing is my philosophy of law

·6· ·enforcement.




                                          H
·7· · · · ·Q.· Okay.· Is that the normal

·8· ·definition of community policing?

·9· · · · ·A.· Well, community policing is, you
                     UG
10· ·know, a program that engages in a community

11· ·to be a partner with law enforcement to

12· ·report crimes and to tear down barriers

13· ·between law enforcement and the community.

14· ·Again, to gain their trust and their

15· ·cooperation and the administration of
RO

16· ·justice.

17· · · · ·Q.· Okay.· What is meant by the idea of

18· ·a closed system versus an open system?

19· · · · ·A.· I don't know.· I am not sure

20· ·exactly what you are talking about.· I mean,

21· ·in my master's degree with safety, we have,

22· ·you know, open and closed systems as well

23· ·for safety programs.· So I think that's kind

24· ·of an obscure question if you can define it


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 48 of 192 PageID #: 1384


                                                                     Page 47
·1· ·a little bit.

·2· · · · ·Q.· Yeah.· Sure.

·3· · · · · · ·So as far as maybe a closed system

·4· ·of justice as opposed to an open system, is

·5· ·there an open system of policing versus a

·6· ·closed system of policing?




                                          H
·7· · · · ·A.· Not even heard that terminology.

·8· · · · ·Q.· Okay.· What is your definition of a

·9· ·specific deterrent as opposed to a general

10· ·deterrent?
                     UG
11· · · · ·A.· Specific deterrents would be based

12· ·on statistical analysis of criminal activity

13· ·and directing police resources to target

14· ·that specific issue to remediate it.

15· · · · ·Q.· Okay.· Let's see.· Can you define
RO

16· ·what is meant by the term nanny state?

17· · · · ·A.· My definition of nanny state would

18· ·be someone that has overregulation and

19· ·governance over the population.

20· · · · ·Q.· Does that have anything to do with

21· ·police work?

22· · · · ·A.· It possibly could if they had a

23· ·community that had low crime and they

24· ·focused on traffic enforcement because there


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 49 of 192 PageID #: 1385


                                                                     Page 48
·1· ·was nothing else to do, that could be a

·2· ·nanny state when they are overregulating,

·3· ·you know, traffic enforcement instead of --

·4· ·the real reason for it is to reduce injuries

·5· ·and deaths on the highways.· But I have

·6· ·seen, you know, agencies that use it for




                                          H
·7· ·monetary gain.· And, you know, that's not

·8· ·what the purpose of law enforcement is.

·9· · · · ·Q.· How do you use it for monetary

10· ·gain?
                     UG
11· · · · ·A.· Because portions of the fines for

12· ·the traffic violations go into the

13· ·department's budget.

14· · · · ·Q.· So they are encouraged to write up

15· ·more fines so that the department has more
RO

16· ·money, is that what you are saying?

17· · · · ·A.· Correct.· If you remember the Brown

18· ·case from St. Louis, that the police chief

19· ·and the mayor have both been caught in

20· ·conversations talking about adding officers

21· ·to increase the town's budget.· And, you

22· ·know, that's what they, you know, allege was

23· ·the reason that they were stopping, you

24· ·know, Mr. Brown that led to his death.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 50 of 192 PageID #: 1386


                                                                     Page 49
·1· · · · ·Q.· Writing too many tickets so that

·2· ·there is more money in the city's coffers?

·3· · · · ·A.· Correct.

·4· · · · ·Q.· Okay.· Have you ever presented a

·5· ·seminar to West Virginia officers?

·6· · · · ·A.· No.




                                          H
·7· · · · ·Q.· Have you ever taught a class to

·8· ·West Virginia officers?

·9· · · · ·A.· No.· There may have been somebody
                     UG
10· ·from West Virginia at a national conference.

11· ·But not specifically.

12· · · · ·Q.· Okay.· Have you ever attended a

13· ·class or seminar in West Virginia?

14· · · · ·A.· No.· I had a wife that lived in

15· ·Beckley and used to visit.· But that's about
RO

16· ·as close to West Virginia as I came, was

17· ·coming to visit family.

18· · · · ·Q.· I got you.· Well, Beckley is in

19· ·West Virginia, so ...· We are talking about

20· ·Beckley, West Virginia, right?

21· · · · ·A.· What about it?

22· · · · ·Q.· You are talking about Beckley, West

23· ·Virginia?

24· · · · ·A.· Right.· She actually lived in Oak


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 51 of 192 PageID #: 1387


                                                                     Page 50
·1· ·Hill was where their family was.· But it is

·2· ·close to Beckley.

·3· · · · ·Q.· Okay.· Yeah.

·4· · · · · · ·Have you driven the pursuit route

·5· ·in this case?

·6· · · · ·A.· No, sir.· I have watched the video




                                          H
·7· ·that was produced by the defendants.

·8· · · · ·Q.· All right.· Have you viewed the

·9· ·railroad crossing where the accident

10· ·happened?
                     UG
11· · · · ·A.· I have photographs and the video.

12· · · · ·Q.· Have you ever been out to the

13· ·accident scene?

14· · · · ·A.· No, sir.

15· · · · ·Q.· Have you viewed the railroad
RO

16· ·crossing where this happened in person?

17· · · · ·A.· No, sir.

18· · · · ·Q.· Have you viewed the ditch where the

19· ·plaintiff landed in this case?

20· · · · ·A.· Only the photographs and

21· ·videotape.

22· · · · ·Q.· All right.· You have never seen it

23· ·in person?

24· · · · ·A.· No, sir.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 52 of 192 PageID #: 1388


                                                                     Page 51
·1· · · · ·Q.· Have you ever had a motorcycle

·2· ·license?

·3· · · · ·A.· I do.· Still have one.

·4· · · · ·Q.· Do you drive motorcycles?

·5· · · · ·A.· I sold my Harley a couple of years

·6· ·ago.· I wasn't able to have the time to ride




                                          H
·7· ·it as much as I wanted to.

·8· · · · ·Q.· I got you.

·9· · · · · · ·How long did you drive motorcycles?



11· ·41 years.
                     UG
10· · · · ·A.· Since I was 18 years old.· So



12· · · · ·Q.· And did you ever drive a motorcycle

13· ·across railroad tracks?

14· · · · ·A.· Many times.

15· · · · ·Q.· And I presume you have watched the
RO

16· ·video taken by the two girls after the

17· ·accident scene?

18· · · · ·A.· Yes, sir.· Yes, sir, I did.

19· · · · ·Q.· All right.· Did you take into

20· ·account any witness's credibility when

21· ·forming your opinions in this case?

22· · · · ·A.· No, sir.· I look at everybody as

23· ·telling the truth.· And if there is a

24· ·disputed fact, I would list it separately.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 53 of 192 PageID #: 1389


                                                                     Page 52
·1· ·But it is not up to me to determine

·2· ·truthfulness.

·3· · · · ·Q.· Okay.· Did you take into account

·4· ·Plaintiff's criminal history in forming your

·5· ·opinion?

·6· · · · ·A.· No.




                                          H
·7· · · · ·Q.· Did you take into account that the

·8· ·plaintiff did not have a motorcycle license

·9· ·on forming your opinion?
                     UG
10· · · · ·A.· No.· I am looking at police

11· ·procedure and the violation of that, not the

12· ·-- not Plaintiff's actions.

13· · · · ·Q.· Did you take into account that the

14· ·plaintiff did not have insurance when

15· ·forming your opinions?
RO

16· · · · ·A.· No.

17· · · · ·Q.· Did you take into account that

18· ·plaintiff had ecstasy in his system when

19· ·forming your opinion?

20· · · · ·A.· No.

21· · · · ·Q.· Did you take into account that

22· ·Plaintiff had amphetamines in his system

23· ·when forming your opinion?

24· · · · ·A.· No.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 54 of 192 PageID #: 1390


                                                                     Page 53
·1· · · · ·Q.· Did you take into account that

·2· ·Plaintiff had THC in his system when forming

·3· ·your opinion?

·4· · · · ·A.· No.

·5· · · · ·Q.· Did you take into account that

·6· ·Plaintiff had benzodiazepines in his system




                                          H
·7· ·when forming your opinion?

·8· · · · ·A.· No.

·9· · · · ·Q.· Did you take into account that
                     UG
10· ·Plaintiff is an admitted drug addict when

11· ·forming your opinion?

12· · · · ·A.· No.

13· · · · ·Q.· Did you take into account that

14· ·Plaintiff overdosed on March 11, 2021, when

15· ·forming your opinion?
RO

16· · · · ·A.· No.

17· · · · ·Q.· How does a -- as a police officer,

18· ·have you dealt with people on meth?

19· · · · ·A.· I have.

20· · · · ·Q.· On amphetamines?

21· · · · ·A.· I have.

22· · · · ·Q.· What's that?

23· · · · ·A.· Yes.

24· · · · ·Q.· How does that affect them?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 55 of 192 PageID #: 1391


                                                                     Page 54
·1· · · · ·A.· Become agitated and hyperactive.

·2· · · · ·Q.· Overly agitated?

·3· · · · ·A.· I'm sorry, what?

·4· · · · ·Q.· Like overly agitated or easily

·5· ·agitated?

·6· · · · ·A.· Yes.· And I have also seen them




                                          H
·7· ·have hallucinations as well.

·8· · · · ·Q.· Yeah.

·9· · · · · · ·Plaintiff testified that he was
                     UG
10· ·probably a better motorcycle driver on

11· ·methamphetamines.· Would you agree with that

12· ·statement?

13· · · · ·A.· No.

14· · · · ·Q.· Let's see.· Do you agree that

15· ·Plaintiff was attempting to flea from the
RO

16· ·police in this case?

17· · · · ·A.· Yes.

18· · · · ·Q.· In assessing this pursuit, did you

19· ·take into account that it was on an early

20· ·Saturday morning?

21· · · · ·A.· I did.

22· · · · ·Q.· Did you take into account that

23· ·there is less traffic on early Saturday as

24· ·opposed to other days when forming your


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 56 of 192 PageID #: 1392


                                                                     Page 55
·1· ·opinion?

·2· · · · ·A.· I would disagree with that.· But I

·3· ·am not specifically familiar with that area

·4· ·other than there were homes, churches,

·5· ·schools and playgrounds along the route.

·6· ·And on a Saturday morning, they would very




                                          H
·7· ·well likely be occupied.· People do a lot of

·8· ·errands on Saturday mornings.· So I would

·9· ·say that the likelihood of more traffic on a
                     UG
10· ·Saturday morning than on, you know, Saturday

11· ·night and early morning hours.

12· · · · · · ·So again, this was a time where the

13· ·officers going twice the speed limit should

14· ·have been cognizant of the possibility of a

15· ·pedestrian or across traffic.· And with the
RO

16· ·corporal failing to use his siren

17· ·continuously, he also endangered the public

18· ·by not giving them adequate warning that

19· ·somebody twice the speed limit is coming.

20· · · · ·Q.· So is it your belief that there is

21· ·more traffic on Saturday morning than at

22· ·other times normally?

23· · · · ·A.· It is possible, yes, sir.· It has

24· ·to be taken into consideration.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 57 of 192 PageID #: 1393


                                                                     Page 56
·1· · · · ·Q.· It is possible?

·2· · · · ·A.· Right.

·3· · · · ·Q.· So do you disagree with the

·4· ·statement there is less traffic on early

·5· ·Saturday morning at 8:00 a.m. than at other

·6· ·times?




                                          H
·7· · · · ·A.· The other times may have more

·8· ·traffic than Saturday morning.· But there

·9· ·certainly is likely to be traffic on a



11· ·that.
                     UG
10· ·Saturday morning.· And you can't disregard



12· · · · ·Q.· Do you agree with me that it is a

13· ·low traffic time on Saturday mornings at

14· ·8:00 a.m. generally speaking?

15· · · · ·A.· No.
RO

16· · · · ·Q.· Okay.· Do you think that it is a

17· ·heavy traffic time on Saturday mornings at

18· ·8:00 a.m.?

19· · · · ·A.· I don't believe it would be as

20· ·heavy as it would be if it is a week day and

21· ·more people would be going to work.· But

22· ·again, Saturday morning traffic, there's

23· ·still a considerable amount of traffic.

24· · · · ·Q.· Uh-huh.· Did you take into account


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 58 of 192 PageID #: 1394


                                                                     Page 57
·1· ·that the pursuit was mostly on back roads?

·2· · · · ·A.· I did.· I took into account.· It

·3· ·was a 19-mile pursuit which was ridiculous

·4· ·and that it was exceeding speed limits and

·5· ·causing danger to other motorists and

·6· ·pedestrians while along the roadway as well




                                          H
·7· ·as to the officers and to the plaintiff.

·8· · · · ·Q.· How long was it the pursuit?

·9· · · · ·A.· It was over 14 minutes.



11· ·miles?
                     UG
10· · · · ·Q.· Over 14 minutes.· And how many



12· · · · ·A.· Nineteen.

13· · · · ·Q.· Do you agree with me that it was

14· ·not Officer Peterson's fault that the

15· ·plaintiff painted his gas tank black?
RO

16· · · · ·A.· Yeah.· Correct.· I mean, I don't

17· ·see that that's illegal.· He could have

18· ·painted it pink.· It doesn't matter.

19· · · · ·Q.· Do you agree that it is not

20· ·Peterson's fault that the plaintiff's

21· ·motorcycle did not match the license plate?

22· · · · ·A.· It is not his fault.· But when he

23· ·first took notice of it and decided that he

24· ·saw a motorcycle painted black sitting at an


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 59 of 192 PageID #: 1395


                                                                     Page 58
·1· ·intersection, he couldn't read the license

·2· ·plate.· He would have no idea that it was

·3· ·even expired.· So he started pursuing

·4· ·somebody because they chose to paint their

·5· ·motorcycle black.

·6· · · · · · ·And when you are looking at a low




                                          H
·7· ·income economically depressed area like this

·8· ·area, this gentleman not having a lot of

·9· ·money, you know, they piece together and do
                     UG
10· ·the best they can to have something nice.

11· ·So I don't see that that's an indication of

12· ·any criminal intent or a reason that a

13· ·police officer should start following

14· ·somebody.

15· · · · ·Q.· Do you disagree with the statement
RO

16· ·that a motorcycle being painted black on his

17· ·gas tank might indicate that the motorcycle

18· ·was stolen?

19· · · · ·A.· No.

20· · · · ·Q.· Do you agree with me that it is

21· ·common for stolen motorcycles to have their

22· ·gas tank painted black?

23· · · · ·A.· Do I disagree, is that what you

24· ·said?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 60 of 192 PageID #: 1396


                                                                     Page 59
·1· · · · ·Q.· I think I said do you agree.· Do

·2· ·you agree that it is common that a stolen

·3· ·motorcycle would have a gas tank painted

·4· ·black?

·5· · · · ·A.· I don't agree with that, no.· There

·6· ·is no evidence to show that that's a common




                                          H
·7· ·trait.· I have not seen any statistical

·8· ·studies in 40 years that say that's a common

·9· ·trait of a motorcycle that has been stolen.
                     UG
10· ·And to this date, no piece of that

11· ·motorcycle has ever been found to be stolen.

12· · · · ·Q.· Do you think it was reasonable for

13· ·Officer Peterson to believe that the

14· ·motorcycle may have been stolen because the

15· ·gas tank was painted black?
RO

16· · · · ·A.· No.

17· · · · ·Q.· Do you think it was reasonable for

18· ·Officer Peterson to believe that the

19· ·motorcycle might have been stolen if the gas

20· ·tank was painted black and the license did

21· ·not match the motorcycle?

22· · · · ·A.· It is a potential.· It is possible.

23· ·But it is also what it turned out to be.· It

24· ·was a registration violation.· And that was


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 61 of 192 PageID #: 1397


                                                                     Page 60
·1· ·the only crime that was committed.

·2· · · · ·Q.· So you agree with me that it was

·3· ·possible.· And if you agree that it was

·4· ·possible, do you think that it was

·5· ·reasonable for Officer Peterson to have

·6· ·reasonable suspicion that the motorcycle was




                                          H
·7· ·stolen?

·8· · · · ·A.· No.· All he knew and all they could

·9· ·prove was that the registration was expired
                     UG
10· ·and -- you know, again, I am not familiar

11· ·enough with every model of Yamaha and Honda

12· ·to know the difference between what I recall

13· ·-- I think it was like a YT250 and Honda

14· ·CVR.· So, again, unless you are a motorcycle

15· ·enthusiast and know the different models and
RO

16· ·makes with a tape painted black, probably no

17· ·logos, how would he know that it is not the

18· ·motorcycle that it was registered to.              I

19· ·have not seen any testimony that he is

20· ·familiar with different makes and models of

21· ·motorcycles and the specific models of each

22· ·one of those brands.

23· · · · ·Q.· So if Officer Peterson was told by

24· ·dispatch that the motorcycle registration


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 62 of 192 PageID #: 1398


                                                                     Page 61
·1· ·did not match the license plate, would it be

·2· ·reasonable for him to have reasonable

·3· ·suspicion that the motorcycle was stolen?

·4· · · · ·A.· Well, your question was convoluted.

·5· ·The license and the registration are the

·6· ·same thing.· So I don't think -- I know what




                                          H
·7· ·you mean.· You mean that the make -- the

·8· ·motorcycle came back different than the

·9· ·registration, is that what you meant?



11· ·of putting it.
                     UG
10· · · · ·Q.· Yeah.· Yeah.· That's a better way



12· · · · ·A.· Well, again, there is no testimony

13· ·that he knew the difference between Yamaha

14· ·and Honda.· All he knows is that the license

15· ·plate came back on a motorcycle, that it was
RO

16· ·expired.

17· · · · ·Q.· Do you think he did know the

18· ·difference --

19· · · · ·A.· He has not testified that he knew

20· ·the difference.

21· · · · · · ·Say again.

22· · · · ·Q.· If he did know the difference,

23· ·would you then agree that it was reasonable

24· ·for him to have reasonable suspicion that


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 63 of 192 PageID #: 1399


                                                                     Page 62
·1· ·the bike may have been stolen?

·2· · · · ·A.· No.· All he knows is there is a

·3· ·registration violation which, you know, was

·4· ·a very common occurrence.· And people trade

·5· ·motorcycles fairly regularly.· Again, not

·6· ·having a right registration on a vehicle




                                          H
·7· ·does not necessarily dictate that it is a

·8· ·stolen vehicle.· And in North Carolina, you

·9· ·have 30 days to change tags on a vehicle and
                     UG
10· ·notify DMV.· So he doesn't have any way to

11· ·know that this motorcycle wasn't

12· ·legitimately purchased within 30 days and

13· ·that he put an expired tag from another

14· ·motorcycle on it.· That's the only thing he

15· ·knows is that this is an expired motorcycle
RO

16· ·registration plate.

17· · · · ·Q.· Right.· But does it give him the

18· ·right as a police officer to follow that

19· ·motorcycle and to see what happens?

20· · · · ·A.· He has a right to stop it for a

21· ·registration violation which would give him

22· ·the opportunity to do a closer inspection

23· ·and run a VIN number and ask questions about

24· ·when did you purchase this motorcycle, where


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 64 of 192 PageID #: 1400


                                                                     Page 63
·1· ·did you get it from, you know.· But again,

·2· ·the only thing that he can do is stop him

·3· ·for a registration violation.· And when the

·4· ·vehicle didn't stop and engage in a pursuit,

·5· ·again, based on policy and national police

·6· ·practices, again, for such a minor




                                          H
·7· ·violation, it is not worth the risk of

·8· ·injury to the public or to the operator of

·9· ·the motorcycle or the law enforcement



11· ·which he did.
                     UG
10· ·officers to continue in a reckless manner



12· · · · ·Q.· Would you agree with me that if he

13· ·had a reasonable suspicion that the

14· ·motorcycle was stolen, that he could then

15· ·engage in a -- he could then engage in
RO

16· ·following the motorcycle?

17· · · · ·A.· Following, but not pursuing.

18· · · · ·Q.· If he had a reasonable suspicion

19· ·that the motorcycle was stolen, could he

20· ·pull over that motorcycle?

21· · · · ·A.· No.· He doesn't have probable cause

22· ·for that.· The only thing he was able to

23· ·stop that motorcycle for was a registration

24· ·violation.· That's it.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 65 of 192 PageID #: 1401


                                                                     Page 64
·1· · · · ·Q.· Well, if there is a registration

·2· ·violation, would you agree -- do you agree

·3· ·there was a registration violation?

·4· · · · ·A.· I do.

·5· · · · ·Q.· If there is a registration

·6· ·violation, then he can pull that motorcycle




                                          H
·7· ·over, correct?

·8· · · · ·A.· Yes.

·9· · · · ·Q.· And if there is a -- if that
                     UG
10· ·officer -- I'm sorry.· If that motorcycle

11· ·refuses to be pulled over, can he then

12· ·engage in a pursuit?

13· · · · ·A.· He can.· But again, it has to be

14· ·reasonable.· And when it becomes too

15· ·dangerous to continue, he needs to use good
RO

16· ·judgment and discontinue.· Or his

17· ·supervisor, the lieutenant, should have

18· ·stepped in once this pursuit continued for

19· ·ten minutes.· I mean, in that four minutes

20· ·the supervisor told him to discontinue if it

21· ·became reckless or the speeds got too high,

22· ·and they failed to do that.· And they

23· ·testified -- both officers testified that

24· ·the pursuit did get dangerous and was a


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 66 of 192 PageID #: 1402


                                                                     Page 65
·1· ·hazard to others.· And that was one of the

·2· ·criminal charges that they took out against

·3· ·him.· So they were in defiance of their

·4· ·policy, and they were in defiance of a

·5· ·direct order of a supervisor.

·6· · · · ·Q.· If there was a registration




                                          H
·7· ·violation and if the officer had a

·8· ·reasonable belief that the motorcycle was

·9· ·stolen, do you agree that he can engage in a
                     UG
10· ·pursuit of that motorcycle if the motorcycle

11· ·refuses to pull over?

12· · · · ·A.· Correct.· I mean, I have said

13· ·previous testimony was he has the lawful

14· ·authority to do so.· But again, he also has

15· ·an obligation to follow policy and direct
RO

16· ·orders to disengage if it appears it is too

17· ·dangerous.· Again, the reason for the

18· ·pursuit has to be outweighed by the danger

19· ·to society.· And in this case, it wasn't.

20· ·And now we have somebody that is a

21· ·paraplegic because these officers acted

22· ·outside of the scope of a reasonable officer

23· ·and a wreck with serious bodily injury

24· ·resulted.· And it should have never happened


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 67 of 192 PageID #: 1403


                                                                     Page 66
·1· ·because, again, this all rolled back to a

·2· ·registration violation.

·3· · · · ·Q.· Do you believe that it is the fault

·4· ·of Officer Peterson that the plaintiff

·5· ·refused to be pulled over?

·6· · · · ·A.· It was a decision of the plaintiff




                                          H
·7· ·not to yield the right of way to an

·8· ·emergency vehicle.· But again, it was

·9· ·Corporal Peterson and Officer Harvey's
                     UG
10· ·decisions -- conscious decisions to continue

11· ·a pursuit that was endangering themselves

12· ·and the public and the plaintiff.· That was

13· ·their decision.· If they would have turned

14· ·off their lights and the siren that was used

15· ·intermittently and fallen back, turned
RO

16· ·around, then there is less likelihood that

17· ·the plaintiff would be in a wheelchair

18· ·today.

19· · · · ·Q.· Let's see.· Do you agree that it is

20· ·not Officer Peterson's fault that the

21· ·plaintiff did not have a license?

22· · · · ·A.· No.

23· · · · ·Q.· Do you agree that it is not Officer

24· ·Peterson's fault that the plaintiff had


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 68 of 192 PageID #: 1404


                                                                     Page 67
·1· ·ecstasy in his system?

·2· · · · ·A.· No.

·3· · · · ·Q.· Do you agree that it is not Officer

·4· ·Peterson's fault that the plaintiff had

·5· ·methamphetamines in his system?

·6· · · · ·A.· No.




                                          H
·7· · · · ·Q.· All right.· Let's see.· Let's see.

·8· ·Going through a little bit on your report.

·9· ·The plaintiff under your facts which are
                     UG
10· ·assumed to be true of your report, you can

11· ·pull that up if you would like or look at

12· ·it.· Appendix D.

13· · · · ·A.· Right.· Let me pull it up real

14· ·quick.· I just printed out the report.              I

15· ·didn't do the appendix.· Let me just pull it
RO

16· ·up real quick.

17· · · · ·Q.· Take your time.· No problem.

18· · · · ·A.· Okay, sir.· Go ahead.

19· · · · ·Q.· Let's see.· You accepted as true

20· ·that the plaintiff was on his way back to

21· ·visit a friend to give him a clutch cable?

22· · · · ·A.· That's what he testified to or

23· ·based statement of, yes, sir.

24· · · · ·Q.· You don't know -- do you know which


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 69 of 192 PageID #: 1405


                                                                     Page 68
·1· ·friend?

·2· · · · ·A.· I don't recall offhand, no, sir.

·3· · · · ·Q.· Do you know where that friend

·4· ·lived?

·5· · · · ·A.· I don't recall.· I believe he, you

·6· ·know, made mention of it.· But again, I




                                          H
·7· ·didn't need to go into that level of detail.

·8· ·I was just giving a reason he was out on the

·9· ·road that morning.



11· ·friend's house?
                     UG
10· · · · ·Q.· Do you know the route to that



12· · · · ·A.· No, I don't.

13· · · · ·Q.· Do you contend that the plaintiff

14· ·was driving to his friend's house the

15· ·entirety of the pursuit?
RO

16· · · · ·A.· No.

17· · · · ·Q.· At what point do you assert that

18· ·the plaintiff was no longer trying to break

19· ·his friend's clutch cables?

20· · · · ·A.· Again, I don't know of the route to

21· ·the friend's house.· So I don't know if he

22· ·made that first left turnoff of 119, if that

23· ·was to go to his friend's or if he was

24· ·trying to see if the police were going to


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 70 of 192 PageID #: 1406


                                                                     Page 69
·1· ·follow him.· I don't know what was in his

·2· ·mind.

·3· · · · ·Q.· Okay.· Do you know why the

·4· ·plaintiff did not drive -- just drive to his

·5· ·friend's house?

·6· · · · ·A.· No.· I don't know.




                                          H
·7· · · · ·Q.· Okay.· As a police officer, is it

·8· ·your testimony that it would not raise your

·9· ·suspicion that the gas tank was painted over

10· ·black?
                     UG
11· · · · ·A.· No.· That is not an uncommon

12· ·occurrence.

13· · · · ·Q.· In your history as a police

14· ·officer, if someone drove by you and their

15· ·motorcycle had been painted black -- I'm
RO

16· ·sorry -- their gas tank had been painted

17· ·black, that would not indicate to you at all

18· ·that that motorcycle might be stolen?

19· · · · ·A.· No.· I mean, I would go out on the

20· ·road today and find all different colors of,

21· ·you know, can spray paint jobs.· And that's

22· ·not indicative of a stolen motorcycle, just

23· ·somebody that can't afford a custom paint

24· ·job.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 71 of 192 PageID #: 1407


                                                                     Page 70
·1· · · · ·Q.· Or is it somebody that is trying to

·2· ·cover up the motorcycle?

·3· · · · ·A.· Again, that's all, you know,

·4· ·circumspection.

·5· · · · ·Q.· Let's see.· Do you agree that

·6· ·Officer Peterson was an experienced officer?




                                          H
·7· · · · ·A.· I do.

·8· · · · ·Q.· Do you agree that Officer Peterson

·9· ·was an experienced officer in police

10· ·pursuits?
                     UG
11· · · · ·A.· No.· There is no evidence that he

12· ·has received any training outside of the

13· ·basic academy.· So he would be trained to a

14· ·very minimal level.

15· · · · ·Q.· Does the fact that Officer Peterson
RO

16· ·had just picked up Chic-Fil-A for himself

17· ·and a garage employee indicate anything to

18· ·you?

19· · · · ·A.· That he decided he was going to try

20· ·to stop the motorcycle to see if it was

21· ·stolen or not because he again noticed it

22· ·because of the paint job and decided to pull

23· ·it over.· And he was able to do that because

24· ·the vehicle had an expired registration


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 72 of 192 PageID #: 1408


                                                                     Page 71
·1· ·plate.

·2· · · · ·Q.· Do you agree that it was reasonable

·3· ·for Officer Peterson to think that the bike

·4· ·may have been stolen because the bike did

·5· ·not match the license plate?

·6· · · · ·A.· It would be another factor that




                                          H
·7· ·could be used in weighing that decision.

·8· · · · ·Q.· Okay.· How should Officer Peterson

·9· ·have interpreted the plaintiff looking over
                     UG
10· ·his shoulder multiple times as Officer

11· ·Peterson got in behind him?

12· · · · ·A.· The plaintiff testified that, you

13· ·know, the lights weren't on.· There was no

14· ·siren.· So I think he was just checking to

15· ·see if the officer turned on his lights
RO

16· ·because he felt that it was unusual that the

17· ·officer was following him so closely and for

18· ·such a long period of time.· So, you know, I

19· ·don't know if the motorcycle had mirrors on

20· ·it.· But, you know, having driven different

21· ·brands of motorcycles, sometimes the mirrors

22· ·are not very stable and they are difficult

23· ·to see anything.· So looking over your

24· ·shoulder to see if the police have activated


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 73 of 192 PageID #: 1409


                                                                     Page 72
·1· ·their lights, I think is a prudent motorist

·2· ·looking to make sure that if the police do

·3· ·activate their lights that he would, you

·4· ·know, respond immediately.

·5· · · · ·Q.· So is it your testimony that the

·6· ·plaintiff was being prudent by constantly




                                          H
·7· ·looking over his shoulder when Officer

·8· ·Peterson was behind him?

·9· · · · ·A.· Yes.· We don't know -- again,
                     UG
10· ·that's their characterization.· So how many

11· ·times that is, how frequent it is, how

12· ·flagrant it is, you know, again, we just --

13· ·it is left up to our imagination based on

14· ·what they wrote.

15· · · · ·Q.· Do you agree that continually
RO

16· ·looking over the shoulder would be

17· ·suspicious behavior to a police officer --

18· ·the plaintiff continually looking over his

19· ·shoulder would be suspicious behavior to a

20· ·police officer?

21· · · · ·A.· It could be.· But again, there is

22· ·also reasonable explanations that he wanted

23· ·to make sure -- to see what the police

24· ·officer is doing.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 74 of 192 PageID #: 1410


                                                                     Page 73
·1· · · · ·Q.· Okay.

·2· · · · ·A.· It is not illegal activity.

·3· · · · ·Q.· When you were a police officer,

·4· ·would that indicate some type of potential

·5· ·suspicious behavior if that individual kept

·6· ·looking over his shoulder when they were




                                          H
·7· ·driving a motorcycle?

·8· · · · ·A.· It is possible.· It could be a

·9· ·warning sign.
                     UG
10· · · · ·Q.· Do you agree that it was proper for

11· ·Officer Peterson to initiate a stop of the

12· ·plaintiff's motorcycle?

13· · · · ·A.· It was for a registration

14· ·violation.

15· · · · ·Q.· And instead of stopping, the
RO

16· ·plaintiff sped up and tried to get away from

17· ·the officer, right?

18· · · · ·A.· Yes.

19· · · · ·Q.· And you agree that it was

20· ·reasonable for Officer Peterson to believe

21· ·that the plaintiff was trying to flea him at

22· ·that point?

23· · · · ·A.· Yes.

24· · · · ·Q.· And do you agree that the plaintiff


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 75 of 192 PageID #: 1411


                                                                     Page 74
·1· ·was committing a crime when he initially

·2· ·tried to flea the officer?

·3· · · · ·A.· It's a motor vehicle violation of

·4· ·failure to stop for an emergency vehicle.

·5· · · · ·Q.· Is that a crime?

·6· · · · ·A.· Either an infraction or a




                                          H
·7· ·misdemeanor, yes.

·8· · · · ·Q.· So the answer is yes, it is a

·9· ·crime, correct?
                     UG
10· · · · ·A.· Again, I am not familiar with West

11· ·Virginia statutes.· It could be an

12· ·infraction or misdemeanor.· Most of the time

13· ·an infraction is considered a crime.

14· · · · ·Q.· I am going to ask you some

15· ·questions about the police route.· Are you
RO

16· ·familiar with the police route -- I'm sorry

17· ·-- the police pursuit route?

18· · · · ·A.· The route?

19· · · · ·Q.· Yeah.

20· · · · ·A.· Only with what was in the report

21· ·and the audio -- or the videotape that they

22· ·produced later.

23· · · · ·Q.· Okay.· Let's see.· Do you agree

24· ·that the plaintiff could have stopped his


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 76 of 192 PageID #: 1412


                                                                     Page 75
·1· ·motorcycle and pulled over when he turned

·2· ·off of Route 19 onto Ruth Road?

·3· · · · ·A.· Yes.

·4· · · · ·Q.· Do you agree that Plaintiff should

·5· ·have stopped his bike and pulled over when

·6· ·he turned off of Route 119 onto Ruth Road?




                                          H
·7· · · · ·A.· As long as the officer was

·8· ·signalling to do so, yes.

·9· · · · ·Q.· Do you agree that Plaintiff
                     UG
10· ·probably would not have ended up paralyzed

11· ·had he simply pulled over when he turned off

12· ·of Route 119 onto Ruth Road?

13· · · · · · · · MR. DI TRAPANO:· I'm going to

14· ·object.

15· · · · ·A.· That's the first turn.· Well, it's
RO

16· ·119 on to Southridge Boulevard is where they

17· ·caught up.· And then --

18· · · · ·Q.· Yeah.· I think he turned off

19· ·onto --

20· · · · ·A.· Onto Ruth Road, yes.· Yeah.· If it

21· ·was safe to do so.· But again, you know, a

22· ·disputed fact is that the plaintiff said

23· ·that he never saw the lights or heard the

24· ·siren until much later in a pursuit.· So,


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 77 of 192 PageID #: 1413


                                                                     Page 76
·1· ·again, I qualify that answer with if the

·2· ·officer was displaying his emergency lights

·3· ·and audible warning signal by siren.

·4· · · · ·Q.· Do you agree that it was reasonable

·5· ·for Officer Peterson to think that Plaintiff

·6· ·was committing a crime when Plaintiff was




                                          H
·7· ·refusing to stop?

·8· · · · ·A.· Yes.

·9· · · · ·Q.· Do you believe that when Plaintiff
                     UG
10· ·was turning off of Route 119 to Ruth Road,

11· ·he was going to a friend's house?

12· · · · ·A.· Again, I don't know where his

13· ·friend lives.· I have never mapped it out.

14· ·I don't know that he gave us a specific

15· ·address.
RO

16· · · · ·Q.· Do you agree that Plaintiff could

17· ·have stopped his bike or his motorcycle and

18· ·pulled over when Officer Peterson turned on

19· ·his lights and sirens?

20· · · · ·A.· What was the beginning of that?

21· ·I'm sorry.· I missed it.

22· · · · ·Q.· Do you agree that plaintiff could

23· ·have -- or do you agree that Plaintiff

24· ·should have stopped his motorcycle and


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 78 of 192 PageID #: 1414


                                                                     Page 77
·1· ·pulled over when Officer Peterson turned on

·2· ·his lights and siren?

·3· · · · ·A.· Yes.

·4· · · · ·Q.· Do you know how long the plaintiff

·5· ·was on Ruth Road?

·6· · · · ·A.· Once he entered Ruth Road, he went




                                          H
·7· ·to the intersection of Trace Fork Road where

·8· ·he turned onto Trace Fork Road.· But I don't

·9· ·know the distance from 119 to that road.· So
                     UG
10· ·whatever that distance is.

11· · · · ·Q.· All right.· Do you agree that the

12· ·plaintiff could have stopped his motorcycle

13· ·and pulled over when he was on Ruth Road?

14· · · · ·A.· I would assume so, yes.

15· · · · ·Q.· Do you agree that Plaintiff
RO

16· ·probably would not have ended up paralyzed

17· ·had he simply pulled over and stopped his

18· ·motorcycle when he was on Ruth Road?

19· · · · ·A.· Yes.

20· · · · ·Q.· Do you agree that it was reasonable

21· ·for Officer Peterson to think that Plaintiff

22· ·was committing a crime when Plaintiff was

23· ·refusing to stop his motorcycle on Ruth

24· ·Road?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 79 of 192 PageID #: 1415


                                                                     Page 78
·1· · · · ·A.· The crime he was committing was

·2· ·registration violation and failure to yield

·3· ·to lights and siren.· So that would be the

·4· ·only crimes.· Again, minor misdemeanors.

·5· · · · ·Q.· What, fleeing a police officer is a

·6· ·minor misdemeanor?




                                          H
·7· · · · ·A.· Again, different states have

·8· ·different laws.· So, again, it depends on --

·9· · · · ·Q.· Do you know what (inaudible) --
                     UG
10· · · · ·A.· Not off the top of my head, no.

11· ·But it would have been failure to stop.· In

12· ·North Carolina, if we have a speed to

13· ·allude, that turns into a felony.· But then

14· ·we also have failure to stop for blue light

15· ·and siren, which is a misdemeanor.· So,
RO

16· ·again, based on speed and duration and

17· ·recklessness, there may be a different

18· ·statute or felony to different statute for

19· ·misdemeanor.· So at that point I am not sure

20· ·which violation he may have been committing.

21· ·But either way, I know there is a felony for

22· ·alluding the police in West Virginia.              I

23· ·just don't know what all of the requirements

24· ·or the elements of that crime are.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 80 of 192 PageID #: 1416


                                                                     Page 79
·1· · · · ·Q.· Do you know what -- you don't know

·2· ·whether it is a felony to attempt to evade

·3· ·the police in West Virginia?

·4· · · · ·A.· No.· I'm sorry.· You will have to

·5· ·repeat that.

·6· · · · ·Q.· Do you know if it's a felony to




                                          H
·7· ·attempt to evade the police in West

·8· ·Virginia?

·9· · · · ·A.· Yes.· At some point it is, yes.
                     UG
10· ·But again, that's committed, you know,

11· ·during the pursuit.· It is not the reason

12· ·for the pursuit.· And that's not a good

13· ·reason to justify a pursuit's continuance.

14· ·If that's the only felony that exists, if it

15· ·is not a armed robber or a rapist or a
RO

16· ·murder, then, you know, a continued vehicle

17· ·pursuit endangering people is again not

18· ·warranted because it doesn't overcome that

19· ·fact that it is more dangerous to commit the

20· ·pursuit than it is for the crime that has

21· ·been committed.· So by them chasing him,

22· ·that's what continues to a felony.

23· · · · ·Q.· Are you asserting that it is

24· ·Officer Peterson's fault that the plaintiff


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 81 of 192 PageID #: 1417


                                                                     Page 80
·1· ·was committing a felony?

·2· · · · ·A.· Not his fault that that's the

·3· ·choice he made.· But by continuing the

·4· ·pursuit, he continued the felony and

·5· ·continued the dangerousness to everyone

·6· ·involved and the motor in public and




                                          H
·7· ·pedestrians and dogs walking along the side

·8· ·of the road.

·9· · · · ·Q.· Do you agree with me that the
                     UG
10· ·continuing of the pursuit was the fault of

11· ·the plaintiff and not Officer Peterson?

12· · · · ·A.· No.· It is the plaintiff that made

13· ·that decision.· But with the continuous

14· ·police pursuit is what caused it to

15· ·continue.· If the police would have
RO

16· ·terminated the pursuit, as would be per

17· ·their regulation and national standards,

18· ·then the plaintiff most likely would not

19· ·have wrecked.

20· · · · ·Q.· So is it your testimony that the

21· ·fault of the police pursuit is the actions

22· ·of the police officers?

23· · · · ·A.· Yes.· That's why it is common

24· ·practice in the United States and according


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 82 of 192 PageID #: 1418


                                                                     Page 81
·1· ·to their policy, again, if the dangerousness

·2· ·of the pursuit outweighs the type of crime

·3· ·and that person remaining at large in the

·4· ·community, it has to be terminated.· And

·5· ·that's the problem that we face here.· And

·6· ·that's why this action has been brought




                                          H
·7· ·because the police should have terminated

·8· ·this within the first few miles.· Once they

·9· ·realized that he was not going to yield the
                     UG
10· ·right-of-way, that the dangerousness to the

11· ·community and to themselves and to the

12· ·plaintiff outweighed them overtaking and

13· ·catching him.· So it is their fault.

14· · · · · · ·That's why these regulations are

15· ·put into place.· That's why they are
RO

16· ·supposed to obey the regulations and the

17· ·direction of their supervisor.· And they did

18· ·not heed either of those.· So it puts the

19· ·ball back in their court for fault.

20· · · · · · · · MR. DI TRAPANO:· Hey, Duane, I

21· ·am going to object to the use of the felony

22· ·terminology.· I mean, there was never a

23· ·conviction on that.· He was charged, but the

24· ·charge was dismissed.· So, you know, any


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 83 of 192 PageID #: 1419


                                                                     Page 82
·1· ·reference to that -- I was going to let you

·2· ·go through your questions and answers.· But

·3· ·I object to using it as a felony.

·4· · · · · · · · MR. RUGGIER:· Fair enough.

·5· · · · ·Q.· So the pursuit went from Ruth Road

·6· ·onto Trace Fork Road.· Are you aware of




                                          H
·7· ·that?

·8· · · · ·A.· Yeah.· Paragraph 10 of my report,

·9· ·that's what it says.
                     UG
10· · · · ·Q.· Do you agree that the plaintiff

11· ·could have stopped his motorcycle and pulled

12· ·over when he turned onto Trace Fork Road?

13· · · · ·A.· He could have, yes.

14· · · · ·Q.· Do you agree that the plaintiff

15· ·could have stopped his motorcycle and pulled
RO

16· ·over when the pursuit was going as slow as

17· ·15 miles an hour?

18· · · · ·A.· Right.· Or as fast as 53 miles an

19· ·hour in a 25-mile-an-hour zone.

20· · · · ·Q.· Do you agree that Plaintiff should

21· ·have stopped his motorcycle and pulled over

22· ·when he was on Trace Fork Road?

23· · · · ·A.· Yes.

24· · · · ·Q.· Do you agree that Plaintiff


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 84 of 192 PageID #: 1420


                                                                     Page 83
·1· ·probably would not have ended up paralyzed

·2· ·had he simply pulled his motorcycle over and

·3· ·stopped his motorcycle when he was on Trace

·4· ·Fork Road?

·5· · · · ·A.· Yes.

·6· · · · ·Q.· Do you agree that it was reasonable




                                          H
·7· ·for Officer Peterson to believe that the

·8· ·plaintiff was committing a crime when he was

·9· ·refusing to stop on Trace Fork Road?
                     UG
10· · · · ·A.· Yes.· And he should have also

11· ·acknowledged this Lieutenant Paskel's

12· ·command to let it go if the speeds or

13· ·recklessness continues.· And he failed to do

14· ·that.· And that was on most likely Trace

15· ·Fork Road.· It was at that same period of
RO

16· ·time, four minutes into the pursuit.

17· · · · ·Q.· Do you have a specific time when

18· ·you believed that this pursuit should have

19· ·been terminated?

20· · · · ·A.· Yes.

21· · · · ·Q.· When?

22· · · · ·A.· It should have been terminated

23· ·shortly after the lieutenant told him to

24· ·because he was going 53 miles an hour in a


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 85 of 192 PageID #: 1421


                                                                     Page 84
·1· ·25-mile-an-hour speed zone.· So that's twice

·2· ·the speed limit.· And the lieutenant ordered

·3· ·him if the speeds get excessive, well,

·4· ·that's excessive.

·5· · · · · · ·As a police expert of 40 years and

·6· ·chief of police, if a commanding officer




                                          H
·7· ·gives you that direction, then you need to

·8· ·heed it and you need to discontinue the

·9· ·pursuit.· And they failed to do that.· And
                     UG
10· ·they failed to keep the lieutenant

11· ·adequately informed of speeds and locations

12· ·where he could have stepped in and

13· ·terminated them.· And I feel like the

14· ·lieutenant should have terminated it once it

15· ·continued just a few more minutes to allow a
RO

16· ·pursuit to go on 14 minutes is ludicrous.

17· · · · ·Q.· So just so I am clear.· You believe

18· ·that the pursuit should have been terminated

19· ·at the point when the plaintiff was driving

20· ·53 miles an hour in the -- in a 25-mile-an-

21· ·hour zone, is that what you are saying?

22· · · · ·A.· One of the factors was excessive

23· ·speed.· And yes, once they reached twice the

24· ·legal speed limit, that should have been


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 86 of 192 PageID #: 1422


                                                                     Page 85
·1· ·notice to them that this is too reckless and

·2· ·we need to discontinue it.· And especially

·3· ·when you got Corporal Peterson saying he

·4· ·wasn't running his siren because he couldn't

·5· ·hear and he wanted to make sure people could

·6· ·hear him on the radio.· So, again, he is not




                                          H
·7· ·giving audible warning to people who may be

·8· ·pulling out of their driveway and that this

·9· ·high speed chase is coming by.
                     UG
10· · · · · · ·You know, who is going to expect a

11· ·vehicle to be traveling twice the speed

12· ·limit down their treat?· Nobody.· And the

13· ·police have an obligation by using this

14· ·audible device to warn them that, hey,

15· ·something is happened.· Maybe I need to get
RO

16· ·out of the road or pull over.· But they

17· ·failed to do that.

18· · · · ·Q.· Is it your belief that Officer

19· ·Peterson was not using his audible signal

20· ·the entirety of the pursuit?

21· · · · ·A.· He testified to that fact.

22· · · · ·Q.· It is your understanding that

23· ·Officer Peterson testified that he was not

24· ·using his audible signal the entirety of the


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 87 of 192 PageID #: 1423


                                                                     Page 86
·1· ·pursuit?

·2· · · · ·A.· He did.· He had it on at the end.

·3· ·But at like 14 minutes, you hear the siren

·4· ·in the background.· But in his deposition,

·5· ·he testified that he was not using the siren

·6· ·the entire time because he wanted to make




                                          H
·7· ·sure his radio transmissions were clear and

·8· ·that he had hearing loss from a shotgun

·9· ·blast some years before.· So that hurt his
                     UG
10· ·ears or for whatever reason he decided not

11· ·to use it which typically is a violation of

12· ·state law.· Anytime you are engaged in

13· ·emergency response, you have your audible

14· ·and visual signals activated the entire

15· ·time.
RO

16· · · · ·Q.· Would your opinion in this case

17· ·change if Officer Peterson had used his

18· ·audible signal during the pursuit?

19· · · · ·A.· No.· Because of the duration and

20· ·the dangerousness of the pursuit.· But I am

21· ·just saying that he made it even more

22· ·dangerous by failing to use his audible

23· ·warning device continuously.

24· · · · ·Q.· Do you agree that when Plaintiff


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 88 of 192 PageID #: 1424


                                                                     Page 87
·1· ·was on Trace Fork Road, that he was not

·2· ·going to a friend's house?

·3· · · · ·A.· Again, I don't know where his

·4· ·friend lived, but -- I don't know where the

·5· ·route would have deviated.

·6· · · · ·Q.· Do you know how long Plaintiff was




                                          H
·7· ·on Trace Fork Road?

·8· · · · ·A.· Went from Trace Fork Road to

·9· ·Heavenly Drive.· But I don't know what the
                     UG
10· ·distance is.· But that's where he turned on

11· ·to Heavenly Drive, which is another

12· ·25-mile-an-hour speed zone.· And that's

13· ·where he crossed over to the opposite lane

14· ·of travel at both high and low speeds and

15· ·putting his foot down on the ground.· He was
RO

16· ·making a turn.· And that's after he was told

17· ·to discontinue the pursuit by the lieutenant

18· ·if it got dangerous or reckless or his speed

19· ·picked up.

20· · · · ·Q.· Do you agree that Plaintiff was

21· ·committing a crime when he was trying to

22· ·flee the police officers on Heavenly Drive?

23· · · · ·A.· Yes.· He had motor --

24· · · · ·Q.· Do you know how long -- do you know


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 89 of 192 PageID #: 1425


                                                                     Page 88
·1· ·how long Plaintiff was on Heavenly Drive?

·2· · · · ·A.· He turned onto a dirt and gravel

·3· ·access road with multiple ruts.· But I don't

·4· ·know the distance.· It didn't say.

·5· · · · ·Q.· Okay.· Do you agree that Plaintiff

·6· ·could have stopped his motorcycle and pulled




                                          H
·7· ·over when he was on Heavenly Drive?

·8· · · · ·A.· Yes.

·9· · · · ·Q.· Do you agree that Plaintiff
                     UG
10· ·probably would not have ended up paralyzed

11· ·had he simply stopped his motorcycle and

12· ·pulled over when he was on Heavenly Drive?

13· · · · ·A.· Yes.

14· · · · ·Q.· Do you agree that it was reasonable

15· ·for Officer Peterson to think that Plaintiff
RO

16· ·was committing a crime when he was -- when

17· ·Plaintiff was refusing to stop on Heavenly

18· ·Drive?

19· · · · ·A.· Yes.

20· · · · ·Q.· Let's see.· You don't really know

21· ·where he was going when he was on Heavenly

22· ·Drive, right?

23· · · · ·A.· No.· Only that he turned onto a

24· ·dirt gravel access road that I guess didn't


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 90 of 192 PageID #: 1426


                                                                     Page 89
·1· ·have a name.

·2· · · · ·Q.· Yeah.· It doesn't really seem like

·3· ·-- do you agree that he probably at this

·4· ·point was not attempting to go to his

·5· ·friend's house or go to a friend's house?

·6· · · · ·A.· Again, I don't know where he lives.




                                          H
·7· ·And this is a road.· It is a pot holey road.

·8· ·But just like Corporal Peterson failed to

·9· ·obey his supervisor and department policy.
                     UG
10· · · · ·Q.· Do you agree that Plaintiff could

11· ·have stopped his motorcycle and pulled over

12· ·on Heavenly Drive?

13· · · · ·A.· Yes.

14· · · · ·Q.· Do you agree -- or do you agree

15· ·that Plaintiff should have stopped his
RO

16· ·motorcycle and pulled over when he was on

17· ·Heavenly Drive?

18· · · · ·A.· Yes.

19· · · · ·Q.· Are you aware that this pursuit

20· ·went through a creek bed?

21· · · · ·A.· Yes.

22· · · · ·Q.· And do you agree that the plaintiff

23· ·could have stopped his motorcycle and I

24· ·guess pulled over when he was in the creek


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 91 of 192 PageID #: 1427


                                                                     Page 90
·1· ·bed?

·2· · · · ·A.· I probably would have done that

·3· ·before or after because there was water

·4· ·flowing.· But yes, he could have.

·5· · · · ·Q.· Do you agree that Plaintiff would

·6· ·not have ended up paralyzed had he simply




                                          H
·7· ·stopped his motorcycle when he was in the

·8· ·creek bed?

·9· · · · ·A.· Yes.
                     UG
10· · · · ·Q.· And you agree that it was

11· ·reasonable for Officer Peterson to think

12· ·that Plaintiff was committing a crime when

13· ·he was -- when Plaintiff was refusing to

14· ·stop in the creek bed?

15· · · · ·A.· Yes.
RO

16· · · · ·Q.· Are you aware of the Plaintiff

17· ·testimony that the reason he could not stop

18· ·his motorcycle was because Officer Peterson

19· ·was following too closely?

20· · · · ·A.· Yes.

21· · · · ·Q.· Does that sound to you like a false

22· ·statement if this pursuit went over the

23· ·course of 19 miles?

24· · · · ·A.· No.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 92 of 192 PageID #: 1428


                                                                     Page 91
·1· · · · ·Q.· Why not?· Do you believe that the

·2· ·motorcycle was so close to the Peterson's

·3· ·SUV over the course of 19 miles that the

·4· ·plaintiff on the motorcycle was unable to

·5· ·stop?

·6· · · · ·A.· That was his testimony, that he was




                                          H
·7· ·afraid that the SUV would strike him if he

·8· ·did stop.· And again, as an expert, I am not

·9· ·allowed to assign credibility to either
                     UG
10· ·party.· So -- but just like at the end of

11· ·this pursuit, the plaintiff claims that

12· ·Corporal Peterson struck his motorcycle.

13· ·And that's what caused the crash.· You know,

14· ·and then Corporal Peterson says that he was

15· ·about one car length behind the motorcycle
RO

16· ·when it crashed.· So again, that's a

17· ·disputed fact.

18· · · · · · ·You know, I am not saying the

19· ·plaintiff is telling the truth.· I am not

20· ·saying that the defendant is telling the

21· ·truth.· I am only offering what information

22· ·that I was providing and provided.

23· · · · · · ·So it is not unreasonable.· I have

24· ·seen police officers act in a reckless


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 93 of 192 PageID #: 1429


                                                                     Page 92
·1· ·manner in the past where they would be right

·2· ·on somebody's bumper or somebody's rear

·3· ·tire.· I remember a police crash in Rapid

·4· ·City, South Dakota where they actually did

·5· ·make contact with a motorcycle's back wheel,

·6· ·that the guy robbed a bank and they were in




                                          H
·7· ·a pursuit and they, you know, touched the

·8· ·back wheel with a bumper of the car and it

·9· ·caused the motorcycle to wreck and killed
                     UG
10· ·the driver of the motorcycle.· So it is not

11· ·unlikely that police officers do these

12· ·things.

13· · · · ·Q.· So it is your testimony that it is

14· ·reasonable to believe that over the course

15· ·of 19 miles of this pursuit that Officer
RO

16· ·Peterson was so close to the plaintiff's

17· ·motorcycle that he was unable to stop?

18· · · · ·A.· Not at all locations.· There were

19· ·times where he was able to pull ahead

20· ·because, again, the weight to horsepower

21· ·ratio.· But again, majority of the time,

22· ·according to the plaintiff, he was afraid of

23· ·the close proximity of Corporal Peterson

24· ·that it would wreck him.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 94 of 192 PageID #: 1430


                                                                     Page 93
·1· · · · ·Q.· Right.

·2· · · · · · ·So you agree with me that there are

·3· ·places that the plaintiff could have stopped

·4· ·his motorcycle and pulled over without being

·5· ·struck from behind by Peterson's SUV?

·6· · · · ·A.· It is a disputed fact.· Because we




                                          H
·7· ·don't know how far away he got.· All we can

·8· ·say is that Corporal Peterson reported that

·9· ·in a certain straightaway that he was able
                     UG
10· ·to get some distance.· But again, I don't

11· ·have that corroboration from the plaintiff.

12· ·So again, it is just a fact that I report as

13· ·parts of the information that I was given.

14· · · · ·Q.· Let's see.· The pursuit goes on to

15· ·Rabel Road.· Do you know how long the
RO

16· ·plaintiff was driving on Rabel Road?

17· · · · ·A.· It said that motorcycle continued

18· ·up a hillside and then turned left onto

19· ·Rabel Road.· And continued to follow

20· ·motorcycle on Road road till he got to the

21· ·intersection of Roland Road -- or Brounland

22· ·Road, B-R-O-U-N-L-A-N-D Road.· And that's

23· ·where Patrolman Harvey was waiting.

24· · · · ·Q.· Do you agree that the plaintiff


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 95 of 192 PageID #: 1431


                                                                     Page 94
·1· ·could have stopped his bike and pulled over

·2· ·when he was on Rabel Road?

·3· · · · ·A.· I would believe so, yes.

·4· · · · ·Q.· Do you agree that Plaintiff

·5· ·probably would not have ended up paralyzed

·6· ·had he simply stopped his bike and pulled




                                          H
·7· ·over when he was on Rabel Road?

·8· · · · ·A.· Yes.

·9· · · · ·Q.· Do you agree that it was reasonable
                     UG
10· ·for Officer Peterson to think that the

11· ·plaintiff was committing a crime when

12· ·Plaintiff was refusing to stop his

13· ·motorcycle on Rabel Road?

14· · · · ·A.· Yes.· I also believe that Corporal

15· ·Peterson should have stopped the pursuit
RO

16· ·prior to that point.

17· · · · ·Q.· Do you agree that when Plaintiff

18· ·was on Rabel Road, he was not going to his

19· ·friend's house?

20· · · · ·A.· No.· Again, I don't know where his

21· ·friend lived.

22· · · · ·Q.· Do you agree that when Plaintiff

23· ·was in the creek bed, he probably wasn't

24· ·going to his friend's house?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 96 of 192 PageID #: 1432


                                                                     Page 95
·1· · · · ·A.· No.· Again, it could be a shortcut.

·2· ·I don't know.· I mean, I don't know what his

·3· ·intents were.

·4· · · · ·Q.· Let's see.· Do you agree that

·5· ·Plaintiff should have stopped his bike and

·6· ·pulled over when he was on Rabel Road?




                                          H
·7· · · · ·A.· Yes.

·8· · · · ·Q.· All right.· The pursuit then went

·9· ·on to Brounland Road.· Do you agree that
                     UG
10· ·Plaintiff could have stopped his motorcycle

11· ·and pulled over when he was on Brounland

12· ·Road?

13· · · · ·A.· Yes.

14· · · · ·Q.· Do you agree that Plaintiff

15· ·probably would not have ended up paralyzed
RO

16· ·had he simply stopped his bike and pulled

17· ·over when he was on Brounland Road?

18· · · · ·A.· Yes.

19· · · · ·Q.· Do you agree that it was reasonable

20· ·for Officer Peterson to think that Plaintiff

21· ·was committing a crime when Plaintiff was

22· ·refusing to stop on Brounland Road?

23· · · · ·A.· Yes.

24· · · · ·Q.· Pursuit goes on to Emmons Road.· Do


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 97 of 192 PageID #: 1433


                                                                     Page 96
·1· ·you agree that Plaintiff could have stopped

·2· ·his bike -- his motorcycle and pulled over

·3· ·when he was on Emmons Road?

·4· · · · ·A.· We didn't talk about the going in

·5· ·front of the sand plant where they had to

·6· ·drive on a narrow down one-lane road and




                                          H
·7· ·motorcycle failed to stop at the alternating

·8· ·signal for oncoming traffic.· And then it

·9· ·continued down Brounland Road to Emmons
                     UG
10· ·Road, E-M-M-O-N-S.· And it turned off of the

11· ·road onto Emmons Road.· But yeah, I guess

12· ·he, you know, could have pulled over at any

13· ·one of those parts other than the one-lane

14· ·road.

15· · · · ·Q.· Yeah.· I mean, would you agree that
RO

16· ·there are numerous places where he could

17· ·have pulled over and stopped his motorcycle

18· ·along this pursuit route?

19· · · · ·A.· I would think that would be

20· ·reasonable, yes.

21· · · · ·Q.· Do you agree that the police

22· ·pursuit was driving slowly as it passed the

23· ·two women who later on filmed the arrest

24· ·scene?


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 98 of 192 PageID #: 1434


                                                                     Page 97
·1· · · · ·A.· No one gave me any characterization

·2· ·of the speeds at that point.· So I don't

·3· ·know.· At one point that's I think where the

·4· ·officers had testified and told the state

·5· ·trooper that they were going over 60 miles

·6· ·an hour.




                                          H
·7· · · · ·Q.· Have you read the testimony of -

·8· ·let's see - Nunley or Chandler, the two

·9· ·women?

10· · · · ·A.· Yes.
                     UG
11· · · · ·Q.· And I believe that one of them

12· ·testified that the pursuit was going slowly

13· ·as it passed them?

14· · · · ·A.· I don't recall that.· But again --

15· · · · ·Q.· You don't recollect?
RO

16· · · · ·A.· I don't recall it.

17· · · · · · · · MR. DI TRAPANO:· Object.· That's

18· ·a mischaracterization of the testimony.· It

19· ·depends on where they passed them.· You

20· ·know, if you are talking about going up the

21· ·railroad tracks, that was the testimony.

22· · · · · · But anyway, that's my objection to

23· ·the form.

24· · · · · · Go ahead.


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
 Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 99 of 192 PageID #: 1435


                                                                     Page 98
·1· · · · ·A.· My characterization or my statement

·2· ·would be that, you know, speed slowly, fast

·3· ·was all relevant to people's experience and

·4· ·driving abilities.· So I don't know -- maybe

·5· ·50 miles an hour.· 25 would seem slow when

·6· ·they went by.· 50 maybe.· You know, there is




                                          H
·7· ·just a number of factors.· I don't know.               I

·8· ·don't know what their experience is in

·9· ·driving and how they would characterize

10· ·that.
                     UG
11· · · · ·Q.· I think they characterized it as

12· ·slowly.

13· · · · ·A.· But again, I don't know what their

14· ·opinion about fast and slow is.· It is all

15· ·subjective.· Each person is going to be a
RO

16· ·little different.

17· · · · ·Q.· I got you.· I understand.

18· · · · · · ·So do you agree that Plaintiff

19· ·would not have ended up paralyzed had he

20· ·simply stopped his motorcycle and pulled

21· ·over when he was on Emmons Road?

22· · · · ·A.· Yes.

23· · · · ·Q.· And do you agree it was reasonable

24· ·for Officer Peterson to think that Plaintiff


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 100 of 192 PageID #: 1436


                                                                    Page 99
·1· ·was still committing a crime when he was

·2· ·refusing to stop on Emmons Road?

·3· · · · ·A.· Yes.

·4· · · · ·Q.· And do you agree that Plaintiff was

·5· ·not going to a friend's house when he was on

·6· ·Emmons Road?




                                         H
·7· · · · ·A.· Again, I don't know.· I can't

·8· ·answer that question.

·9· · · · ·Q.· Do you agree that Plaintiff should
                    UG
10· ·have stopped his motorcycle and pulled over

11· ·when he was on Emmons Road?

12· · · · ·A.· Yes.

13· · · · ·Q.· Do you have any evidence that the

14· ·plaintiff would have slowed down and not

15· ·wrecked had this pursuit been terminated?
RO

16· · · · ·A.· There is no evidence other than

17· ·just the fact that that's why these policies

18· ·are put into place to discontinue pursuits

19· ·because of the likelihood of them continuing

20· ·in a reckless speed and rate is less if they

21· ·are no longer being pursued.· Once they see

22· ·that the law enforcement officers have

23· ·discontinued the pursuit, then the

24· ·likelihood is they are going to slow down


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 101 of 192 PageID #: 1437


                                                                   Page 100
·1· ·and drive safely and continue their escape.

·2· ·But if they see the police officers are

·3· ·continuously behind them, pursuing, they are

·4· ·going to continue their fleeing until they

·5· ·get away or decide to give up.

·6· · · · ·Q.· Do you have any evidence to support




                                         H
·7· ·that?

·8· · · · ·A.· No.· Only that that's the purpose

·9· ·of the policy being in place.· Discontinue
                    UG
10· ·pursuits once it becomes too dangerous,

11· ·weighing the fact of what the reason of the

12· ·pursuit is for against society, that that's

13· ·why we discontinue because common sense and

14· ·normal human interaction would be that they

15· ·are going to reduce speed and drive in a
RO

16· ·normal manner once the police give up the

17· ·pursuit.

18· · · · ·Q.· Well, do you agree with me that

19· ·once the police officer gives up the

20· ·pursuit, that the individual is still going

21· ·to flea the pursuit most likely for a period

22· ·of time?

23· · · · ·A.· I don't know.· I mean, that's why

24· ·we train them, once you discontinue the suit


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 102 of 192 PageID #: 1438


                                                                   Page 101
·1· ·-- pursuit, to turn off your lights and

·2· ·siren and make a U-turn and go the opposite

·3· ·way so that you are no longer behind the

·4· ·vehicle.· And that's to enable them to see

·5· ·obviously that you are no longer pursuing

·6· ·them and that the likelihood is they are




                                         H
·7· ·going to reduce speed and drive in a more

·8· ·safe manner.

·9· · · · ·Q.· But what do you base that on?
                    UG
10· ·Just common sense?

11· · · · ·A.· No.· That's the purpose these

12· ·policies were crafted.· I have read a number

13· ·of white papers over the years, and I

14· ·understand the rational behind discontinuing

15· ·pursuits.
RO

16· · · · ·Q.· Well, do you agree with me that

17· ·that individual is still going to continue

18· ·to flea for a period of time after the

19· ·pursuit is discontinued?

20· · · · ·A.· There is no evidence to support

21· ·that.

22· · · · ·Q.· So you think that -- is it your

23· ·testimony that the individual being pursued

24· ·is most likely to immediately stop when the


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 103 of 192 PageID #: 1439


                                                                   Page 102
·1· ·pursuit ends?

·2· · · · ·A.· Nothing said about stopping.· But

·3· ·they are going to reduce speed and drive in

·4· ·a more safe manner.

·5· · · · ·Q.· Well, do you have any -- do you

·6· ·have any evidence or information in regard




                                         H
·7· ·to the time period between when a pursuit is

·8· ·stopped and when the individual being

·9· ·pursued stops fleeing?
                    UG
10· · · · ·A.· No.· I have never found any studies

11· ·that quantify that.

12· · · · ·Q.· Okay.· Then if there is not any

13· ·studies on it, how do you know when the

14· ·individual being pursued is going to stop?

15· · · · ·A.· Again, it is just the premise of
RO

16· ·the policy is to enable the person to know

17· ·that they are not being pursued anymore by

18· ·law enforcement, and that would cause them

19· ·to drive in a more sane manner.· And then if

20· ·they continue on and crash, then again the

21· ·police department is already -- or the law

22· ·enforcement agency is already

23· ·discontinued -- obviously discontinued.

24· · · · ·Q.· Well, you keep referring to the


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 104 of 192 PageID #: 1440


                                                                   Page 103
·1· ·policy.· And I am not talking about the

·2· ·police policy, I am talking about what's in

·3· ·the mind of the individual being pursued and

·4· ·how far that individual is going to continue

·5· ·on once the policy -- I'm sorry -- once the

·6· ·pursuit is ceased?




                                         H
·7· · · · ·A.· It is going to differ with every

·8· ·single person.

·9· · · · ·Q.· Okay.· And is it fair to say then
                    UG
10· ·you don't necessarily know how long the

11· ·individual is going to continue to flee once

12· ·the police pursuit is stopped?

13· · · · ·A.· Correct.· We don't have any way to

14· ·determine that.· But again, human nature and

15· ·the likelihood is that once they realize
RO

16· ·they are no longer being pursued, that they

17· ·will slow down and drive in a more sane

18· ·manner or safer manner.· But at least the

19· ·police department is not continuously

20· ·pursuing them, causing them to either crash

21· ·as they did in this instance or get away or

22· ·finally decide for themselves that it is not

23· ·worth the pursuit and they pull over.· So I

24· ·mean there is those three options.· And in


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 105 of 192 PageID #: 1441


                                                                   Page 104
·1· ·this situation, they pursued them until he

·2· ·crashed and seriously injured himself.

·3· · · · ·Q.· Is it a fair characterization of

·4· ·your testimony that you don't know how long

·5· ·the plaintiff would have continued to flee

·6· ·if the police officer stopped their pursuit?




                                         H
·7· · · · ·A.· Correct.

·8· · · · ·Q.· Do you have any -- we've kind of

·9· ·talked about this.· Do you have any
                    UG
10· ·knowledge as to where Means was going, the

11· ·plaintiff was going, or intending to go?

12· · · · ·A.· Only what he initially said, that

13· ·that was where his trip was going that day

14· ·was to his friend's house to pick up a

15· ·clutch cable.
RO

16· · · · ·Q.· Right.· But, I mean, when he is on

17· ·Emmons Road, he is not going to his friend's

18· ·house, right?

19· · · · ·A.· Again, I don't know.

20· · · · ·Q.· Getting to the accident scene and

21· ·the tracks.· Do you have any idea where

22· ·Means was intending on going on the tracks?

23· ·Was he going to attempt to flee the officers

24· ·by going down the side of the tracks, or was


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 106 of 192 PageID #: 1442


                                                                   Page 105
·1· ·he going to continue to go through the --

·2· ·through the crossing there and continue on

·3· ·up the hill a little bit?· Or do you know?

·4· · · · ·A.· I don't know.· But based on reading

·5· ·the plaintiff's statements and reading the

·6· ·defendants' statements, my opinion is that




                                         H
·7· ·he was continuing down the road and was not

·8· ·going to go off road, that the officer said

·9· ·that he, you know, going into that turn just
                    UG
10· ·miscalculated and struck the railroad track

11· ·instead of staying on the paved portion of

12· ·the road.· And then you have Mr. Means that

13· ·said that when he was on the railroad track,

14· ·the police officer struck him with a

15· ·vehicle.· So either of those could have
RO

16· ·caused the crash.· But I didn't see anything

17· ·that led me to believe that he was

18· ·attempting to leave the paved portion of the

19· ·roadway and drive along the railroad track.

20· · · · · · · · MR. DI TRAPANO:· Duane, it is

21· ·almost 12:00.· We have been going for two

22· ·hours.· You know, when you get to the next

23· ·sort of topic or subject matter, maybe we

24· ·could take a short break if that's okay.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 107 of 192 PageID #: 1443


                                                                   Page 106
·1· · · · · · · · MR. RUGGIER:· If you guys want

·2· ·to take a break, we can take a break right

·3· ·now if you want.· I mean, I am not going to

·4· ·go -- I mean, I would think I am not going

·5· ·to have -- probably go less than an hour.

·6· ·But why don't we take a break, and we will




                                         H
·7· ·reconvene her in just a little while.

·8· · · · · · · · MR. DI TRAPANO:· Why don't we

·9· ·take a break and come back in like ten
                    UG
10· ·minutes, and then you said you've got maybe

11· ·about another hour left?

12· · · · · · · · MR. RUGGIER:· Yeah.· If that.               I

13· ·don't even think I got that.· So we can --

14· ·let's reconvene in 15 minutes because I am a

15· ·little bit slower than most people.
RO

16· · · · · · · · (Break in proceedings.)

17· ·BY MR. RUGGIER:

18· · · · ·Q.· Roy, since you agree that there are

19· ·numerous places along the route that -- I'm

20· ·sorry.· We can start over again.

21· · · · ·A.· That's okay.

22· · · · ·Q.· Can you hear me?

23· · · · ·A.· Yes, sir.

24· · · · ·Q.· Okay.· Roy, since you agree that


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 108 of 192 PageID #: 1444


                                                                   Page 107
·1· ·there are numerous places along the route of

·2· ·the police pursuit that the plaintiff should

·3· ·have and could have pulled over, do you also

·4· ·agree with me that the plaintiff bears some

·5· ·-- at least some responsibility for this

·6· ·police pursuit?




                                         H
·7· · · · · · · · MR. DI TRAPANO:· I'm going to

·8· ·object to the form of the question as it's

·9· ·asked and answered.· He can't give a
                    UG
10· ·responsibility in this case.

11· · · · ·Q.· But you can answer.

12· · · · ·A.· Yes.· He could have pulled over a

13· ·number of places and should have obeyed the

14· ·law and pulled over when an emergency

15· ·vehicle approached him.· And just like the
RO

16· ·officer should have obeyed their department

17· ·policy and orders of their supervisor to

18· ·discontinue, they had many opportunities to

19· ·do that.· And they failed to do so.

20· · · · ·Q.· So it is your opinion that both the

21· ·police officer and the plaintiff bears some

22· ·responsibility for this occurrence?

23· · · · · · · · MR. FORBES:· Objection.

24· · · · ·A.· Yes.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 109 of 192 PageID #: 1445


                                                                   Page 108
·1· · · · ·Q.· Do you agree with Trooper Robinson

·2· ·of the West Virginia State Police that the

·3· ·cause of this accident was the plaintiff

·4· ·hitting the tracks?

·5· · · · · · · · MR. DI TRAPANO:· Object to the

·6· ·form.




                                         H
·7· · · · ·A.· No.· Because the trooper never

·8· ·interviewed Mr. Means.· He only interviewed

·9· ·the two officers.· So he did not have a full
                    UG
10· ·accounting of what happened, and he didn't

11· ·conduct any tests or other examination.· He

12· ·simply went off of the statements he

13· ·obtained from the two officers who were

14· ·involved.

15· · · · ·Q.· What do you believe was the cause
RO

16· ·of Mr. Means' accident?

17· · · · ·A.· Corporal Peterson striking the

18· ·vehicle with his patrol car.

19· · · · ·Q.· And what do you base that on?

20· · · · ·A.· Mr. Means' statement and the fact

21· ·that Mr. Means had crossed over at least one

22· ·other set of railroad tracks that were

23· ·similar in nature.· And he was able to go

24· ·across those successfully.· So why would


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 110 of 192 PageID #: 1446


                                                                   Page 109
·1· ·this set be any different?

·2· · · · ·Q.· Do you agree with me that it is

·3· ·possible that because this is a different

·4· ·set of railroad tracks, that it might have

·5· ·been a different set of railroad tracks?

·6· · · · ·A.· Obviously, it was a different set.




                                         H
·7· ·But it was -- put in with the Department of

·8· ·Transportation's approval.· So they should

·9· ·have been similar in nature.
                    UG
10· · · · ·Q.· Have you looked at any of the

11· ·photos of the railroad tracks?

12· · · · ·A.· I have.

13· · · · ·Q.· Do any of the photos -- I am

14· ·talking about the railroad tracks where the

15· ·-- where the arrest occurred or the accident
RO

16· ·happened, whatever you want to say.

17· · · · · · ·Do the railroad -- is there any

18· ·indication to you that there were any marks

19· ·on those railroad tracks which might

20· ·indicate that a motorcycle had struck them?

21· · · · ·A.· There were some marks.· But whether

22· ·or not it was caused by Mr. Means'

23· ·motorcycle, I can't determine.

24· · · · ·Q.· Have you spoken to anybody in


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 111 of 192 PageID #: 1447


                                                                   Page 110
·1· ·regard to the cause of the accident at the

·2· ·railroad tracks?

·3· · · · ·A.· No.· I relied on all of the

·4· ·information that was provided to me by the

·5· ·plaintiff's attorneys.

·6· · · · ·Q.· And what information was all of




                                         H
·7· ·that?· Is that what is in your -- in your

·8· ·opinion, what you gave me here?

·9· · · · ·A.· It is Appendix C -- yes, Appendix C
                    UG
10· ·to the report has all of the material that I

11· ·relied upon to make my opinion.

12· · · · ·Q.· Okay.· Let's see.· I presume you

13· ·have -- like I said before, you looked at

14· ·the video of this -- I guess the accident

15· ·aftermath?
RO

16· · · · ·A.· Yes, sir.

17· · · · ·Q.· Does that video show you anything

18· ·of in interest to the case?

19· · · · ·A.· Yes.· It shows an excessive use of

20· ·force and improper moving of somebody that

21· ·may have cervical spinal injuries.

22· · · · ·Q.· Okay.· So is that all?

23· · · · ·A.· That's quite a bit.

24· · · · ·Q.· Yeah.· But is that all?


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 112 of 192 PageID #: 1448


                                                                   Page 111
·1· · · · ·A.· Yes.

·2· · · · ·Q.· Okay.· That video shows you that

·3· ·Harvey has his lights on, correct, and his

·4· ·siren on?

·5· · · · ·A.· I'm sorry?· I couldn't understand

·6· ·what you said.




                                         H
·7· · · · ·Q.· That video would you agree shows

·8· ·that -- or demonstrates that Officer Harvey

·9· ·had his lights and siren on?

10· · · · ·A.· No.
                    UG
11· · · · ·Q.· How come?

12· · · · ·A.· I never heard the siren -- I never

13· ·heard the siren on the video.

14· · · · ·Q.· Do you not hear any siren on the

15· ·video at all?
RO

16· · · · ·A.· No.· I don't recall any.· Well,

17· ·there was -- I think it was Patrolman

18· ·Harvey's vehicle -- now that I think about

19· ·it, yeah, there was a siren that -- that was

20· ·one of the things that Corporal Peterson

21· ·did, was go back and turn the siren off of

22· ·Corporal -- or Patrolman Harvey's vehicle.

23· · · · ·Q.· Did you see any lights on Officer

24· ·Harvey's vehicle?


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 113 of 192 PageID #: 1449


                                                                   Page 112
·1· · · · ·A.· I don't recall.

·2· · · · ·Q.· Emergency lights operating on

·3· ·Harvey's vehicle?

·4· · · · ·A.· Right.· I don't recall seeing it.

·5· · · · ·Q.· Did you see any emergency lights

·6· ·operating on Officer Peterson's vehicle?




                                         H
·7· · · · ·A.· I don't recall that, no, sir.

·8· · · · ·Q.· Do you have an issue with Officer

·9· ·Peterson -- you believe that -- do you have
                    UG
10· ·an issue with Officer -- well, never mind.

11· ·I guess I am going to change that.· We will

12· ·scratch that.

13· · · · · · ·It is your understanding that the

14· ·plaintiff was attempting to remove his

15· ·backpack when he was driving along the
RO

16· ·pursuit?

17· · · · ·A.· That's one of the allegations that

18· ·Corporal Peterson stated.

19· · · · ·Q.· Right.· And you accepted that

20· ·statement as true?

21· · · · ·A.· I accept all statements as true.               I

22· ·do not determine the truthfulness or

23· ·untruthfulness.· I simply report the facts

24· ·as I am presented with them.· Given a


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 114 of 192 PageID #: 1450


                                                                   Page 113
·1· ·separate set of facts, my opinions may be

·2· ·different.

·3· · · · ·Q.· In your experience as a police

·4· ·officer, are drugs often carried in

·5· ·backpacks by individuals?

·6· · · · · · · · MR. DI TRAPANO:· I'm just going




                                         H
·7· ·to object to the form.· That's crazy.· But

·8· ·it is a form objection.

·9· · · · ·A.· I have seen them more often carried
                    UG
10· ·in other manners than in backpacks.· But I

11· ·have encountered drugs being carried in

12· ·backpacks.· But not as frequently as I have

13· ·in people's pants pockets or underwear or

14· ·socks.· I have seen them in more places than

15· ·a backpack and more frequently than in a
RO

16· ·backpack.

17· · · · ·Q.· But you agree it is common for

18· ·people to carry -- or individuals to carry

19· ·drugs in backpacks?

20· · · · ·A.· It has occurred.· I don't --

21· ·wouldn't say that it is common.· But it has

22· ·occurred.

23· · · · ·Q.· Did you review the materials that

24· ·the plaintiff had in his backpack?


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 115 of 192 PageID #: 1451


                                                                   Page 114
·1· · · · ·A.· I did.

·2· · · · ·Q.· And did you see the canisters which

·3· ·were in the backpack?

·4· · · · ·A.· I'm not exactly sure what you are

·5· ·talking about.· But it has been a while

·6· ·since I reviewed the photographs.




                                         H
·7· · · · ·Q.· When you reviewed the information

·8· ·-- or when you reviewed the things that the

·9· ·plaintiff had in his backpack, did any of
                    UG
10· ·those things suggest to you that they were

11· ·the things in his backpack were the

12· ·precursors to making methamphetamines?

13· · · · ·A.· No, it did not.

14· · · · ·Q.· So it is your understanding that

15· ·Officer Peterson struck the back tire of the
RO

16· ·plaintiff's motorcycle?

17· · · · ·A.· Yes, sir.· That's what the

18· ·plaintiff stated.

19· · · · ·Q.· Is that what you base your opinion

20· ·on?

21· · · · ·A.· Yes.· By undisputed facts.

22· ·Actually, I believe that the opinion as the

23· ·version of the police officers -- let me

24· ·review it real quick.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 116 of 192 PageID #: 1452


                                                                   Page 115
·1· · · · · · ·Actually, in paragraph 25, taking

·2· ·Corporal Peterson's statement that the

·3· ·motorcycle struck the railroad tracks.· The

·4· ·motorcycle spun as it hits the tracks,

·5· ·ejecting motorcycles off the seat onto the

·6· ·railroad tracks and into a ditch full of




                                         H
·7· ·water.· And the motorcycle came to rest in

·8· ·the same ditch approximately 10 to 12 feet

·9· ·away from the driver.· So in disputed facts



11· ·Mr. Means.
                    UG
10· ·I believe is where I have the statement from



12· · · · ·Q.· Do you agree with me then that the

13· ·-- it is not disputed that Officer Peterson

14· ·never came in contact with the plaintiff's

15· ·motorcycle?
RO

16· · · · · · · · MR. FORBES:· Objection to the

17· ·form.

18· · · · ·A.· It is disputed.

19· · · · ·Q.· It is disputed?

20· · · · ·A.· Yes.

21· · · · ·Q.· And so what fact did you base your

22· ·opinion on?· You based your opinion on the

23· ·statement of Peterson that there was no

24· ·contact, or you based your opinion on the


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 117 of 192 PageID #: 1453


                                                                   Page 116
·1· ·statement of Means that there was contact?

·2· · · · ·A.· Again, it is a disputed fact.· So I

·3· ·can't determine -- that's up to the court to

·4· ·decide which is true.· But given the fact

·5· ·that the officers denied using excessive

·6· ·force when it is plainly caught on video,




                                         H
·7· ·then their honesty has to be impugned.

·8· · · · ·Q.· So you are impugning the honesty of

·9· ·the officers but not the plaintiff in this

10· ·case?
                    UG
11· · · · ·A.· No.· I am not doing that to either.

12· ·But I mean you asked what my personal

13· ·opinion is.· If you are caught in one lie,

14· ·then your honesty is subjected to everything

15· ·that you said.· It can be impugned.· So
RO

16· ·again, my report says that the officer said

17· ·he hit the tracks and lost control, but it

18· ·also says in disputed facts in Appendix D

19· ·that Mr. Means said the officer struck his

20· ·vehicle.· And that would be up to the court

21· ·to decide which is true.

22· · · · ·Q.· So you agree with me that if you

23· ·are caught in one lie, then all of your

24· ·testimony has to be questionable?


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 118 of 192 PageID #: 1454


                                                                   Page 117
·1· · · · ·A.· Yes.

·2· · · · ·Q.· And you do not question the

·3· ·testimony of the plaintiff?

·4· · · · ·A.· I haven't found any disputed facts

·5· ·with his version of the account other than

·6· ·the striking of the vehicle.· So again,




                                         H
·7· ·that's where it diverges.· Again, nobody,

·8· ·you know, questioned him about, you know,

·9· ·possessing drugs or anything else.· I mean,
                    UG
10· ·those are things that were found.· But

11· ·again, this is a police procedure case where

12· ·the police have used excessive force, and

13· ·that's what we are in court about.· We are

14· ·not here about him not having a driver's

15· ·license or insurance and driving with a
RO

16· ·registration plate that is expired or not

17· ·assigned to that vehicle.· Again, we are

18· ·talking about the police and their, you

19· ·know, potential violation of his civil

20· ·rights by using excessive force.

21· · · · ·Q.· Well, that might be what you want

22· ·to focus on, I would agree with that.· But I

23· ·would agree that -- but I contend that the

24· ·case is a lot about a whole lot more than


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 119 of 192 PageID #: 1455


                                                                   Page 118
·1· ·that.

·2· · · · ·A.· Well, the criminal case has been

·3· ·dismissed.· So now we are in a civil case.

·4· · · · ·Q.· That's exactly right.· And that's

·5· ·what I believe the case is about, is a lot

·6· ·more than just a police procedure case.




                                         H
·7· · · · ·A.· Okay.· Well, that's my only focus.

·8· ·That's what I was brought to be as the

·9· ·expert on those matters.
                    UG
10· · · · ·Q.· I understand.

11· · · · · · · · MR. DI TRAPANO:· Are you

12· ·testifying, Duane, about the case?

13· · · · · · · · MR. RUGGIER:· Generally

14· ·speaking, yes.· I got a lot more too.

15· · · · ·Q.· All right.· Let's see.· Roy, do you
RO

16· ·have any problem with Peterson stopping his

17· ·SUV on the railroad tracks?

18· · · · ·A.· I think it was poor judgment.· He

19· ·should have gone ahead and pulled all of the

20· ·way across.· Again he, you know, came to an

21· ·abrupt stop.· He almost caused Patrolman

22· ·Harvey to run into the back of him according

23· ·to their testimony.· So obviously they are

24· ·not maintaining an assured clear distance.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 120 of 192 PageID #: 1456


                                                                   Page 119
·1· ·But if I stop my vehicle on the railroad

·2· ·tracks, I would go ahead and pull past the

·3· ·railroad tracks so that I don't endanger an

·4· ·oncoming train.· Because he didn't have time

·5· ·at that point to notify the railroad that

·6· ·the tracks may be blocked.




                                         H
·7· · · · · · ·So, again, a prudent officer would

·8· ·have moved his vehicle off of the tracks

·9· ·before exiting them.
                    UG
10· · · · ·Q.· Did Officer Peterson have room to

11· ·drive through and stop across the tracks?

12· · · · ·A.· Yes.

13· · · · ·Q.· Okay.· Do you have a problem with

14· ·the officers approaching the plaintiff with

15· ·their pistols drawn after the accident?
RO

16· · · · ·A.· No.

17· · · · ·Q.· When Officer -- let's see.· When

18· ·the plaintiff has his hands in the water and

19· ·then brings them out and then puts his hands

20· ·back -- hands back under the water, would

21· ·that concern you as a police officer?

22· · · · ·A.· No.· Because again, common sense

23· ·dictates.· I mean, the police officer is

24· ·saying this is knee high water, which I


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 121 of 192 PageID #: 1457


                                                                   Page 120
·1· ·don't believe is correct because we can see

·2· ·the motorcycle laying in the ditch and parts

·3· ·of the, you know, left-hand portion of the

·4· ·motorcycle is visible from the water.· So it

·5· ·is probably maybe calf deep but not quite

·6· ·knee deep.· But I believe that what Mr.




                                         H
·7· ·Means was doing was simply trying to keep

·8· ·his head out of water.· And he complied with

·9· ·the orders.· He showed his hands.· And then
                    UG
10· ·in order to maintain his balance and keep

11· ·his head out of water, he put his hands back

12· ·down under the water.

13· · · · · · ·So if he was actually trying to

14· ·draw a weapon or do anything nefarious,

15· ·other upper movement of his arms and his
RO

16· ·body would have been prevalent.· And then

17· ·that would have been of concern.· But in

18· ·this situation, the way they described it

19· ·his hands were simply under the water.· And

20· ·my summation would be that he was simply

21· ·trying to maintain his balance to keep his

22· ·head out of the water.· And he had even

23· ·asked them to help get him out of the water

24· ·because he felt like he was drowning.· And


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 122 of 192 PageID #: 1458


                                                                   Page 121
·1· ·he even said he was fluttering his feet and

·2· ·trying to maintain, you know, his airway

·3· ·which is perfectly reasonable.· Because

·4· ·nobody wants to drown.

·5· · · · ·Q.· Okay.· Was it reasonable in your

·6· ·opinion for Officer Harvey and Officer




                                         H
·7· ·Peterson to be concerned that the plaintiff

·8· ·was reaching for a weapon when he was

·9· ·reaching under the water?

10· · · · ·A.· Yes.
                    UG
11· · · · ·Q.· Is the plaintiff resisting arrest

12· ·when he puts his hands under the water?

13· · · · ·A.· No.

14· · · · ·Q.· Would you agree that the plaintiff

15· ·is resisting arrest when he is not letting
RO

16· ·the officers grab a hold of his hands when

17· ·he is under the water?

18· · · · ·A.· Again, that's only their

19· ·characterization of it.· He didn't offer any

20· ·resistance that I can tell.· He never

21· ·uttered any threats.· He never, you know,

22· ·tried to flee.· He was simply trying to keep

23· ·his airway out of the water.

24· · · · ·Q.· Do you agree with me that the


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 123 of 192 PageID #: 1459


                                                                   Page 122
·1· ·plaintiff would be resisting arrest if he

·2· ·was putting his hands under the water and

·3· ·refusing to allow the police officers to

·4· ·grab his hands?

·5· · · · ·A.· There is no evidence to support

·6· ·that, so no.· And the fact is that at no




                                         H
·7· ·point --

·8· · · · ·Q.· Wait.· Did you read the testimony

·9· ·of the officers?
                    UG
10· · · · ·A.· I am telling you what my opinion

11· ·is.· And my opinion is that he wasn't

12· ·resisting arrest.· And that I don't recall

13· ·any testimony that he had been based under

14· ·arrest.· Is there any testimony?· I never

15· ·saw where they said we were informing him he
RO

16· ·was under arrest.

17· · · · ·Q.· There is testimony that --

18· · · · · · · · MR. DI TRAPANO:· Asked and

19· ·answered.

20· · · · · · · · (Inaudible.)

21· · · · ·A.· That doesn't mean he is under

22· ·arrest.· They never uttered the words "you

23· ·are under arrest."

24· · · · ·Q.· But they are clearly attempting to


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 124 of 192 PageID #: 1460


                                                                   Page 123
·1· ·arrest him?

·2· · · · ·A.· No.· There is nothing clear about

·3· ·it.· Just because you grab a hold of

·4· ·somebody doesn't mean they are under arrest.

·5· · · · ·Q.· Is it your opinion that over the

·6· ·course of this entire 19-mile pursuit and




                                         H
·7· ·then the officers attempt to grab onto the

·8· ·plaintiff's hands after the accident that

·9· ·the police officers are not attempting to
                    UG
10· ·arrest the plaintiff?

11· · · · ·A.· May be their intent, but they

12· ·didn't tell him he was under arrest either.

13· · · · ·Q.· Did they have to yell it out before

14· ·they attempted to arrest him?

15· · · · ·A.· It is always advisable to say, sir,
RO

16· ·you are under arrest and then try to take

17· ·physical custody of him.

18· · · · ·Q.· Do you recall -- do you think it

19· ·would be reasonable for the officer to

20· ·presume that the plaintiff would know that

21· ·he was attempting to be arrested after a

22· ·19-mile pursuit and an attempt to grab onto

23· ·his wrist after he wrecks?

24· · · · ·A.· What's the problem with telling the


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 125 of 192 PageID #: 1461


                                                                   Page 124
·1· ·person that he is under arrest?· Then there

·2· ·is no doubt about it.· That is what a

·3· ·prudent law enforcement officer does is

·4· ·inform the person they are under arrest and

·5· ·why they are being arrested.· So, sir, you

·6· ·are under arrest for fleeing a police




                                         H
·7· ·officer.· You are under arrest for -- and

·8· ·that's the only thing they could have

·9· ·arrested him for because they wouldn't be



11· ·violation.
                    UG
10· ·able to arrest him for a registration



12· · · · ·Q.· Do you have a problem with the

13· ·officers using OC spray to gain control of

14· ·the plaintiff?

15· · · · ·A.· Yes.· I think it was excessive
RO

16· ·especially in this situation.

17· · · · ·Q.· Why was it excessive?

18· · · · ·A.· Because, again, he is simply trying

19· ·to maintain his airway to keep his head out

20· ·of the water.· And any reasonable person

21· ·should have been able to determine that.

22· ·And to pepper spray him -- because it really

23· ·isn't Mace, they really had pepper spray,

24· ·but they are calling it Mace.· But pepper


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 126 of 192 PageID #: 1462


                                                                   Page 125
·1· ·spray, you know, should only be used when

·2· ·somebody is actively resisting arrest.· At

·3· ·the very least -- or I should say at the

·4· ·very most, this would be a passive

·5· ·resistance and that the use of pepper spray

·6· ·at that point was excessive, particularly




                                         H
·7· ·with somebody that had just been involved in

·8· ·a motor vehicle crash and is in water.

·9· · · · ·Q.· Do you consider the plaintiff
                    UG
10· ·refusing to pull over when the officers are

11· ·engaging in the pursuit an example of

12· ·resisting arrest?

13· · · · ·A.· It is a motor vehicle violation of

14· ·failing to stop or blue lights and siren

15· ·which can be elevated obviously to a felony.
RO

16· · · · ·Q.· That wasn't my question.· My

17· ·question though was, do you consider the

18· ·plaintiff refusing to pull over and

19· ·attempting to evade the police as an attempt

20· ·to resist arrest?

21· · · · ·A.· Again, so criminal violation.· But,

22· ·I mean, how does he know they are going to

23· ·arrest him?

24· · · · ·Q.· Because they've got their lights


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 127 of 192 PageID #: 1463


                                                                   Page 126
·1· ·and siren on and they are attempting to pull

·2· ·him over and he is fleeing and attempting to

·3· ·evade the police officer.

·4· · · · · · · · MR. DI TRAPANO:· Object to the

·5· ·form.· There is no evidence that they had

·6· ·their lights and sirens on at any particular




                                         H
·7· ·time.

·8· · · · ·A.· Again, you know, does a person know

·9· ·he is going to be arrested because they have
                    UG
10· ·blue lights and siren on.· They don't really

11· ·know that.· He is again violating the law.

12· ·But whether or not he is arrested or not and

13· ·resisting arrest, they wouldn't know that.

14· · · · ·Q.· When a person -- does the person

15· ·know that the officers are attempting to
RO

16· ·arrest him when he is attempted to be pulled

17· ·over and the officers have on their lights

18· ·and sirens?

19· · · · ·A.· No.· He only knows that they are

20· ·signalling him to stop.· He doesn't know

21· ·what their intent is.· He doesn't know if he

22· ·is going to be arrested.· What if you are

23· ·talking your wife to the hospital because

24· ·she is in labor and you don't stop?· Do you


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 128 of 192 PageID #: 1464


                                                                   Page 127
·1· ·know that the police are going to arrest you

·2· ·when you get to the hospital?

·3· · · · ·Q.· Do you think that --

·4· · · · ·A.· You know that they are wanting you

·5· ·to stop, but you decide for whatever reason

·6· ·not to stop.· He may ultimately be arrested




                                         H
·7· ·or he may be given a citation or he may be

·8· ·given a warning.· You don't know what is

·9· ·going to be the outcome of the traffic stop.
                    UG
10· · · · ·Q.· Do you think that the plaintiff was

11· ·attempting to take his wife to the hospital

12· ·during this pursuit?

13· · · · ·A.· Well, he didn't have anybody else

14· ·on the motorcycle.· So that would be out of

15· ·the question.
RO

16· · · · ·Q.· Do you agree that it is a

17· ·potentially dangerous situation if the

18· ·officer -- it's a dangerous situation for

19· ·the officer if the officer is unable to see

20· ·the plaintiff's hands and they are in the

21· ·water in this situation?

22· · · · ·A.· It can be.· But again, there is two

23· ·officers.· One should have less lethal

24· ·force.· One could have lethal force.· And


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 129 of 192 PageID #: 1465


                                                                   Page 128
·1· ·they need to move around behind the person

·2· ·and give them commands.· But again, I think

·3· ·by witnessing the subject's upper body

·4· ·movement would give you more indication of

·5· ·what was going on.· And again, my

·6· ·interpretation of the facts as they have




                                         H
·7· ·been relayed is that he was simply trying to

·8· ·balance himself to remain out of the water

·9· ·so he could breathe.· And he was asking the
                    UG
10· ·officers to help him get out of the water.

11· ·At no point did he utter any threats or any

12· ·aggressive nature to cause him to have an

13· ·unreasonable fear.

14· · · · ·Q.· Do you agree that the plaintiff was

15· ·asking the officers to remove him from the
RO

16· ·water?

17· · · · ·A.· Correct.

18· · · · ·Q.· And do you agree that the officers

19· ·need to remove the plaintiff from the water

20· ·if he is drowning?

21· · · · ·A.· If he was drowning.· But before

22· ·that, what he is asking, they, as he

23· ·described it, field goal kicked him back

24· ·into the water as he was trying to get out


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 130 of 192 PageID #: 1466


                                                                   Page 129
·1· ·of the water.· So again, that's an example

·2· ·of an excessive force, that he is trying to

·3· ·get out to save himself.· But he was worried

·4· ·about drowning.· And an officer kicks him

·5· ·and knocks him back into the water.

·6· · · · · · ·And again, we are dealing with




                                         H
·7· ·somebody that had just been ejected from a

·8· ·motorcycle and lands in a ditch.· The

·9· ·possibility of cervical spinal injury is
                    UG
10· ·very much realistic because you are wearing

11· ·a motorcycle helmet which makes your

12· ·25-pound head even more heavy and less

13· ·likely that your muscles in your neck are

14· ·going to be able to control it.

15· · · · · · ·I mean, just with unrestrained,
RO

16· ·unhelmeted motorcycle people, that's what

17· ·they die of is injuries to their head and

18· ·their cervical spine because they are not

19· ·able to -- the muscles in the neck are not

20· ·strong enough to keep your head off of the

21· ·pavement.· And when you have a helmet on,

22· ·that's just adding that much more weight.

23· · · · · · ·So to a reasonable police officer

24· ·who has had first responder training as all


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 131 of 192 PageID #: 1467


                                                                   Page 130
·1· ·officers do, the prevalence of cervical

·2· ·spinal injury should be evident.

·3· · · · ·Q.· Would a reasonable police officer

·4· ·think that the plaintiff was potentially

·5· ·dangerous after in this case the plaintiff

·6· ·attempted to evade the police over the




                                         H
·7· ·course of 19 miles?

·8· · · · ·A.· And it is always a possibility.              I

·9· ·mean, officer survival should be prevalent.



11· ·tolerable.
                    UG
10· ·But again, the use of excessive force is not



12· · · · ·Q.· And are you saying the first act of

13· ·excessive force was the kick?

14· · · · ·A.· I believe so.· Then the pepper

15· ·spray.· And then dragging him out by his
RO

16· ·arms across the tracks and, you know, when

17· ·the -- I am sure you will get to it.· So I

18· ·won't get ahead of myself.

19· · · · ·Q.· You agree that the plaintiff had to

20· ·be removed from the water?

21· · · · ·A.· At some point.

22· · · · ·Q.· And then when the plaintiff is

23· ·carried across the tracks, is that what you

24· ·have a problem with?


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 132 of 192 PageID #: 1468


                                                                   Page 131
·1· · · · · · · · MR. DI TRAPANO:· Object to the

·2· ·form.· There is no evidence anywhere that he

·3· ·was carried across the tracks.

·4· · · · ·A.· My observation of the videotape is

·5· ·that he was drug across the tracks by his

·6· ·wrists and by clothing.· He was not properly




                                         H
·7· ·moved as the officers were trained do so in

·8· ·their first responder training.· And as

·9· ·particularly with Corporal Peterson being a
                    UG
10· ·former emergency medical technician and

11· ·working for an ambulance, his knowledge of

12· ·immobilization was much more than Patrolman

13· ·Harvey who had been trained as a lifeguard

14· ·about immobilization of possible spinal

15· ·injuries.· In addition to the 40-hour
RO

16· ·training they should have had at the West

17· ·Virginia State Police Academy.

18· · · · ·Q.· We have all seen the video numerous

19· ·times.· Describe to me what was improper

20· ·about what the officers did when they

21· ·carried the plaintiff across the railroad

22· ·tracks?

23· · · · · · · · MR. DI TRAPANO:· Object to the

24· ·form of the question because it


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 133 of 192 PageID #: 1469


                                                                   Page 132
·1· ·mischaracterizes what the video shows.

·2· ·Nobody was carrying him across the railroad

·3· ·tracks.

·4· · · · ·A.· They drug him across the tracks in

·5· ·my opinion.· And what they should have done,

·6· ·because he was in a supine position, they




                                         H
·7· ·should have left him in the supine position.

·8· ·One of the officers should have put both

·9· ·hands underneath his armpits, cradling his
                    UG
10· ·head with his helmet in it across his

11· ·forearms and then moved him length-wise

12· ·according to which way his spine was --

13· ·attitude was to keep his neck and spine in

14· ·line and then moved him up out of that body

15· ·of water.· And it looks like it would have
RO

16· ·been just as reasonable and probably more

17· ·prevalent to move him to the left out of the

18· ·water instead of bringing him over to the

19· ·tracks.· That was their decision to move him

20· ·over the tracks.· They could have moved the

21· ·other direction, and it would have been just

22· ·as good and it would have been less rough

23· ·terrain for them to move him across.· But

24· ·one officer should have supported his neck


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 134 of 192 PageID #: 1470


                                                                   Page 133
·1· ·and head, and the other officer, you know,

·2· ·could have picked him up by the waist or

·3· ·picked him up by the legs and helped moved

·4· ·him -- again, keeping his body in line with

·5· ·his spine, neck and spine.· And that's how

·6· ·officers are trained.




                                         H
·7· · · · ·Q.· You don't believe that the officers

·8· ·had to take him across the tracks, you

·9· ·believe they could have taken him in the
                    UG
10· ·other direction?

11· · · · ·A.· Absolutely.

12· · · · ·Q.· And I know you just talked about

13· ·this.· Bear with me.· I am not an expert in

14· ·carrying folks.· How do you think that the

15· ·plaintiff should have been handled in this
RO

16· ·situation?· In other words, can you explain

17· ·to me again how he should have been I guess

18· ·carried across the tracks?

19· · · · ·A.· Well, moved out of water where he

20· ·didn't feel like he was going to drown.· He

21· ·doesn't have to go across the tracks or any

22· ·further than to move him far enough to get

23· ·him out of the water where he doesn't think

24· ·he is going to drown.· And that should have


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 135 of 192 PageID #: 1471


                                                                   Page 134
·1· ·been it.· Whether it was six inches or two

·2· ·feet.· But to drag him all of the way across

·3· ·the tracks was irresponsible.· Knowing that

·4· ·the likelihood of cervical spinal injury was

·5· ·prevalent, they should have again, you know,

·6· ·cradled his head and neck under one




                                         H
·7· ·officer's arms, moving him with basically

·8· ·what's called a fireman's drag, is what the

·9· ·proper term is, and then moved him along the
                    UG
10· ·long axis of his body out of that area so

11· ·that he no longer felt like he was in danger

12· ·of drowning.· And then left him there for

13· ·EMS to come with a backboard and cervical

14· ·spinal column and properly immobilize him.

15· ·So there was no necessity to move him as far
RO

16· ·as they did.

17· · · · ·Q.· Do you believe there was any

18· ·necessity to move him as far as he did

19· ·because of the proximity of the railroad

20· ·tracks?

21· · · · ·A.· Correct.· He could have gone the

22· ·other way, and it would have been shorter if

23· ·they would have moved -- I will say to the

24· ·left if the railroad tracks are to the


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 136 of 192 PageID #: 1472


                                                                   Page 135
·1· ·right, they could have moved him a couple of

·2· ·feet to the left, got out of the water and

·3· ·not had to cross the railroad tracks.· But

·4· ·they've had to move him twice as far because

·5· ·now they have got to worry about their

·6· ·proximity to the railroad tracks and the




                                         H
·7· ·possibility of a train coming.· So it would

·8· ·have been more prudent to move him to the

·9· ·left side than cross over the tracks to the

10· ·right.
                    UG
11· · · · ·Q.· Have you seen photos of where he

12· ·was located by the tracks?

13· · · · ·A.· Yes.

14· · · · ·Q.· Have you seen the hillside which is

15· ·right beside him on the tracks?
RO

16· · · · ·A.· Yes.

17· · · · ·Q.· I guess -- are you saying that they

18· ·should have -- you can't really take him up

19· ·a hillside then is what I am saying.· I am

20· ·not quite understanding what you want them

21· ·to do if you don't -- can't take him across

22· ·the tracks and there is a hillside right

23· ·there, I don't -- explain to me again what

24· ·you would like them to do, what they should


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 137 of 192 PageID #: 1473


                                                                   Page 136
·1· ·have done, you believe they should have

·2· ·done?

·3· · · · ·A.· Well, they should not have drug him

·4· ·the way they did.· That's the first thing.

·5· ·They improperly moved him.

·6· · · · ·Q.· Right.




                                         H
·7· · · · ·A.· They should have used the proper

·8· ·techniques as they were taught to do in the

·9· ·police academy.· And as Officer Peterson had
                    UG
10· ·been trained to do in his emergency medical

11· ·technician training and that as Officer

12· ·Harvey had been trained in his lifeguard

13· ·training, they should have moved him

14· ·according to those procedures and only moved

15· ·him enough so that he was no longer in
RO

16· ·danger of the water or the railroad tracks.

17· ·And that could have been -- they could have

18· ·moved him back up onto the surface of the

19· ·roadway.· They could have blocked the road

20· ·with their vehicles, left him on the asphalt

21· ·of the road.· That was closer.· But again,

22· ·you know, drag him across the rough terrain

23· ·and across the railroad tracks, that was

24· ·inappropriate.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 138 of 192 PageID #: 1474


                                                                   Page 137
·1· · · · ·Q.· Do you agree that putting him on

·2· ·the roadway would have been dangerous?

·3· · · · ·A.· I'm sorry.· Say again.

·4· · · · ·Q.· Would you agree that putting him on

·5· ·the roadway would be dangerous?

·6· · · · ·A.· No.· They would be able to block it




                                         H
·7· ·with their vehicles.

·8· · · · ·Q.· What information or evidence do you

·9· ·believe that there is that the officers knew
                    UG
10· ·when they were carrying the plaintiff across

11· ·the railroad tracks that the plaintiff was

12· ·paralyzed or that this was dangerous?

13· · · · · · · · MR. DI TRAPANO:· And I want to

14· ·continue to object to the form of the

15· ·question when you mischaracterize the
RO

16· ·testimony or the reality of the fact that he

17· ·was carried across the railroad tracks

18· ·because he was never carried across the

19· ·tracks.· He was drug across the tracks by

20· ·the wrists.

21· · · · · · But you can answer the question.

22· · · · · · You can keep characterizing it like

23· ·that.· I am not going to object again.· But

24· ·I want a continued objection to, you know,


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 139 of 192 PageID #: 1475


                                                                   Page 138
·1· ·the way that you are narrating what

·2· ·happened.

·3· · · · · · · · MR. RUGGIER:· I will be glad to

·4· ·repeat you a continuing objection to it.

·5· · · · ·A.· Can you repeat your question,

·6· ·please.




                                         H
·7· · · · ·Q.· I'm not sure I can.· Maybe the

·8· ·court reporter can.· That might be better.

·9· · · · · · · · (The preceding question was read
                    UG
10· ·back by the court reporter.)

11· · · · ·A.· At that point, they wouldn't have

12· ·known he was paralyzed, but they would have

13· ·known that it was an improper movement

14· ·through the training they received both in

15· ·the police academy, through the emergency
RO

16· ·medical technician course and through the

17· ·lifeguard training they both received.

18· ·Because knowing that somebody has been

19· ·ejected from a motorcycle, traveled several

20· ·feet off the roadway, impacted, you know,

21· ·the ground and in water environment, they

22· ·should have known that the likelihood of

23· ·cervical spinal injury just like with any

24· ·motorcycle crash, officers are taught that


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 140 of 192 PageID #: 1476


                                                                   Page 139
·1· ·the likelihood of cervical spinal injury is

·2· ·there and they should not move the vehicle

·3· ·-- the victims unless it was absolutely

·4· ·necessary for the preservation of life.

·5· ·Otherwise, they need to be immobilized as

·6· ·they are found.




                                         H
·7· · · · ·Q.· Do you agree with me that at the

·8· ·time the plaintiffs were carrying the -- I'm

·9· ·sorry.· Scratch that.
                    UG
10· · · · · · ·Let's see.· So your issue is how

11· ·they carried the plaintiff across the

12· ·railroad tracks?

13· · · · ·A.· How they drug him -- yeah.· I have

14· ·a problem with how they drug him across the

15· ·railroad tracks.· That's the first problem.
RO

16· ·But we will get to the other problems as we

17· ·move along.

18· · · · ·Q.· I hope so.

19· · · · · · ·Do you agree with me that the

20· ·police officers would not have known that

21· ·the plaintiff was paralyzed at the time when

22· ·they carried him across the tracks?

23· · · · ·A.· My belief is he was not paralyzed

24· ·until after Patrolman Harvey stomped him on


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 141 of 192 PageID #: 1477


                                                                   Page 140
·1· ·the head and rolled him over onto his

·2· ·stomach and handcuffed him while Corporal

·3· ·Peterson was away calling for EMS.· At that

·4· ·point is when Mr. Means told Corporal

·5· ·Peterson when he returned that he could no

·6· ·longer feel his legs.




                                         H
·7· · · · · · ·But before that, he felt like he

·8· ·could stand up and didn't have any issues

·9· ·with his lower extremities.· But then after
                    UG
10· ·Harvey stomped him on the head, rolled him

11· ·over, handcuffed him, again, in

12· ·contradiction to the training that they

13· ·received about potential cervical spinal

14· ·injuries and motor vehicle crashes that he

15· ·conducted this.· And at that point, he
RO

16· ·notified Corporal Peterson that he could no

17· ·longer feel his legs.· So it is that point

18· ·again based on testimony that I believe that

19· ·the immobilization or the paralysis

20· ·occurred.· But again, you know, that's up to

21· ·the doctors and people -- but as a police

22· ·procedure expert in knowing that they are

23· ·not supposed to move injured people that

24· ·way, that is a likely cause.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 142 of 192 PageID #: 1478


                                                                   Page 141
·1· · · · ·Q.· What is your understanding of the

·2· ·cause of the paralysis?

·3· · · · ·A.· I believe that his spinal cord was

·4· ·injured during the crash and that it was

·5· ·exacerbated by the -- Officer Harvey turning

·6· ·him over to handcuff him.· So he moved him




                                         H
·7· ·from a supine position to a prone position.

·8· ·He didn't place his hands behind his back.

·9· ·And all that time, that is going to cause
                    UG
10· ·his head to move back and forth and twist.

11· ·And I believe that's what exacerbated the

12· ·spinal cord injury.

13· · · · ·Q.· Was the -- what was the specific

14· ·act of the police officers that is your

15· ·understanding that caused the plaintiff to
RO

16· ·be paralyzed?

17· · · · ·A.· Like I said, two potentials would

18· ·be one stomping on his head which would be

19· ·excessive force and unreasonable.· And then

20· ·turning him over from a supine position to a

21· ·prone position to facilitate handcuffing him

22· ·behind his back.· Again, that would have

23· ·caused unnecessary movement of the cervical

24· ·spine.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 143 of 192 PageID #: 1479


                                                                   Page 142
·1· · · · ·Q.· And we both agree that you don't

·2· ·have any real medical background to

·3· ·determine what --

·4· · · · ·A.· I have 30 years as an emergency

·5· ·medical technician and over 15 years as an

·6· ·instructor.· But of course without having




                                         H
·7· ·the advantage of medical equipment, I

·8· ·wouldn't be able to tell.· But again, you're

·9· ·asking my opinion about what was the
                    UG
10· ·mechanism of injury.· And I have given you

11· ·that opinion.· That a motor vehicle crash is

12· ·well documented to cause cervical spinal

13· ·injuries.· And that a motorcycle crash

14· ·involving the ejection of a driver and

15· ·landing in a ditch, then being drug across
RO

16· ·railroad tracks, stomped on the head and

17· ·flipped over would all be things that would

18· ·exacerbate the mechanism of injury.

19· · · · ·Q.· And to be clear, it is your

20· ·understanding that there was two acts which

21· ·may have caused paralysis, and that would be

22· ·flipping him over and stomping on the

23· ·helmet?

24· · · · ·A.· And I would say -- I wouldn't


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 144 of 192 PageID #: 1480


                                                                   Page 143
·1· ·negate the fact of being drug across the

·2· ·railroad tracks inappropriately.· We moved

·3· ·in that manner.· It could have also caused

·4· ·injury.· But Mr. Means stated he did not

·5· ·feel that he had lost the use of his legs

·6· ·until after Patrolman Harvey had stomped on




                                         H
·7· ·his head and flipped him over and handcuffed

·8· ·him.· And at that point, he notified

·9· ·Corporal Patterson when he returned that he
                    UG
10· ·couldn't feel his legs anymore.· So those

11· ·were the two incidents that occurred just

12· ·prior to that.

13· · · · · · · · MR. DI TRAPANO:· Did you say

14· ·that was Peterson's testimony?· I got lost

15· ·for a second.
RO

16· · · · · · · · MR. RUGGIER:· I don't know.

17· · · · ·Q.· Have you spoken to any medical

18· ·doctors who told you what the cause of the

19· ·paralysis was in this case?

20· · · · ·A.· No.· No.· I have not talked to

21· ·anybody.

22· · · · ·Q.· And do you agree with me that the

23· ·first time any officer heard that the

24· ·plaintiff could not feel his legs was when


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 145 of 192 PageID #: 1481


                                                                   Page 144
·1· ·the plaintiff told Officer Peterson after he

·2· ·was handcuffed that he could not feel his

·3· ·legs?

·4· · · · ·A.· That's my recollection, yes.

·5· · · · ·Q.· Okay.· Is there a standard by which

·6· ·officers are supposed to pick up individuals




                                         H
·7· ·after they are arrested if they are on the

·8· ·ground?

·9· · · · ·A.· It is all going to be
                    UG
10· ·circumstantial.· In this situation, based on

11· ·the mechanism of injury, the potential for

12· ·injury, yes, they are taught not to move

13· ·them the way they did.

14· · · · ·Q.· Well, but if they don't know that

15· ·he is paralyzed or hurt, why are the
RO

16· ·officers supposed to treat him like he is

17· ·paralyzed or hurt?

18· · · · ·A.· Because they are aware of the

19· ·mechanism of injury.· They saw him wreck his

20· ·motorcycle and fall into a ditch.· And

21· ·again, in the 40-hour first responder

22· ·training, all of the officers -- and this

23· ·training is required by Department of

24· ·Transportation for any state that gets


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 146 of 192 PageID #: 1482


                                                                   Page 145
·1· ·federal funds.· Though it is part of their

·2· ·mandated curriculum in the training academy.

·3· ·And to assume that anybody that has been in

·4· ·a motor vehicle crash is going to suffer

·5· ·from cervical spinal injuries because they

·6· ·are not able to control their head.· And




                                         H
·7· ·especially if there is any visible injury.

·8· · · · · · ·But in this case, he is wearing a

·9· ·helmet.· There is no visible head injuries.
                    UG
10· ·But the likelihood of him suffering those

11· ·type of injuries is prevalent.· And those

12· ·officers and any reasonable officer would

13· ·know not to move him in a manner they did.

14· · · · ·Q.· Do you agree though that he had to

15· ·be moved?· You just disagree with how he was
RO

16· ·moved?

17· · · · ·A.· I think he should have been moved

18· ·out of the water.· But where he was moved

19· ·to, how he was moved were both

20· ·inappropriate.· There is nothing that would

21· ·have stopped them from simply basically

22· ·putting him in the fireman drag position and

23· ·leaving him in the water until EMS comes.

24· ·They could have stood there in the water


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 147 of 192 PageID #: 1483


                                                                   Page 146
·1· ·supporting his head and neck so he didn't

·2· ·feel like he was going to drawn.· And that

·3· ·would have probably been the safest thing to

·4· ·do.

·5· · · · ·Q.· Do you agree with me that moving

·6· ·the plaintiff after the accident was not the




                                         H
·7· ·use of force?

·8· · · · ·A.· It wasn't intended to be a use of

·9· ·force.· It was just an inappropriate way to



11· ·inappropriate.
                    UG
10· ·do it.· And the manner in which they did was



12· · · · ·Q.· The stomp on the helmet is pretty

13· ·clearly excessive force if that's what

14· ·occurred, do you agree?

15· · · · ·A.· I do.
RO

16· · · · ·Q.· And if he did not stomp on the

17· ·helmet, then it is not an excessive use of

18· ·force, do you agree?

19· · · · ·A.· If it didn't occur.· But there is

20· ·video that has been enhanced and is very

21· ·prevalent that it was occurring without

22· ·justification of any sort.

23· · · · ·Q.· Do you disagree with Officer

24· ·Harvey's testimony in regard to what he said


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 148 of 192 PageID #: 1484


                                                                   Page 147
·1· ·actually occurred when he attempted to step

·2· ·over top of the plaintiff's helmet?

·3· · · · ·A.· Again, that will be up to the jury

·4· ·and the judge to determine if he is telling

·5· ·the truth or not.· But again, they are going

·6· ·to watch the video and make up their own




                                         H
·7· ·mind.

·8· · · · ·Q.· When you watched that video, do you

·9· ·believe that you see Officer Harvey step or
                    UG
10· ·stomp onto the helmet of the plaintiff?

11· · · · ·A.· My opinion is from based on both

12· ·the raw video and the enhanced video is that

13· ·it was an intentional use of force by

14· ·stomping on the head, which there is no

15· ·justification.· No officer is ever taught to
RO

16· ·stomp on anybody's head for any reason.· So

17· ·there is just no plausible excuse for doing

18· ·so.

19· · · · ·Q.· Have you spoken to any of

20· ·plaintiff's other experts in regard to --

21· ·any of the other plaintiff's experts at all

22· ·actually?

23· · · · ·A.· No.

24· · · · ·Q.· When you viewed that video, how


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 149 of 192 PageID #: 1485


                                                                   Page 148
·1· ·close do you believe that Nunley and

·2· ·Chandler are?· That's the name of the two

·3· ·girls in the car.

·4· · · · ·A.· Twenty-five to 30 feet.

·5· · · · ·Q.· Okay.· Do you agree with me that

·6· ·you can't really see where Officer Harvey's




                                         H
·7· ·foot lands when he attempts to step over top

·8· ·of the plaintiff's helmet?

·9· · · · · · · · MR. DI TRAPANO:· Object to the

10· ·form.
                    UG
11· · · · ·A.· I could see that the head moves

12· ·when he stomps on it.· So you cannot exactly

13· ·see where his foot contacted his head.· But

14· ·you can tell by his body movement and

15· ·Harvey's actions that he stomped on his
RO

16· ·head.

17· · · · ·Q.· Do you agree with me that the

18· ·plaintiff was wearing a helmet?

19· · · · ·A.· I agree.

20· · · · ·Q.· And do you agree with me that it

21· ·would be inaccurate to say that Officer

22· ·Harvey stomped on the plaintiff's head

23· ·because in fact the plaintiff was wearing a

24· ·helmet?


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 150 of 192 PageID #: 1486


                                                                   Page 149
·1· · · · ·A.· I'm sorry.

·2· · · · · · · · MR. DI TRAPANO:· I'm going to

·3· ·object to the form because that's a

·4· ·distinction without a difference.

·5· · · · · · But you can answer the question.

·6· · · · ·A.· Can you rephrase that?




                                         H
·7· · · · ·Q.· Maybe the court reporter can repeat

·8· ·the question.

·9· · · · · · · · (The preceding question was read
                    UG
10· ·back by the court reporter.)

11· · · · ·A.· So you are asking he stomped him on

12· ·the head but he was wearing a helmet, is

13· ·that what you are getting at?

14· · · · ·Q.· Yeah.· I am saying, is it your

15· ·testimony that the stomp on the head is
RO

16· ·false and inaccurate because he was wearing

17· ·a helmet?

18· · · · ·A.· No.· His head was in the helmet and

19· ·that it was excessive force.· And if I was

20· ·the chief of police, he would have been

21· ·terminated that day.· When that video was

22· ·brought to my attention, he would have been

23· ·terminated and possibly criminally charged.

24· · · · ·Q.· Do you agree with me that Officer


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 151 of 192 PageID #: 1487


                                                                   Page 150
·1· ·Harvey's foot -- even if what occurred as

·2· ·you stated it occurred, that Officer

·3· ·Harvey's foot never actually came into

·4· ·contact with the plaintiff's head?

·5· · · · · · · · MR. DI TRAPANO:· Object to the

·6· ·form.




                                         H
·7· · · · ·A.· It came into contact with -- it

·8· ·came in contact with the helmet that he was

·9· ·wearing on his head.· So it would have still
                    UG
10· ·transferred energy into his head.· It still

11· ·would have done damage to his neck and

12· ·spine.· And it was unreasonable and

13· ·excessive and criminal in nature.

14· · · · ·Q.· Fair enough.

15· · · · · · ·And you are aware that Officer
RO

16· ·Harvey was never prosecuted for this?

17· · · · ·A.· No.· But hopefully the U.S.

18· ·attorney will take a re-look at it.

19· · · · ·Q.· Are you aware that they looked at

20· ·it once and decided not to prosecute?

21· · · · ·A.· They decided not to property.· But

22· ·that doesn't mean it didn't exist.

23· · · · ·Q.· It doesn't mean it doesn't exist?

24· · · · ·A.· And the videotape wasn't in place


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 152 of 192 PageID #: 1488


                                                                   Page 151
·1· ·at that point.· Or the enhanced video and

·2· ·some more testimony.· So there is actually

·3· ·more evidence today to re-look at it.

·4· · · · ·Q.· Yeah.· It would seemingly indicate

·5· ·though that the fact that they didn't

·6· ·prosecute -- because this would be a




                                         H
·7· ·prosecutable offense if Officer Harvey

·8· ·actually stomped on the plaintiff's head --

·9· · · · ·A.· I agree.



11· · · · ·A.· Yeah.
                    UG
10· · · · ·Q.· -- I would agree with that.



12· · · · ·Q.· And we have talked about the

13· ·alleged stomp on the head or on the helmet a

14· ·lot in this case, but I would ask you, did

15· ·you look and see where Officer Harvey --
RO

16· ·where were Officer Harvey's hands at the

17· ·time of the alleged stomp?

18· · · · ·A.· I don't recall.

19· · · · ·Q.· Do you remember that he was

20· ·actually handcuffing the plaintiff, so he

21· ·was kind of bent over the plaintiff?· Does

22· ·that make any sense to you?

23· · · · ·A.· No.· My recollection was he did the

24· ·head stomp, and then he moved into a


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 153 of 192 PageID #: 1489


                                                                   Page 152
·1· ·handcuffing position.

·2· · · · ·Q.· Do you recall that Officer Harvey

·3· ·was actually leaned over the plaintiff when

·4· ·the alleged stomp occurred?

·5· · · · ·A.· No.· That's not my recollection.

·6· · · · ·Q.· Would you agree with me that if you




                                         H
·7· ·are going to stomp on someone's helmet who

·8· ·is laying there, the best position to do so

·9· ·would not be bent over reaching for their



11· ·lower back?
                    UG
10· ·handcuffs on their -- I guess their back,



12· · · · ·A.· Well, any reason to do it or doing

13· ·so would be inappropriate.· So it doesn't

14· ·matter what attitude is.· I mean, I am sure

15· ·there would be he could have jumped up and
RO

16· ·down and done a better job.· But instead, he

17· ·stomped on his head.

18· · · · ·Q.· Do you agree with me that a normal

19· ·way to stomp on somebody's head would be to

20· ·stand up and do it?

21· · · · ·A.· Again, everybody has got different

22· ·tactics and their point of balance is

23· ·different.· So the fact is he did it, and it

24· ·was inappropriate.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 154 of 192 PageID #: 1490


                                                                   Page 153
·1· · · · ·Q.· Well, you are stating that as a

·2· ·fact, but that's actually a disputed fact.

·3· · · · ·A.· Right.· I have got a video that --

·4· ·you know, again, it could be disputed.· But

·5· ·we will let the jury decide.

·6· · · · ·Q.· Yeah.· Do you agree with me that




                                         H
·7· ·Officer Harvey disputes that?

·8· · · · ·A.· I'm sorry.· What?

·9· · · · ·Q.· Do you agree with me that Officer



11· · · · ·A.· Yes.
                    UG
10· ·-- that Officer Harvey disputes it?



12· · · · ·Q.· Okay.· Have you ever been sued?

13· · · · ·A.· I have been named in a suit as a

14· ·law enforcement officer, yes.

15· · · · ·Q.· How often?· How many times?
RO

16· · · · ·A.· Twice.

17· · · · ·Q.· And when?

18· · · · ·A.· One was as a Wake County Deputy

19· ·Sheriff probably 1993.· And then one was as

20· ·the chief of police for Bladenboro Police

21· ·Department.· You know, just named in the

22· ·action.

23· · · · · · ·But the first action in 1993 was

24· ·dismissed.· I filed a counterclaim of


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 155 of 192 PageID #: 1491


                                                                   Page 154
·1· ·assault.· And plaintiffs dismissed.· And

·2· ·then in the case in Bladenboro, I was found

·3· ·not to have -- that I committed -- that I

·4· ·had adequate policies and supervision in

·5· ·place, and I was actually dismissed from the

·6· ·lawsuit.




                                         H
·7· · · · ·Q.· Case number one, was there a

·8· ·settlement of any kind?

·9· · · · ·A.· No.· None.
                    UG
10· · · · ·Q.· Case number -- were you voluntarily

11· ·dismissed by the plaintiff, is that what you

12· ·were found?

13· · · · ·A.· For number one or two?

14· · · · ·Q.· One.

15· · · · ·A.· Number one, they dismissed their
RO

16· ·case.· When I counter-sued them for

17· ·assault, they dismissed the case and I

18· ·dismissed my action.

19· · · · ·Q.· What was the name of the plaintiff?

20· · · · ·A.· Honestly, I don't remember.· It has

21· ·been 20 years ago.

22· · · · ·Q.· Case number two, what was the final

23· ·-- what was the result of that case?

24· · · · ·A.· I was removed from the lawsuit.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 156 of 192 PageID #: 1492


                                                                   Page 155
·1· ·And the town ended up paying a settlement of

·2· ·$80,000.

·3· · · · ·Q.· Okay.· So you were dismissed from

·4· ·the suit, but the city or town paid 80,000

·5· ·bucks?

·6· · · · ·A.· Yes.




                                         H
·7· · · · ·Q.· What was -- do you remember the

·8· ·name of the case?

·9· · · · ·A.· No, sir.



11· ·you?
                    UG
10· · · · ·Q.· What was the allegation against



12· · · · ·A.· That I failed to properly supervise

13· ·and manage the officers.

14· · · · ·Q.· And what was the allegation against

15· ·the officers?
RO

16· · · · ·A.· Excessive use of force.

17· · · · ·Q.· Okay.· What were the names of the

18· ·officers?

19· · · · ·A.· I believe it was Officer Beret

20· ·(phonetic) was a full-time officer.· And I

21· ·don't remember the reserve officer's name.

22· ·He was an American-Indian.· I don't

23· ·remember.· He had a very common American-

24· ·Indian name, but I don't recall it off the


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 157 of 192 PageID #: 1493


                                                                   Page 156
·1· ·top of my head.

·2· · · · ·Q.· And this was at -- I'm sorry.· This

·3· ·was at the Wake County Sheriff's Department?

·4· · · · ·A.· No.· That was Bladenboro Police

·5· ·Department in Bladenboro -- in Bladen, North

·6· ·Carolina.




                                         H
·7· · · · ·Q.· Were you chief of police?

·8· · · · ·A.· Yes.

·9· · · · ·Q.· Okay.· Let's see.· How did you
                    UG
10· ·prepare for this deposition?

11· · · · ·A.· I reviewed, y report.

12· · · · ·Q.· Anything else?

13· · · · ·A.· I spoke with Plaintiff's counsel

14· ·before the deposition began this morning.

15· · · · ·Q.· Okay.· And which lawyer?
RO

16· · · · ·A.· I believe both.

17· · · · ·Q.· Okay.· And what did they tell you?

18· · · · ·A.· Just a little bit about you and how

19· ·your questioning had been.· So what to

20· ·anticipate.

21· · · · ·Q.· Well, I definitely don't want to

22· ·know what they said about me.

23· · · · ·A.· It was very complimentary.

24· · · · ·Q.· Excellent.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 158 of 192 PageID #: 1494


                                                                   Page 157
·1· · · · · · ·Did they provide you with any

·2· ·information or anything of that like nature?

·3· · · · ·A.· No.· They were going to send me a

·4· ·deposition from the highway patrolman.· But

·5· ·I didn't receive it by the time we started.

·6· ·It was something I hadn't been previously




                                         H
·7· ·provided with.

·8· · · · · · · · MR. RUGGIER:· All right.· Bear

·9· ·with me.· I don't think I have any further

10· ·questions.
                    UG
11· · · · · · · · THE WITNESS:· How did you want

12· ·to handle payment for the deposition?

13· · · · · · · · MR. RUGGIER:· I don't know.

14· ·Let's see if they have any other questions.

15· ·Do you guys have any questions, Dante?
RO

16· · · · · · · · MR. DI TRAPANO:· I just want to

17· ·ask you a couple of questions, Mr. Taylor.

18· ·And I will arrange with Duane's office to

19· ·make sure that you get paid.· Other than the

20· ·nice things that I said about him and his

21· ·approach to depositions, I also would say

22· ·that he pays to the witnesses.· So, you

23· ·know, you don't have anything to worry

24· ·about.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 159 of 192 PageID #: 1495


                                                                   Page 158
·1· · · · · · · · THE WITNESS:· I am sure I don't.

·2· · · · · · · · MR. RUGGIER:· We will pay it.

·3· · · · · · · · ·EXAMINATION

·4· ·BY MR. DI TRAPANO:

·5· · · · ·Q.· The only questions that I have --

·6· ·the first question is, you have given a lot




                                         H
·7· ·of opinions here today and gave a lot of

·8· ·opinions in your report.· And I just wanted

·9· ·to get on the record that all of those
                    UG
10· ·opinions were to a reasonable degree of

11· ·probability within your profession; is that

12· ·correct?

13· · · · ·A.· Yes, sir, they are.· Based on my

14· ·training, experience and education.

15· · · · ·Q.· Okay.· And then the other question
RO

16· ·that I had was that it is important for

17· ·police officers to tell the truth at all

18· ·times; isn't that correct?

19· · · · ·A.· Yes, sir.· It is imperative for our

20· ·justice system to work properly.

21· · · · ·Q.· And it is even -- there is even a

22· ·heightened, you know, importance of that

23· ·when somebody is sworn under oath in a

24· ·deposition; isn't that correct?


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 160 of 192 PageID #: 1496


                                                                   Page 159
·1· · · · ·A.· Absolutely.

·2· · · · ·Q.· Okay.· And then if somebody was

·3· ·actually sworn in at a federal trial sitting

·4· ·before a federal judge and they have sworn

·5· ·to tell the truth, it would be important for

·6· ·that officer to tell the truth so help him




                                         H
·7· ·God, wouldn't that be true?

·8· · · · ·A.· Absolutely.· For every witness.

·9· · · · ·Q.· And if they didn't tell the truth,
                    UG
10· ·that would be perjury, wouldn't it?

11· · · · ·A.· Yes, sir, it would.

12· · · · ·Q.· And if an officer committed perjury

13· ·in the face of overwhelming video evidence

14· ·and eyewitness testimony, that would be a

15· ·crime that would potentially be prosecuted,
RO

16· ·correct?

17· · · · ·A.· In my opinion, yes, sir.

18· · · · · · · · MR. DI TRAPANO:· Those are all

19· ·of the questions that I have is.

20· · · · · · · · THE WITNESS:· Thank you, sir.

21· · · · · · · · MR. RUGGIER:· I just have a

22· ·couple more.

23· · · · · · · · ·RE-EXAMINATION

24· ·BY MR. RUGGIER:


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 161 of 192 PageID #: 1497


                                                                   Page 160
·1· · · · ·Q.· It is very important for the

·2· ·plaintiff who is suing the police officers

·3· ·to tell the truth and testify truthfully; do

·4· ·you agree with that?

·5· · · · ·A.· Absolutely.

·6· · · · ·Q.· And do you agree that it is very




                                         H
·7· ·important for the plaintiff to tell the

·8· ·truth because if the plaintiff is not

·9· ·telling the truth, they are committing

10· ·perjury?
                    UG
11· · · · ·A.· Yes, sir.

12· · · · ·Q.· And you would agree with me that

13· ·perjury is a crime and to perjure yourself

14· ·in front of a federal court in an attempt to

15· ·get money is a criminal act that is
RO

16· ·extremely offensive and prosecutable?

17· · · · ·A.· In my opinion, yes, sir.

18· · · · · · · · MR. RUGGIER:· I don't have any

19· ·further questions.

20· · · · · · · · THE WITNESS:· Thank you, sir.

21· · · · · · · · MR. DI TRAPANO:· He will -- do

22· ·you want to read the deposition and --

23· · · · · · · · THE WITNESS:· I will waive and

24· ·sign -- or waive signature.


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021                            YVer1f
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 162 of 192 PageID #: 1498


                                                                   Page 161
·1· · · · · · · · MR. RUGGIER:· So as far as

·2· ·getting you paid, we owe you $1500 for the

·3· ·deposition; is that clear?

·4· · · · · · · · THE WITNESS:· Yes, sir.

·5· · · · · · · · MR. RUGGIER:· Can you send me

·6· ·your -- can you e-mail me your -- through




                                         H
·7· ·Dante or however you want to do it, but

·8· ·e-mail us your -- we will need whatever it

·9· ·is -- you know, who we make the check out to
                    UG
10· ·and your -- usually we need your --

11· · · · · · · · THE WITNESS:· W-9.

12· · · · · · · · MR. RUGGIER:· -- yeah, W-9.

13· · · · · · · · THE WITNESS:· Yes, sir.· I will

14· ·be glad to -- I will forward it to the

15· ·plaintiff's attorneys, and they can move it
RO

16· ·over to you if that's fine.

17· · · · · · · · MR. RUGGIER:· Sounds good.· That

18· ·will work.· Thank you, sir.

19· · · · · · · · THE WITNESS:· Yes, sir.· Nice

20· ·meeting you all.

21· · · · · · · · (Deposition concluded at 1:15

22· ·p.m.)

23· · · · · · · · ·* * * * * * * *

24


                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 163 of 192 PageID #: 1499


                                                                   Page 162
·1· · · · · · · · ·CERTIFICATE

·2

·3· · · · I, Tara Arthur, Certified Stenotype

·4· ·Reporter and Notary Public, do hereby

·5· ·certify that the foregoing deposition of the

·6· ·above-named witness, was duly taken by me in




                                         H
·7· ·machine shorthand, and that the same were

·8· ·accurately written out in full and reduced

·9· ·to computer transcription.
                    UG
10· · · · I further certify that I am neither

11· ·attorney or counsel for, nor related to or

12· ·employed by any of the parties to the action

13· ·in which this deposition is taken; and

14· ·furthermore, that I am not a relative or

15· ·employee of any attorney or counsel employed
RO

16· ·by the parties hereto or financially

17· ·interested in the action.

18· · · · My commission expires April 16, 2022.

19

20· · ___________________________
· · · Tara Arthur
21· · Certified Court Reporter/Notary Public

22

23

24



                Elite Court Reporting, LLC
        ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 164 of 192 PageID #: 1500


                                                                                    1

                19 75:2 90:23    2000 16:3                         82 8:6
      $          91:3 92:15                                4
                                 2002 17:1,11                      84 9:15
                 130:7
$1500 37:2,9,                    2003 7:6         40 21:8 27:13,   88 19:24
                19-mile 57:3
 11 161:2                        2005 16:5         16 32:11 33:4   8:00 56:5,14,
                 123:6,22
                                                   42:5 59:8        18
$250 36:14                       2014 18:18,21
                1979 8:5                           84:5
$2500 37:5       10:11           2017 17:19       40-hour                   9
$5,000 36:15,   1980 7:22,23      20:7             131:15
 22,24 37:9      27:19           2019 41:11        144:21          919-697-1995




                                              H
$80,000 155:2   1982 8:16        2020 6:19 7:9,   41 27:21          5:6
                1983 10:12        11,13,15 36:5    51:11           9650 5:15
      1                           41:7,9,13       43 27:13
                1984 9:11                                          97 11:11
                                 2021 27:20
1.2 19:6        1986 9:20
                      UG                                           98 14:2
                                  41:17 53:14              5
10 25:3 82:8     10:9,14                                           99 14:2,10,23
                                 24 15:9
 115:8          1990 10:18                        5,000 6:22
                 27:11,23 28:1   25 98:5 115:1                              A
109 19:9 21:3                                     50 98:5,6
 24:15          1993 153:19,     25-mile-an-
                                  84:20           50/50 42:6       a.m. 56:5,14,
11 53:14         23
                                                  53 18:19          18
                1994 27:11,24    25-mile-an-
119 68:22                                          82:18 83:24
                 28:1            hour 82:19                        abilities 98:4
 75:6,12,16                                        84:20
                                  84:1 87:12                       ability 25:17
 76:10 77:9     1996 11:11
                                 25-pound                           34:22
12 115:8        1997 7:3                                   6
                                  129:12                           abrupt
 RO

12:00 105:21    1998 12:4,5      26 32:12         60 41:5 42:5      118:21
13 13:12        1999 15:16                         97:5
                                 27615 5:17                        absolutely
 15:21
                1:15 161:21                                         133:11 139:3
14 57:9,10                                3                7        159:1,8 160:5
 84:16 86:3           2                                            academy
15 33:4,5                        30 27:17 28:1    7 15:9            10:10,12,14
 82:17 106:14   2.8 17:22         62:9,12 142:4   74E 22:15         70:13 131:17
 142:5           20:11            148:4                             136:9 138:15
                                                  79 8:6
                20 33:4,5        300,000 42:1                       145:2
150,000 41:12
                 154:21                                            accelerate
1500 37:23                       32 9:6                    8
                200,000 41:9,                                       34:13
18 51:10
                 21                               80,000 155:4     accept
1871 22:17                                                          112:21



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 165 of 192 PageID #: 1501


                                                                                     2

accepted         actively         agencies           115:12          alternating
 67:19 112:19     125:2            20:17 32:14       116:22           96:7
                                   48:6              117:22,23
access 88:3,     activity 45:21                                      altogether
                                                     121:14,24
 24               47:12 73:2      agency 25:24                        19:9 20:9
                                                     127:16
                                   102:22
accident         acts 142:20                         128:14,18       ambulance
 50:9,13 51:17                    aggressive         130:19 137:1,    131:11
                 actual 22:4
 104:20 108:3,                     128:12            4 139:7,19      American-
 16 109:15       addict 53:10                        142:1 143:22
                                  agitated 54:1,                      155:23
 110:1,14        adding 48:20                        145:14 146:5,
                                   2,4,5                             American-




                                             H
 119:15 123:8     129:22                             14,18 148:5,
 146:6                            agree 12:19        17,19,20        indian 155:22
                 addition          13:6,14 33:9,
account                                              149:24 151:9,   Amherst 7:22
                  131:15           14 34:3 35:23
 51:20 52:3,7,                                       10 152:6,18
                                   54:11,14                          amount 56:23
 13,17,21        additional                          153:6,9
                  24:8 30:17       56:12 57:13,      160:4,6,12      amphetamine
 53:1,5,9,13
 54:19,22
 56:24 57:2
 117:5
                  37:2
                       UG
                 address 5:14
                  76:15
                                   19 58:20
                                   59:1,2,5 60:2,
                                   3 61:23 63:12
                                   64:2 65:9
                                                    ahead 67:18
                                                     92:19 97:24
                                                     118:19 119:2
                                                                     s 52:22 53:20
                                                                     analysis
                                                                      47:12
accounting       adequate          66:19,23 67:3     130:18          answers 82:2
 108:10           55:18 154:4      70:5,8 71:2      Air 8:5,6,10     anticipate
                                   72:15 73:10,      10:11
acknowledge      adequately                                           156:20
                                   19,24 74:23
d 83:11           84:11                             airbags 35:16
                                   75:4,9 76:4,                      anybody's
act 91:24        administratio     16,22,23         airway 121:2,     147:16
 130:12          n 46:15           77:11,15,20       23 124:19       anymore
 141:14                            80:9 82:10,
 RO

                 admitted                           allegation        19:14 102:17
 160:15                            14,20,24 83:6
                  42:12 53:10                        155:10,14        143:10
acted 65:21                        86:24 87:20
                 advantage         88:5,9,14        allegations      anytime 45:6
action 28:21      142:7            89:3,10,14,22     112:17           86:12
 81:6 153:22,                      90:5,10 93:2,
                 advisable                          allege 48:22     apologize
 23 154:18                         24 94:4,9,17,
                  123:15                                              30:21 31:16
                                   22 95:4,9,14,    alleged
actions 52:12
                 affairs 13:22                       151:13,17       appears 45:6
 80:21 148:15                      19 96:1,15,21
                                                     152:4            65:16
                 affect 53:24      98:18,23
activate 72:3
                                   99:4,9 100:18    allowed 91:9     appendix
                 afford 69:23
activated                          101:16                             67:12,15
                 afraid 91:7                        allude 78:13
 71:24 86:14                       106:18,24                          110:9 116:18
                  92:22            107:4 108:1      alluding
active 24:9,                                                         apply 9:13
                 aftermath         109:2 111:7       78:22
 15
                                   113:17                            approach
                  110:15



                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 166 of 192 PageID #: 1502


                                                                                     3

 157:21           127:6 144:7     attempted        avoid 35:5        114:3,9,11
                                   123:14
approached       articles                          awards 46:4      backpacks
                                   126:16 130:6
 107:15           28:14,16 29:4                                      113:5,10,12,
                                   147:1           aware 82:6
                  32:20                                              19
approaching                                         89:19 90:16
                                  attempting
 119:14          asphalt                            144:18          bad 9:2
                                   54:15 89:4
                  136:20                            150:15,19
approval                           105:18                           balance
 109:8           assault           112:14          axis 134:10       120:10,21
                  154:1,17         122:24 123:9,                     128:8 152:22
approximatel
y 11:14 27:13    assert 68:17      21 125:19             B          ball 81:19




                                              H
 115:8                             126:1,2,15
                 asserting         127:11                           bank 92:6
                                                   B-L-A-D-E-N-
area 21:24        79:23
                                  attempts         B-O-R-O 11:4     barriers
 22:1 55:3       assessing                                           46:12
 58:7,8 134:10                     148:7           B-R-O-U-N-L-
                  54:18
                      UG          attended 10:6    A-N-D 93:22      base 101:9
areas 45:19      assign 91:9       30:20 49:12                       108:19
                                                   bachelor's
armed 79:15                                                          114:19
                 assigned         attention         6:3 7:1
                                                                     115:21
armpits 132:9     117:17           149:22          back 24:21
                                                                    based 45:4
arms 120:15      assistant        attitude          42:21 57:1
                                                                     47:11 63:5
 130:16 134:7     4:15 36:8        132:13           61:8,15 66:1,
                                                                     67:23 72:13
Army 23:8,       associate's       152:14           15 67:20
                                                                     78:16 105:4
 19,21 24:4,13    6:5                               81:19 92:5,8
                                  attorney 18:7                      115:22,24
                                                    106:9 111:21
arrange          associations      25:21 150:18                      122:13
                                                    114:15
 157:18           21:9                                               140:18
                                  attorneys         118:22
                                                                     144:10
                                                    119:20
 RO

arrest 25:9      assume            36:10,18 44:8                     147:11
 96:23 109:15     77:14 145:3      110:5 161:15     120:11
                                                                     158:13
 121:11,15                                          128:23 129:5
                 assumed          audible 76:3
 122:1,12,14,                                       136:18          basic 10:16
                  67:10            85:7,14,19,24
 16,22,23                                           138:10 141:8,    16:22 30:9,14
                                   86:13,18,22
 123:1,4,10,     assuming                           10,22 149:10     31:20 70:13
 12,14,16         37:17           audio 5:2         152:10,11       basically
 124:1,4,6,7,                      74:21
                 assured                           backboard         134:7 145:21
 10 125:2,12,     118:24          authority         134:13          Bear 133:13
 20,23 126:13,                     25:22 65:14
                 attempt 79:2,                     background        157:8
 16 127:1
                  7 104:23        automobile        5:21 86:4       bears 107:4,
arrested          123:7,22         35:1             142:2            21
 25:2,11 26:6     125:19          average          backpack
 123:21 124:5,    160:14                                            Beckley
                                   12:21 13:16      112:15
 9 126:9,12,22                                                       49:15,18,20,
                                                    113:15,16,24


                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 167 of 192 PageID #: 1503


                                                                                     4

 22 50:2         Bladenboro        45:17           calling           31:18,22 62:8
                  11:1,3,13,15                      124:24 140:3     78:12 156:6
bed 89:20                         brought 81:6
                  12:13 153:20
 90:1,8,14                         118:8 149:22    calls 24:23,24   carried 113:4,
                  154:2 156:4,5
 94:23                                                               9,11 130:23
                                  Brounland        Calwell 36:10
                 blast 86:9                                          131:3,21
began 156:14                       93:21 95:9,      43:7 44:2,4
                                                                     133:18
                 BLET 30:14        11,17,22 96:9
beginning                                          cameras 29:9      137:17,18
 76:20           block 137:6      Brown 40:14                        139:11,22
                                                   candidate
                                   48:17,24
behavior         blocked                            16:20           carry 113:18
 72:17,19 73:5    119:6 136:19    bucks 155:5




                                               H
                                                   canisters        carrying
belief 55:20     blue 18:11,      budget 48:13,     114:2            132:2 133:14
 65:8 85:18       14,23 19:10,     21                                137:10 139:8
                                                   capacity
 139:23           11,15,17,18     bumper 92:2,      23:17 24:1      cars 45:10,11
                  20:7,21 21:6
believed                           8
                  23:5 24:20
                      UG                           Capitol 17:1,    Cary 9:20
 83:18
                  78:14 125:14    business          6 18:4 19:11,
                                                                    case 26:23
bent 151:21       126:10           23:1 40:17       14 20:1,8,21
                                                                     32:21 35:19
 152:9                             43:14,19         23:4 24:19
                 bodily 65:23                                        37:8,15,18,24
                                                    25:15,18,19
benzodiazepi                      buy 19:5                           38:10,11,17,
                 body 29:9
nes 53:6                                           caption 38:14     21,24 39:2,9,
                  120:16 128:3
Beret 155:19                               C       car 26:14,21      10,13 40:2,6,
                  132:14 133:4
                                                    35:13,14,24      11 43:21
big 12:13,14,     134:10
                                  C-A-P-I-T-O-L     91:15 92:8       48:18 50:5,19
 15               148:14
                                   17:8             108:18 148:3     51:21 54:16
bike 62:1        bought 18:18                                        65:19 86:16
                                  C-A-R-Y 9:21     care 15:24
 71:3,4 75:5     Boulevard                                           107:10
 RO

                                  cable 67:21       17:20 45:7       110:18
 76:17 94:1,6     75:16
 95:5,16 96:2                      104:15          cared 45:19       116:10
                 branch 20:2                                         117:11,24
bit 44:11 47:1                    cables 68:19     career 33:3
                 brands 60:22                                        118:2,3,5,6,
 67:8 105:3                       calculator
                  71:21                            Carolina 5:16     12 130:5
 106:15                            27:18            6:2,4,6 7:5      143:19 145:8
 110:23          break 34:23
                                  calf 120:5        9:21 10:15       151:14 154:2,
 156:18           68:18 105:24                      11:2,8,21        7,10,16,17,
                  106:2,6,9,16    call 5:1 16:7
black 57:15,                                        14:12,16         22,23 155:8
 24 58:5,16,22   breathe 128:9     24:22 25:6       16:19 17:4
                                   31:7 40:22                       cases 36:15
 59:4,15,20                                         20:19 21:11,
                 bringing          41:1                              37:15 40:23
 60:16 69:10,                                       19 22:5,7,14,
                  132:18                                             42:15,23,24
 15,17                            called 4:2        20 24:6 25:13
                 brings 119:19                                       44:6
                                   17:6 24:14       29:15,21
Bladen 6:5
                 broken 44:13      42:15 134:8      30:2,16         catching
 156:5



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 168 of 192 PageID #: 1504


                                                                                      5

 81:13            characterize     chose 58:4       closely 71:17    committed
                   98:9                              90:19            60:1 79:10,21
caught 48:19                       churches
                                                                      154:3 159:12
 75:17 116:6,     characterized     55:4            closer 62:22
 13,23             98:11                             136:21          committing
                                   circumspecti
                                                                      74:1 76:6
caused 80:14      characterizin    on 70:4          clothing
                                                                      77:22 78:1,20
 91:13 92:9       g 137:22                           131:6
                                   circumstantia                      80:1 83:8
 105:16           charge 36:14     l 144:10         clutch 67:21      87:21 88:16
 109:22            81:24                             68:19 104:15     90:12 94:11
 118:21                            citation 127:7
                  charged                           co-author         95:21 99:1




                                                 H
 141:15,23                         cities 21:20
                   81:23 149:23                      28:22            160:9
 142:21 143:3                       22:2,4
                  charges 65:2                      code 45:3        common
causing 57:5                       city 12:13                         58:21 59:2,6,
 103:20           Charlotte         39:11 45:4      coffers 49:2      8 62:4 80:23
ceased 103:6       19:24            92:4 155:4                        100:13
                        UG                          cognizant
cell 5:2,4        chase 34:15      city's 49:2       55:14            101:10
                   39:13 85:9                                         113:17,21
center 24:7                        civil 14:22      College 6:6
                                                                      119:22
 25:13            chased 26:8,      22:19 117:19    collide 35:16     155:23
                   10               118:3
certified 30:5,                                     colliding        communities
 7                chasing          claims 91:11      35:5,18          21:13,15,17,
                   79:21
cervical                           class 29:14                        21,22
                                                    colonel 23:7,
 110:21 129:9,    check 37:12       49:7,13          18,20,23 24:3   community
 18 130:1          161:9           classes 29:13                      6:5 44:16
 134:4,13                                           colors 69:20
                  checking          32:8                              45:14 46:4,5,
 138:23 139:1      71:14                            column            8,9,10,13
 RO

 140:13                            clear 40:1,4      134:14           47:23 81:4,11
 141:23           Chic-fil-a        84:17 86:7
                   70:16            118:24 123:2    combined         companies
 142:12 145:5
                                    142:19 161:3     19:12            19:20,23
chances 34:9      chief 11:1,7,
                   15,21,22        Cleo 39:4        command           20:4,9 21:1
Chandler           12:12,24 13:9                     83:12            22:23
 97:8 148:2                        clients 36:17
                   14:6,15 15:11                    commanding       company
                                    43:16
change 62:9        18:6,8,9 19:1                     84:6             16:11 17:17
 86:17 112:11      20:16,18,20     close 34:24                        18:10,12,17
                   25:4,19 32:11    42:6 49:16      commands
                                                                      19:3 20:15
characterizati                      50:2 91:2        128:2
                   48:18 84:6                                         22:16,24
on 33:21                            92:16,23
                   149:20                           commissione       23:11,14
 72:10 97:1                         148:1
                   153:20 156:7                     d 16:21           37:13
 98:1 104:3
 121:19           choice 80:3      closed 46:18,    commit 79:19     compared
                                    22 47:3,6                         42:4


                     Elite Court Reporting, LLC
             ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 169 of 192 PageID #: 1505


                                                                                     6

completed       constantly       continuously      19:4 20:23       31:14 32:1
 10:11,13,15     72:6             55:17 86:23      21:2,5 23:22    court 4:3
 30:23                            100:3 103:19     27:10,21
                consultant                                          81:19 116:3,
                                                   28:18 32:2
complexes        40:22           contract                           20 117:13
                                                   43:4 48:17
 15:22                            16:10,12 21:8                     138:8,10
                contact 34:17                      49:3 57:16       149:7,10
Compliant        92:5 115:14,    contracted        64:7 65:12       160:14
 23:11           24 116:1         25:23            74:9 103:13
                 150:4,7,8                         104:7 111:3     cover 70:2
complied                         contradiction
 120:8          contacted         140:12           120:1 128:17    coverage




                                              H
                 148:13                            134:21           15:9
complimentar                     control 16:12     158:12,18,24
y 156:23        contend           42:7 116:17      159:16          COVID 24:16
                 68:13 117:23     124:13
concern                                           corroboration    cradled 134:6
                                  129:14 145:6
 17:14 119:21   continually                        93:11           cradling
 120:17          72:15,18        conversation
concerned
 121:7
concluded
                 79:13
                      UG
                continuance

                continue 27:3
                                 s 48:20
                                 conviction
                                  81:23
                                                  cost 37:2
                                                  costs 36:19
                                                   37:6
                                                                    132:9
                                                                   crafted
                                                                    101:12
                                                                   crash 91:13
 161:21          28:10 63:10     convoluted       cotton 22:21
                                                                    92:3 102:20
                 64:15 66:10      61:4            Council's
conduct 45:8                                                        103:20
                 80:15 100:1,4                     10:14
 108:11                          cooperation                        105:16 125:8
                 101:17           46:15           counsel           138:24 141:4
conducted        102:20 103:4,
                                                   38:24 156:13     142:11,13
 23:12 140:15    11 105:1,2      cord 141:3,12
                                                                    145:4
conference       137:14          corporal         counter-sued
                                                                   crashed
 RO

 49:10                            55:16 66:9       154:16
                continued                                           91:16 104:2
                 9:13 64:18       85:3 89:8       counterclaim
conjunction
                 79:16 80:4,5     91:12,14         153:24          crashes
 17:4
                 84:15 93:17,     92:23 93:8                        140:14
conscious                                         county 10:19
                 19 96:9 104:5    94:14 108:17
                                                   12:6 21:11,24   crazy 113:7
 66:10           137:24           111:20,22
                                                   22:7 26:18      credibility
considerable                      112:18 115:2
                continues                          27:8,9 39:4      51:20 91:9
 56:23                            131:9 140:2,
                 79:22 83:13                       45:4 153:18
                                  4,16 143:9                       creek 89:20,
consideration                                      156:3
                continuing                                          24 90:8,14
 55:24                           corporations
                 28:7 80:3,10                     couple 37:15      94:23
                                  22:1
considered       99:19 105:7                       51:5 135:1
                 138:4           corps 23:8        157:17          crime 47:23
 74:13
                                                   159:22           60:1 74:1,5,9,
constant        continuous       correct 8:17                       13 76:6 77:22
 34:17           80:13            17:12 18:6,22   courses           78:1,24 79:20



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 170 of 192 PageID #: 1506


                                                                                      7

 81:2 83:8                        dealing 35:20    degree 5:24       depressed
 87:21 88:16           D           129:6            6:2,3,5 7:1,5,    58:7
 90:12 94:11                                        8,10,12 46:21
                                  dealt 53:18                        deputy 12:7,
 95:21 99:1      Dakota 92:4                        158:10            10 26:18 27:9
 159:15                           death 35:11
                 damage                            demonstrates       153:18
 160:13                            48:24
                  150:11                            111:8            Describe
crimes 46:12                      deaths 48:5
                 danger 57:5                       denied 116:5       131:19
 78:4             65:18 134:11    decelerate
                                                   Dent 39:11        detail 68:7
criminal 5:22,    136:16           34:22
                                                   department        determine




                                               H
 24 10:15        dangerous        decide 100:5
 45:8,21 47:12                                      8:14 9:11,21      52:1 103:14
                  27:2 28:11       103:22 116:4,
 52:4 58:12                                         10:20 11:9,15     109:23
                  33:12,15,17      21 127:5
 65:2 118:2                                         12:7,15,20,22     112:22 116:3
                  34:4,7 35:7      153:5
 125:21                                             13:2,7,11,15      124:21 142:3
                  64:15,24        decided
 150:13                                             15:2 25:14        147:4
                  65:17 79:19
 160:15
criminally
 149:23
                      UG
                  86:22 87:18
                  100:10
                  127:17,18
                  130:5 137:2,
                                   57:23 70:19,
                                   22 86:10
                                   150:20,21
                                  decision
                                                    48:15 89:9
                                                    102:21
                                                    103:19
                                                    107:16 109:7
                                                                     deterrent
                                                                      47:9,10
                                                                     deterrents
crisis 6:15                                         144:23            47:11
                  5,12             66:6,13 71:7
 29:1                              80:13 132:19     153:21 156:3,    deviated 87:5
                 dangerousne                        5
cross 135:3,9                     decisions                          device 85:14
                 ss 80:5 81:1,
                                   66:10           department's       86:23
crossed           10 86:20
                                                    48:13
 87:13 108:21                     deep 120:5,6                       devices
                 Dante 38:7
                                                   departments        30:12 35:15
crossing          44:5 157:15     defendant         9:3 19:21
 RO

 50:9,16 105:2    161:7            42:4,6,10                         di 36:10
                                                    22:24
crosswalk        date 37:8         91:20                              37:21 38:4
                                                   depends 78:8       39:7,19 75:13
 35:3             59:10           defendants        97:19             81:20 97:17
curriculum       David 39:9,10     50:7
                                                   deposition         105:20 106:8
 145:2                            defendants'
                 day 37:12                          4:10 37:2,10      107:7 108:5
custody           56:20 104:13     105:6            38:5 40:7         113:6 118:11
 123:17           149:21          defiance          86:4 156:10,      122:18 126:4
                                   65:3,4           14 157:4,12       131:1,23
custom 69:23     days 15:9
                                                    158:24            137:13
cut 44:23         54:24 62:9,12   define 46:24
                                                    160:22 161:3,     143:13 148:9
                 dead 34:1         47:15                              149:2 150:5
CV 28:17                                            21
                 deal 19:19       definition                          157:16 158:4
CVR 60:14                                          depositions
                  20:12            45:24 46:8                         159:18
                                                    157:21
                                   47:8,17                            160:21



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 171 of 192 PageID #: 1507


                                                                                      8

dictate 62:7      discontinued     dissertation     draw 120:14      drug 10:3
                   99:23 101:19     6:14 28:23,24                     53:10 131:5
dictates                                            drawn 119:15
                   102:23           29:1                              132:4 136:3
 119:23                                              146:2
                                                                      137:19
                  discontinuing    distance
die 129:17                                          drive 51:4,9,     139:13,14
                   101:14           34:24 35:1       12 69:4 87:9,    142:15 143:1
differ 103:7                        77:9,10 87:10
                  discovery                          11,22 88:1,7,
difference                          88:4 93:10                       drugs 113:4,
                   37:1                              12,18,22
 25:24 60:12                        118:24                            11,19 117:9
                                                     89:12,17 96:6
                  discussing
 61:13,18,20,                      distant 6:12      100:1,15        Duane 37:22
                   26:23
 22 149:4




                                               H
                                                     101:7 102:3,     39:7 40:1
                                   distinction
                  discussion                         19 103:17        81:20 105:20
difficult 71:22                     149:4
                   5:7                               105:19           118:12
direct 65:5,15                     ditch 35:22       119:11
                  disengage                                          Duane's
directing                           50:18 115:6,8
                   65:16                            driven 50:4       157:18
 47:13                              120:2 129:8
                                                     71:20
direction
 81:17 84:7
 132:21
 133:10
                       UG
                  dismissed
                   81:24 118:3
                   153:24 154:1,
                   5,11,15,17,18
                                    142:15
                                    144:20
                                   diverges
                                    117:7
                                                    driver 54:10
                                                     92:10 115:9
                                                     142:14
                                                                     duly 4:2
                                                                     duration
                                                                      78:16 86:19
                   155:3                                             duty 24:10,15
                                                    driver's
Director                           Dix 14:17,20
                  disorderly                         117:14
 23:10             45:8            DMV 62:10                               E
                                                    drivers 31:7
dirt 88:2,24      dispatch         doctors
                                                    driveway         E-M-M-O-N-S
disagree 55:2      60:24            140:21
                                                     85:8             96:10
 56:3 58:15,23                      143:18
                  displaying
 145:15                                             driving 26:7     e-mail 161:6,
                   76:2            documented
 RO

 146:23                                              29:15,24         8
                                    142:12
                  disputed                           30:19 31:22
disastrous                                                           earlier 42:19
                   51:24 75:22     dog 8:7 10:5      68:14 73:7
 26:22             91:17 93:6                        84:19 93:16     early 54:19,
                                   dogs 80:7
discharged         115:9,13,18,                      96:22 98:4,9     23 55:11 56:4
                   19 116:2,18     dollars 26:1      112:15
 8:9                                                                 ears 86:10
                   117:4 153:2,4   Dorothea          117:15
disclosure                                                           easily 54:4
                  disputes          14:17,20        drove 69:14
 39:8
                   153:7,10                                          East 6:2 7:5
                                   doubt 124:2      drown 121:4
discontinue                                                           15:18
 32:18 64:16,     disregard        drag 134:2,8      133:20,24
                   56:10                                             economically
 20 84:8 85:2                       136:22          drowning          58:7
 87:17 99:18      disruption        145:22           120:24
 100:9,13,24       45:1,20                                           economy 9:2
                                   dragging          128:20,21
 107:18                                              129:4 134:12    ecstasy
                                    130:15



                    Elite Court Reporting, LLC
            ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 172 of 192 PageID #: 1508


                                                                                   9

 52:18 67:1      EMS 134:13       21:12,15        errands 55:8     146:13,17
                  140:3 145:23    22:22 23:1                       149:19
education                                         escape 100:1
                                  25:22 30:9,15                    150:13
 6:20,21 32:22   EMT 9:11
                                  31:20 32:10     estate 39:3      155:16
 158:14          enable 101:4     44:12 46:6,     Ethically       excuse
educational       102:16          11,13 47:24      28:18           147:17
 5:21                             48:3,8 63:9
                 encompass
                                  99:22 102:18,   ethics 28:19    exist 150:22,
Edward 22:15      36:22
                                  22 124:3        evade 79:2,7     23
ejected 35:21    encompasses      153:14           125:19 126:3   existence
 129:7 138:19     21:9




                                              H
                                 engage 63:4,      130:6           18:19 22:18
ejecting         encountered      15 64:12 65:9   evidence        exists 79:14
 115:5            113:11
                                 engaged           59:6 70:11
ejection         encourage                         99:13,16       exiting 119:9
                                  86:12
 142:14           45:3                             100:6 101:20   expect 85:10
                                 engagement
elements
 78:24
elevated
 125:15
                      UG
                 encouraged
                  48:14
                 end 14:2
                  26:22 86:2
                                  45:15
                                 engages
                                  46:10
                                                   102:6 122:5
                                                   126:5 131:2
                                                   137:8 151:3
                                                   159:13
                                                                  expenses
                                                                   37:5
                                                                  experience
                                                                   32:23 98:3,8
                                 engaging         evident 130:2
                  91:10                                            113:3 158:14
emergency                         125:11          exacerbate
 15:19,24 16:9   endanger                                         experienced
                                 enhanced          142:18
 24:4,7 31:8      119:3                                            70:6,9
 66:8 74:4                        146:20          exacerbated
                 endangered       147:12 151:1                    expert 23:6
 76:2 86:13                                        141:5,11
                  55:17                                            32:3,7,24
 107:14 112:2,                   entered 8:5      examination      40:6,22 41:4,
 5 131:10        endangering
 RO

                                  77:6             4:5 108:11      7 42:13 43:2,
 136:10           66:11 79:17
                                 enthusiast        158:3           12,17 84:5
 138:15 142:4    ended 75:10      60:15                            91:8 118:9
                                                  exceeding
Emmons            77:16 83:1                                       133:13
                                 entire 12:11      57:4
 95:24 96:3,9,    88:10 90:6                                       140:22
                  94:5 95:15      86:6,14 123:6   Excellent
 11 98:21                                                         experts
 99:2,6,11        98:19 155:1    entirety 68:15    17:23 156:24
                                                                   43:17,19
 104:17          ends 102:1       85:20,24        excessive        147:20,21
employed                         entry 16:12       84:3,4,22
                 energy 23:12                                     expired 58:3
 23:16 24:2                                        110:19 116:5
                  150:10         environment                       60:9 61:16
                                                   117:12,20
employee         enforcement      138:21                           62:13,15
                                                   124:15,17
 70:17            8:7 10:12,17                                     70:24 117:16
                                 equipment         125:6 129:2
employees         13:22 17:3      142:7            130:10,13      explain
 19:8,9 21:3      20:15,18                         141:19          133:16



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 173 of 192 PageID #: 1509


                                                                                     10

 135:23            114:21 115:9    fear 128:13       15               flipping
                   116:18 117:4                                         142:22
explanations                       February 7:9,    Fire 9:10
                   128:6
 72:22                              11,13 16:3                        Florida 15:20
                                                    firearms
                  failed 64:22
explosive                          federal 32:15      30:3,4,5        flowing 90:4
                   83:13 84:9,10
 30:12                              145:1 159:3,4
                   85:17 89:8                       firefighter       fluttering
                                    160:14
external           96:7 107:19                        9:11              121:1
 13:21             155:12          fee 36:14        fireman           focus 117:22
                                    37:10
extremely         failing 55:16                       145:22           118:7
 160:16                            feel 84:13




                                                H
                   86:22 125:14                     fireman's         focused
                                    133:20 140:6,
extremities       failure 74:4                        134:8            47:24
                                    17 143:5,10,
 140:9             78:2,11,14       24 144:2        firm 37:20        folks 133:14
eyewitness        fair 82:4         146:2             38:3,9 40:13    Follander
 159:14            103:9 104:3                        42:20 43:5,7
                        UG         feet 115:8                          31:3
                   150:14                             44:4
                                    121:1 134:2                       follow 62:18
       F          fairly 62:5       135:2 138:20    firms 43:8         65:15 69:1
                                    148:4           fitness 30:13,     93:19
face 81:5         fall 144:20
                                   felony 78:13,      14
 159:13           fallen 66:15                                        foot 87:15
                                    18,21 79:2,6,   flagrant           148:7,13
facilitate        false 90:21       14,22 80:1,4      72:12            150:1,3
 141:21            149:16           81:21 82:3
                                    125:15          Flanagan          foray 16:6
facilities 16:1   familiar 40:15                     40:14
                   55:3 60:10,20   felt 32:18                         FORBES
fact 51:24
                   74:10,16         71:16 120:24    flat 36:14,20,     27:22 38:20
 70:15 75:22
                                                      21               39:3,18,24
 RO

 79:19 85:21      family 49:17      134:11 140:7
                                                                       107:23
 91:17 93:6,12     50:1            field 128:23     flea 54:15
                                                                       115:16
 99:17 100:11                                         73:21 74:2
                  famous 14:21     filed 4:9
 108:20                                               100:21          force 8:5,6,10
 115:21 116:2,    fast 82:18         153:24           101:18           10:4,11
 4 122:6           98:2,14         fill 15:11                          110:20 116:6
                                                    fled 26:8
 137:16 143:1                                                          117:12,20
                  faster 26:21     filmed 96:23
 148:23 151:5                                       flee 87:22         127:24 129:2
                   34:21
 152:23 153:2                      final 154:22       103:11 104:5,    130:10,13
                  fault 57:14,                        23 121:22        141:19 146:7,
factor 71:6                        finally 103:22
                   20,22 66:3,                                         9,13,18
                                                    fleeing 78:5
factors 84:22      20,24 67:4      find 43:19                          147:13
                                                      100:4 102:9
 98:7              79:24 80:2,       69:20                             149:19
                                                      124:6 126:2
                   10,21 81:13,                                        155:16
facts 67:9                         fine 161:16
                   19                               flipped
 112:23 113:1                      fines 48:11,       142:17 143:7    forearms



                     Elite Court Reporting, LLC
             ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 174 of 192 PageID #: 1510


                                                                                  11

 132:11          friend's           47:9           graduate        handcuff
                   68:11,14,19,                     6:17,24 7:20    141:6
Fork 77:7,8                        General's
                   21,23 69:5
 82:6,12,22                         18:8           graduated       handcuffed
                   76:11 87:2
 83:4,9,15                                          7:22 8:3        140:2,11
                   89:5 94:19,24   generally
 87:1,7,8                                                           143:7 144:2
                   99:5 104:14,     35:24 56:14    graduation
form 97:23         17               118:13          8:4            handcuffing
 107:8 108:6                                                        141:21
                 front 39:1        gentleman       grass 44:23
 113:7,8                                                            151:20 152:1
                   45:13 96:5       58:8
 115:17 126:5                                      gravel 88:2,
                   160:14                                          handcuffs
                                   girls 51:16      24




                                               H
 131:2,24                                                           152:10
 137:14          full 4:18 5:10     148:3          great 34:11
 148:10 149:3     25:21 29:2                                       handle 22:18
                                   give 5:4         41:17
 150:6            39:8 108:9                                        157:12
                                    62:17,21       greater 35:12
                  115:6             67:21 100:5,                   handled 6:11
formal 6:21
                 full- 10:4
                       UG           16 107:9       ground 87:15     133:15
forming                                             138:21 144:8
                                    128:2,4
 51:21 52:4,9,   full-time 9:4,                                    handler 10:3
 15,19,23         12,14,22         giving 55:18    group 43:12,     12:11
 53:2,7,11,15     12:16 13:3        68:8 85:7       13 44:1
                                                                   handling 40:5
 54:24            16:23 17:5       glad 138:3      groups 44:21
                  155:20                                           hands
formulated                          161:14         Guard 16:19      119:18,19,20
 32:13           funds 145:1       goal 42:2                        120:9,11,19
                                                   guess 5:19
Forty 21:18                         128:23          25:17 29:23     121:12,16
                        G                           88:24 89:24     122:2,4 123:8
forward                            God 159:7
                                                    96:11 110:14    127:20 132:9
 161:14                            good 28:6
                 gain 46:14                         112:11          141:8 151:16
 RO

found 12:1        48:7,10           33:20 40:8      133:17         happened
 36:19 59:11      124:13            64:15 79:12     135:17          50:10,16
 102:10 117:4,                      132:22
                 garage 70:17                       152:10          65:24 85:15
 10 139:6                           161:17
                                                   Guesstimate      108:10
 154:2,12        gas 57:15         governance       33:3            109:16 138:2
                  58:17,22          47:19
Fowler 40:14
                  59:3,15,19                       guy 26:6 92:6   Harley 51:5
frequent          69:9,16          governor
                                                   guys 106:1      Harvey 4:8
  72:11                             14:11 24:7
                 gave 40:6                          157:15          93:23 111:3,8
frequently        76:14 97:1       Governors                        118:22 121:6
  113:12,15       110:8 158:7       13:20                           131:13
                                                         H
                                   grab 121:16                      136:12
friend 67:21     gears 44:11
                                    122:4 123:3,                    139:24
  68:1,3 76:13                                     hallucination
                 general 22:14      7,22                            140:10 141:5
  87:4 94:21                                       s 54:7
                  25:21 44:12                                       143:6 147:9



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 175 of 192 PageID #: 1511


                                                                                  12

 148:22           13 143:23       hill 50:1        horsepower       immobilizatio
 150:16 151:7,                     105:3            92:20           n 131:12,14
                 hearing 86:8
 15 152:2                                                            140:19
                                  hillside 93:18   hospital 14:7,
 153:7,10        Heavenly
                                   135:14,19,22     9,14,16,18      immobilize
                  87:9,11,22
Harvey's 66:9                                       15:1 126:23      134:14
                  88:1,7,12,17,   hire 21:20
 111:18,22,24                                       127:2,11
                  21 89:12,17                                       immobilized
 112:3 146:24                     hired 9:10,20
                                                   hour 82:17,19     139:5
 148:6,15        heavy 56:17,      10:1 13:21
                                                    83:24 84:20,
 150:1,3          20 129:12        14:5 15:18                       impacted
                                                    21 97:6 98:5
 151:16                                                              138:20
                 heed 81:18       hiring 9:3




                                               H
                                                    106:5,11
hazard 65:1       84:8                                              impaired 26:7
                                  history 42:22    hourly 36:13
hazardous        heightened        52:4 69:13                       imperative
                                                   hours 6:22
 15:23 30:10,     158:22          hit 42:1                           158:19
                                                    9:6 15:9
 11              held 5:7          116:17                           Implementati
                       UG                           55:11 105:22
head 46:1                                                           on 29:2
                 helmet           hits 33:22       house 68:11,
 78:10 120:8,     129:11,21        115:4                            importance
                                                    14,21 69:5
 11,22 124:19     132:10                                             158:22
                                  hitting 108:4     76:11 87:2
 129:12,17,20     142:23 145:9                      89:5 94:19,24   important
 132:10 133:1     146:12,17       hold 4:14         99:5 104:14,     158:16 159:5
 134:6 140:1,     147:2,10         38:19 121:16     18               160:1,7
 10 141:10,18     148:8,18,24      123:3
 142:16 143:7                                      human            improper
                  149:12,17,18    holey 89:7
 145:6,9 146:1                                      100:14           110:20
                  150:8 151:13
 147:14,16                        home 8:13         103:14           131:19
                  152:7
 148:11,13,16,                    homelessnes      hurt 86:9         138:13
 22 149:12,15,   helped 133:3
 RO

                                  s 29:9            144:15,17       improperly
 18 150:4,9,10   Henry 38:22
                                  homes 55:4       hyperactive       136:5
 151:8,13,24
                 hey 81:20                          54:1
 152:17,19                        Honda 60:11,                      impugned
                  85:14
 156:1                             13 61:14                          116:7,15
                 high 7:17,21                            I
headset 4:22                      Honestly                          impugning
                  8:1 12:9
                                   154:20                            116:8
healthcare        64:21 85:9                       idea 46:17
 14:22            87:14 119:24    honesty           58:2 104:21     inaccurate
                                   116:7,8,14                        148:21
hear 4:21        highway                           illegal 57:17     149:16
 85:5,6 86:3      13:20 14:11     Honorable          73:2
 106:22           31:23 33:22      8:11                             inappropriate
                                                   imagination       136:24
 111:14           157:4
                                  hope 42:1         72:13            145:20 146:9,
heard 47:7       highways          139:18
                                                   immediately       11 152:13,24
 75:23 111:12,    48:5
                                                    72:4 101:24


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 176 of 192 PageID #: 1512


                                                                                   13

inappropriatel    157:2            142:6           involved 23:4   June 36:5
y 143:2                                             25:6 26:4,16
                 informed         insurance                        junk 45:10
                                                    27:5,7 33:2
inaudible         84:11            52:14 117:15
                                                    39:10 80:6     jury 147:3
 78:9 122:20     informing        intend 40:2       108:14 125:7    153:5
inches 134:1      122:15          intended         involves        justice 5:23,
incidents        infraction        146:8            32:21           24 10:16
 143:11           74:6,12,13                                        46:16 47:4
                                  intending        involving        158:20
including        initially 74:1    104:11,22        142:14
 12:17 36:23      104:12                                           justification




                                               H
                                  intent 58:12     irresponsible    146:22
income 26:2      initiate 73:11    123:11            134:3          147:15
 41:4 58:7                         126:21
                 injured 34:10                     issue 47:14
incorporated      104:2 140:23    intentional                      justify 79:13
                                                     112:8,10
 22:1,4           141:4UG          147:13            139:10
                                                                          K
increase         injuries 48:4    intents 95:3     issues 24:10
 48:21            110:21                             140:8
                                  interaction                      K-9 10:2
                  129:17
increases                          100:14                           12:11
                  131:15
 41:16                                                   J
                  140:14          interest                         Kanawha
Indian 155:24     142:13 145:5,    110:18                           39:4
                                                   Jackson
indication        9,11            interject                        Katie 36:8
                                                    21:10,24
 58:11 109:18    injury 35:11,     38:21            22:5,6         keeping
 128:4            17 63:8 65:23   intermittently   job 9:13 10:5    133:4
indicative        129:9 130:2      66:15            18:23 69:24    kick 130:13
 69:22            134:4 138:23
                                                    70:22 152:16
 RO

                  139:1 141:12    interpretation
                                                                   kicked
individual        142:10,18        128:6           jobs 9:17        128:23
 73:5 100:20      143:4 144:11,                     69:21
                                  interpreted
 101:17,23                                                         kicks 129:4
                  12,19 145:7      71:9            Johnstone
 102:8,14                                                          killed 34:10
 103:3,4,11      inspection       intersection      39:1
                                                                    92:9
                  62:22            58:1 77:7       joined 16:18
individuals                                                        kills 33:22
                 instance          93:21
 113:5,18                                          judge 39:1
 144:6            103:21          intervention      147:4 159:4    kind 4:12
                                   6:15 29:2                        10:6 26:12
inform 124:4     instruct                          judgment         45:23 46:23
                  30:18           interviewed       28:6 64:16
information                                                         104:8 151:21
                 instructor        108:8            118:18
 91:21 93:13                                                        154:8
 102:6 110:4,6    29:16,17        invasive         jumped          knee 119:24
 114:7 137:8      30:4,6,8,11,     29:23            152:15          120:6
                  13 31:7,15


                    Elite Court Reporting, LLC
            ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 177 of 192 PageID #: 1513


                                                                                     14

knew 60:8          12 46:5,11,13     62:12           light 78:14       logos 60:17
 61:13,19          48:8 63:9        legs 133:3       lighter 33:18     long 9:23
 137:9             86:12 99:22        140:6,17         34:21            10:22 11:22
                   102:18,21
knocks 129:5                          143:5,10,24                       14:3 16:4
                   107:14 124:3                      lights 28:8
                                      144:3                             22:17 26:19
knowing            126:11                              45:9 66:14
                                                                        27:1 51:9
 134:3 138:18      153:14           length 91:15       71:13,15
                                                                        57:8 71:18
 140:22                                                72:1,3 75:23
                  lawful 65:13      length-wise                         75:7 77:4
                                                       76:2,19 77:2
knowledge                             132:11                            87:6,24 88:1
                  laws 78:8                            78:3 101:1
 104:10                                                                 93:15 103:10
                                    lethal 127:23,




                                                  H
                                                       111:3,9,23
 131:11           lawsuit 4:8                                           104:4 134:10
                                      24               112:2,5
                    154:6,24
                                    letter 36:7        125:14,24       longer 68:18
      L           lawyer                               126:6,10,17      99:21 101:3,5
                    156:15          letting 121:15                      103:16
l-a-n-d 5:16                                         likelihood
                  laying 120:2      level 24:18                         134:11
                                                       35:17 44:24
labor 126:24
lady 38:12
landed 50:19
                        UG
                    152:8
                  leads 28:5
                  leaned 152:3
                                      68:7 70:14
                                    liaison 24:5
                                    Liberty 11:20
                                                       45:20 55:9
                                                       66:16 99:19,
                                                       24 101:6
                                                       103:15 134:4
                                                                        136:15 140:6,
                                                                        17
                                                                       looked
                                                                        109:10
                                     13:10,18
landing           learning 6:12                        138:22 139:1     110:13
  142:15                            license 51:2       145:10           150:19
                  leave 11:13,        52:8 57:21
landlords           14 105:18                        limit 55:13,19    lose 34:18
                                      58:1 59:20
  44:20                                                84:2,24 85:12
                  leaving             61:1,5,14                        loss 86:8
lands 129:8         145:23            66:21 71:5     limits 57:4       lost 116:17
  148:7                               117:15
                  led 48:24                          list 51:24         143:5,14
 RO

lane 87:13          105:17          lie 116:13,23    listed 28:17      lot 10:3
large 33:17       left 11:20        lieutenant                          16:16,17
                                                     litter 44:24
  34:5 81:3         45:11 68:22       16:21 23:20                       22:20 29:13
                    72:13 93:18       24:3 64:17     lived 49:14,       34:13 44:6,20
late 16:5
                    106:11 132:7,     83:11,23         24 68:4 87:4     55:7 58:8
law 8:7 10:12,      17 134:12,24      84:2,10,14       94:21            117:24 118:5,
  16 13:22 17:2     135:2,9           87:17                             14 151:14
                                                     lives 76:13
  20:15,17          136:20                                              158:6,7
                                    life 29:7,10       89:6
  21:12,14
  22:22 23:1      left-hand           139:4          local 32:15       Louis 48:18
  25:22 30:9,15     120:3                                              love 44:15
                                    lifeguard        located
  31:20 32:10,    legal 4:15          131:13          135:12           low 47:23
  21 37:20 38:9     36:8 84:24        136:12
                                                     locations          56:13 58:6
  40:13 42:20                         138:17
                  legitimately                        84:11 92:18       87:14
  43:5,8 44:4,



                    Elite Court Reporting, LLC
            ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 178 of 192 PageID #: 1514


                                                                                   15

lower 140:9      making 87:16     material         Meets 28:21      miscalculated
 152:11           114:12           30:10 110:10                      105:10
                                                   member
Luce 36:10       manage           materials         25:18           mischaracteri
                  13:22 15:11      15:24 30:12                      zation 97:18
ludicrous                                          mention 68:6
                  155:13           113:23
 84:16                                                              mischaracteri
                                                   met all 8:4
                 managed          math 27:15,                       ze 137:15
                  16:11            20              meth 53:18
      M                                                             mischaracteri
                 management       matter 25:22     methampheta      zes 132:1
Mace 124:23,      16:10            36:3 57:18      mines 54:11
                                                                    misdemeanor




                                               H
 24                                105:23           67:5 114:12
                 manager                                             74:7,12 78:6,
machines                           152:14          mile 26:8
                  13:21 15:19                                        15,19
 45:12            17:19           matters 33:23    miles 57:11      misdemeanor
made 41:10,                        118:9            81:8 82:17,18
                 managing                                           s 78:4
 20 68:6,22       18:5
                      UG          mayor 48:19       83:24 84:20
                                                                    missed 76:21
 80:3,12 86:21                                      90:23 91:3
                 mandated         Means 4:9         92:15 97:5      mission
maintain          145:2            26:23 35:19      98:5 130:7       24:16
 34:17 120:10,                     104:10,22
                 manner 63:10
 21 121:2                          105:12 108:8,   military 8:7     Mississippi
                  92:1 100:16
 124:19                            21 115:11        23:8 24:10       15:21
                  101:8 102:4,
                                   116:1,19         32:16
maintained        19 103:18                                         model 60:11
 44:22                             120:7 140:4     mill 22:21
                  143:3 145:13                                      models
                                   143:4
maintaining       146:10                           million 17:22     60:15,20,21
 118:24                           Means'            19:7 20:11
                 manners                                            modern
                                   108:16,20
majority 6:11     113:10                           mind 69:2         35:14
 RO

                                   109:22
 21:10 92:21     mapped                             103:3 112:10
                                  meant 46:17                       monetary
                  76:13                             147:7
make 34:14                         47:16 61:9                        48:7,9
 40:4 41:7,19,   March 53:14                       minimal
                                  mechanism                         money 48:16
 20,24 44:21                                        70:14
                 Marion 7:21       142:10,18                         49:2 58:9
 45:9 61:7                                         minor 45:21       160:15
 72:2,23 85:5    marks             144:11,19
                                                    63:6 78:4,6
 86:6 92:5        109:18,21       medical                           months 12:1
 101:2 110:11                      15:24 30:9      minutes 57:9,
                 master's 5:24                                      morning
 147:6 151:22                      131:10           10 64:19
                  6:1 7:5,7,10,                                      54:20 55:6,
 157:19 161:9                      136:10           83:16 84:15,
                  12 46:21                                           10,11,21
                                   138:16 142:2,    16 86:3
makes 23:12                                                          56:5,8,10,22
                 match 57:21       5,7 143:17       106:10,14
 60:16,20                                                            68:9 156:14
                  59:21 61:1
 129:11                           meeting          mirrors
                  71:5                                              mornings
                                   161:20           71:19,21         55:8 56:13,17



                  Elite Court Reporting, LLC
          ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 179 of 192 PageID #: 1515


                                                                                  16

motor 34:14       129:8,11,16      141:23          108:23 109:9     78:12 156:5
 74:3 80:6        138:19,24        148:14          128:12          Norwood
 87:23 125:8,     142:13                           150:13 157:2
                                  moves                             11:7,16,20
 13 140:14        144:20           148:11         necessarily       13:1
 142:11 145:4    motorcycle's                      62:7 103:10
                                  moving                           notice 57:23
motorcycle        92:5             110:20 134:7   necessity         85:1
 26:16 27:6,7    motorcycles       146:5           134:15,18
 33:6,10,13,                                                       noticed 70:21
                  26:19 51:4,9
 16,18,22,24                      multiple        neck 129:13,
                  58:21 60:21                                      notified
 34:4,11 35:7,                     24:23 71:10     19 132:13,24     140:16 143:8




                                               H
                  62:5 71:21
 12,19,22,24                       88:3            133:5 134:6
                  115:5                                            notify 62:10
 51:1,12 52:8                                      146:1 150:11
                                  municipal
 54:10 57:21,    motorist 72:1                                      119:5
                                   25:24          nefarious
 24 58:5,16,17   motorists                         120:14          November
 59:3,9,11,14,                    murder 79:16
                  57:5                                              6:19 7:15
                                                  negate 143:1
 19,21 60:6,
 14,18,24
 61:3,8,15
 62:11,14,15,
                      UG
                 Mount 6:3 7:2
                 mouth 28:2
                 move 128:1
                                  Murdoch
                                   39:4 40:2
                                  muscles
                                   129:13,19
                                                  Networks
                                                   15:19
                                                  nice 58:10
                                                                    14:10
                                                                   number 5:5,
                                                                    19 62:23 98:7
                                                                    101:12
 19,24 63:9,
                  132:17,19,23                     157:20           107:13 154:7,
 14,16,19,20,
                  133:22                N          161:19           10,13,15,22
 23 64:6,10
                  134:15,18
 65:8,10                                          night 55:11      numerous
                  135:4,8         N-O-R-W-O-
 69:15,18,22                                                        96:16 106:19
                  139:2,17                        Nineteen
 70:2,20 71:19                    O-D 11:8                          107:1 131:18
                  140:23                           57:12
 73:7,12 75:1                     named 38:12                      Nunley 97:8
                  141:10                          normal 46:7
 76:17,24                          153:13,21                        148:1
 RO

                  144:12                           100:14,16
 77:12,18,23
                  145:13          names            152:18          nurse 14:22
 82:11,15,21
                  161:15           155:17
 83:2,3 88:6,                                     Nortel 15:19
 11 89:11,16,    moved 119:8      nanny 47:16,     17:5                  O
 23 90:7,18       131:7 132:11,    17 48:2
                  14,20 133:3,                    North 5:16
 91:2,4,12,15                                                      O-L-M-S-T-E-
                                  narrating        6:4,6 9:21
 92:9,10,17       19 134:9,23                                      D 8:23
                                   138:1           10:15 11:2,8,
 93:4,17,20       135:1 136:5,
                                                   21 14:12,15     Oak 49:24
 94:13 95:10      13,14,18        narrow 96:6
                  141:6 143:2                      16:19 17:4      oath 158:23
 96:2,7,17                        national
                  145:15,16,17,                    20:19 21:11,
 98:20 99:10                       16:19 46:3                      obey 81:16
                  18,19 151:24                     19 22:5,7,14,
 109:20,23                         49:10 63:5                       89:9
                                                   20 24:6 25:13
 114:16 115:3,   movement          80:17           29:15,21        obeyed
 4,7,15 120:2,    120:15 128:4    nature 103:14    30:2,16          107:13,16
 4 127:14         138:13                           31:18,22 62:8


                 Elite Court Reporting, LLC
         ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 180 of 192 PageID #: 1516


                                                                                     17

object 75:14      107:22            90:11,18         65:21 80:22     online 6:8
 81:21 82:3                         92:15 94:10      87:22 91:24
                 occurring                                           open 46:18,
 97:17 107:8                        95:20 98:24      92:11 97:4
                  146:21                                              22 47:4,5
 108:5 113:7                        100:19 104:6     99:22 100:2
 126:4 131:1,    offense 151:7      105:8,14         104:23 108:9,   operating
 23 137:14,23                       107:16,21        13 114:23        21:23 112:2,6
                 offensive
 148:9 149:3      160:16            111:8,23         116:5,9         operations
 150:5                              112:6,8,10       119:14           17:20 24:7
                 offer 38:7         113:4 114:15     121:16 122:3,
objection                                                             30:1 31:3,9,
                  121:19            115:13           9 123:7,9
 97:22 107:23                                                         18




                                             H
                 offered 10:4       116:16,19        124:13
 113:8 115:16                                                        operator 63:8
                                    119:7,10,17,     125:10
 137:24 138:4    offering
                                    21,23 121:6      126:15,17       opinion 41:2
obligation        91:21
                                    123:19 124:3,    127:23           42:9 44:13
 65:15 85:13     offhand            7 126:3          128:10,15,18     52:5,9,19,23
obscure           38:14 43:10
                       UG           127:18,19        130:1 131:7,     53:3,7,11,15
 46:24            68:2              129:4,23         20 132:8         55:1 86:16
                 office 10:2        130:3,9          133:6,7 137:9    98:14 105:6
observation                         132:24 133:1     138:24
                  18:8 157:18                                         107:20 110:8,
 131:4                              136:9,11         139:20           11 114:19,22
obtained 8:14    officer 9:14,      141:5 143:23     141:14 144:6,    115:22,24
 108:13           22 10:7,13        144:1 145:12     16,22 145:12     116:13 121:6
                  15:10 16:20,      146:23 147:9,    155:13,15,18     122:10,11
OC 124:13         22 20:18 24:5     15 148:6,21      158:17 160:2     123:5 132:5
occasionally      32:9 34:16        149:24 150:2,                     142:9,11
                  53:17 57:14                       Ohio 7:22
 24:19                              15 151:7,15,                      147:11
                  58:13 59:13,                       8:13,20,22,23
occupants                           16 152:2                          159:17
                  18 60:5,23                         10:13
 RO

 35:15                              153:7,9,10,14                     160:17
                  62:18 64:10       155:19,20       Olive 6:3 7:2
occupied          65:7,22 66:4,                                      opinions
                                    159:6,12        Olmsted 8:23
 55:7             9,20,23 67:3                                        51:21 52:15
                  69:7,14 70:6,    officer's        on-duty 25:8      113:1 158:7,
occur 45:9                          10:10 134:7                       8,10
                  8,9,15 71:3,8,                    oncoming
 146:19                             155:21
                  10,15,17                           96:8 119:4      opportunities
occurred          72:7,17,20,24    officers 4:8                       107:18
 109:15           73:3,11,17,20     9:4,5 12:16,    one-lane
 113:20,22                                           96:6,13         opportunity
                  74:2 75:7         23 13:1,5,11,
 140:20                                                               62:22
                  76:2,5,18         12,13 15:1,3,   one-time
 143:11           77:1,21 78:5      5,8 24:21        36:21           opposed
 146:14 147:1     79:24 80:11       25:8 32:17                        47:4,9 54:24
 150:1,2 152:4                                      ongoing
                  83:7 84:6         48:20 49:5,8
                                                     17:13           opposite
occurrence        85:18,23          55:13 57:7                        87:13 101:2
 62:4 69:12       86:17 88:15       63:10 64:23


                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 181 of 192 PageID #: 1517


                                                                                  18

options                           65:21           paved            percent 41:5
 103:24                P                           105:11,18        42:5
                                 Parkersburg
order 20:18                       39:9,12         pavement         percentage
                 p.m. 161:22
 29:18 30:2,18                                     129:21           41:3 42:3
                                 part 22:6
 65:5 120:10     package
                                  45:14 145:1     pay 37:11,22     perfectly
                  19:19
ordered 84:2                                       38:5 40:24       121:3
                                 part-time
                 paid 37:8                         158:2
orderly 44:24                     8:15 9:1,5                       performance
                  155:4 157:19
 45:7                             13:4,13         paying 155:1      43:24
                  161:2
orders 65:16                     partner 46:11    payment          performed




                                               H
                 paint 58:4
 107:17 120:9                                      157:12           24:18
                  69:21,23       parts 93:13
ordinances        70:22           96:13 120:2     pays 157:22      period 71:18
 45:4,5                          party 91:10      Peace 10:13       83:15 100:21
                 painted
                                                                    101:18 102:7
outcome           57:15,18,24
                      UG         Paskel's         pedestrian
 127:9            58:16,22                                         periodically
                                  83:11            55:15
                  59:3,15,20                                        24:14
outweighed
                  60:16 69:9,    passed 22:23     pedestrians
 65:18 81:12                                                       perjure
                  15,16           96:22 97:13,     35:3 57:6
                                                                    160:13
outweighs                         19               80:7
 81:2            pants 113:13                                      perjury
                                 passenger        pending
                 papers 29:7,                                       159:10,12
overcome                          26:13 35:13      38:24
                  10 101:13                                         160:10,13
 79:18                           passive          Pennsylvania
                 paragraph                                         person 33:13,
overdosed                         125:4            43:14
                  82:8 115:1                                        15 50:16,23
 53:14                           past 32:23       people 13:10      81:3 98:15
overly 54:2,4    paralysis        37:16 43:24      16:1 28:20       102:16 103:8
 RO

                  140:19 141:2    92:1 119:2       44:18,24
overregulatin                                                       124:1,4,20
                  142:21                           45:12 53:18
g 48:2                           patrol 12:10                       126:8,14
                  143:19                           55:7 56:21
                                  20:2 26:21                        128:1
overregulatio    paralyzed                         62:4 79:17
                                  31:23 108:18                     personal
n 47:18           75:10 77:16                      85:5,7 106:15
                                 patrolman                          116:12
overtaking        83:1 88:10                       113:18
                  90:6 94:5       93:23 111:17,    129:16          Peterson 4:8
 81:12
                  95:15 98:19     22 118:21        140:21,23        59:13,18
overwhelmin                       131:12                            60:5,23 66:4,
                  137:12                          people's 98:3
g 159:13                          139:24 143:6                      9 70:6,8,15
                  138:12                           113:13
owe 161:2         139:21,23       157:4                             71:3,8,11
                  141:16                          pepper            72:8 73:11,20
owner 17:24                      Patterson
                  144:15,17                        124:22,23,24     76:5,18 77:1,
 19:13 21:9                       143:9
                                                   125:5 130:14     21 80:11 83:7
 44:21           paraplegic      pause 4:16                         85:3,19,23
                  35:21 39:13


                  Elite Court Reporting, LLC
          ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 182 of 192 PageID #: 1518


                                                                                19

 86:17 88:15     pick 104:14        88:1,5,9,15,     127:20 147:2,   14:6,15 15:3,
 89:8 90:11,18    144:6             17 89:10,15,     20,21 148:8,    5,8 17:2,7,9
 91:12,14                           22 90:5,12,      22 150:4        18:4,6,8,10
                 picked 70:16
 92:16,23 93:8                      13,16 91:4,      151:8 156:13    19:1,20 20:1,
                  87:19 133:2,3
 94:10,15                           11,19 92:22      161:15          8,16,19,20,22
 95:20 98:24     piece 58:9         93:3,11,16,24                    22:16,17,24
                                                    plaintiffs
 108:17           59:10             94:4,11,12,                      23:5,8 24:18,
                                                     139:8 154:1
 111:20 112:9,   pink 57:18         17,22 95:5,                      20 25:4,15,
 18 114:15                          10,14,20,21     plant 96:5       18,19,23 26:4
 115:13,23       pistols            96:1 98:18,24                    29:8,14 31:1
                                                    plate 57:21
                  119:15




                                             H
 118:16                             99:4,9,14        58:2 61:1,15    32:4,7,9,11
 119:10 121:7    place 81:15        104:5,11         62:16 71:1,5    33:1 34:16
 131:9 136:9      99:18 100:9       107:2,4,21       117:16          38:13 40:11,
 140:3,5,16       141:8 150:24      108:3 112:14                     23 47:13,21
 144:1                              113:24 114:9,   plausible        48:18 52:10
                  154:5
                       UG           18 116:9         147:17          53:17 54:16
Peterson's       places 43:18
                                    117:3 119:14,   playgrounds      58:13 62:18
 57:14,20         93:3 96:16
                                    18 121:7,11,     55:5            63:5 68:24
 66:20,24 67:4    106:19 107:1,
                                    14 122:1                         69:7,13 70:9
 79:24 91:2       13 113:14                         Plymouth
                                    123:10,20                        71:24 72:2,
 93:5 112:6                                          8:22
                 plainly 116:6      124:14 125:9,                    17,20,23 73:3
 115:2 143:14
                                    18 127:10       pockets          74:15,16,17
                 plaintiff 42:4,
Ph.d. 4:1 5:22                      128:14,19        113:13          78:5,22 79:3,
                  5 50:19 52:8,
 7:11,14                            130:4,5,19,22                    7 80:14,15,
                  14,18,22                          Poe 40:14
philosophy        53:2,6,10,14      131:21                           21,22 81:7
                                    133:15          point 10:8       84:5,6 85:13
 46:5             54:9,15 57:7,
                                    137:10,11        68:17 73:22     87:22 91:24
phone 5:2,5,      15 66:4,6,12,                      78:19 79:9
 RO

                  17,21,24          139:11,21                        92:3,11 96:21
 19                                 141:15           84:19 89:4      100:2,16,19
                  67:4,9,20
phonetic                            143:24 144:1     94:16 97:2,3    102:21 103:2,
                  68:13,18 69:4
 155:20                             146:6 147:10     119:5 122:7     12,19 104:6
                  71:9,12 72:6,
                                    148:18,23        125:6 128:11    105:14 107:2,
photographs       18 73:16,21,
                                    151:20,21        130:21          6,21 108:2
 50:11,20         24 74:24
                                    152:3 154:11,    138:11 140:4,   113:3 114:23
 114:6            75:4,9,22
                                    19 160:2,7,8     15,17 143:8     117:11,12,18
                  76:5,6,9,16,
photos                                               151:1 152:22    118:6 119:21,
                  22,23 77:4,      plaintiff's
 109:11,13                                          police 6:22      23 122:3
                  12,15,21,22       38:9 42:19
 135:11                                              8:14 9:12,14,   123:9 124:6
                  79:24 80:11,      52:4,12 57:20
physical 25:9     12,18 81:12                        21,22 10:7,9,   125:19 126:3
                                    73:12 92:16
 30:13,14         82:10,14,20,                       14 11:1,7,8,    127:1 129:23
                                    105:5 110:5
 123:17           24 83:8 84:19                      21 12:20,22     130:3,6
                                    114:16
                  86:24 87:6,20                      13:1,7,15       131:17 136:9
                                    115:14 123:8
                                                                     138:15


                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 183 of 192 PageID #: 1519


                                                                                 20

 139:20           8:15 9:1       preparedness     probable         155:12
 140:21                           24:5             63:21           158:20
                 possessing
 141:14           117:9          presented        problem 4:24    property 21:8
 149:20                           49:4 112:24      67:17 81:5      44:19,21,22
 153:20 156:4,   possibility
                                                   118:16          150:21
 7 158:17         55:14 129:9    preservation
                                                   119:13
 160:2            130:8 135:7     139:4                           prosecutable
                                                   123:24          151:7 160:16
policies         possibly        presume 4:9       124:12
 32:13 99:17      47:22 149:23    7:16 23:6        130:24         prosecute
 101:12 154:4                     51:15 110:12     139:14,15       150:20 151:6
                 pot 89:7




                                              H
                                  123:20
policing                                          problems        prosecuted
                 potential
 44:14,16                        pretty 12:19      139:16          150:16
                  59:22 73:4
 45:17 46:4,5,                    13:7,15                          159:15
                  117:19                          procedure
 8,9 47:5,6                       146:12
                  140:13                           52:11 117:11   prove 60:9
policy 26:24      144:11         prevalence        118:6 140:22
 63:5 65:4,15
 81:1 89:9
 100:9 102:16
 103:1,2,5
                      UG
                 potentially
                  127:17 130:4
                  159:15
                                  130:1
                                 prevalent
                                  120:16 130:9
                                                  procedures
                                                   32:13 136:14
                                                  proceedings
                                                                  provide 16:12
                                                                   17:2 21:11,14
                                                                   23:1 42:9
                                                                   157:1
                                  132:17 134:5
 107:17          potentials                        4:16 106:16    provided
                                  145:11
                  141:17                                           91:22 110:4
politically                       146:21          produced         157:7
 12:2            power 34:12                       50:7 74:22
                                 previous                         providing
poor 118:18      power/weight     65:13           profession       91:22
                  26:20                            158:11
population                       previously                       proximity
 47:19           practice         157:6           professional     92:23 134:19
 RO

                  80:24                            5:14
portion 21:10                    Primarily 6:9                     135:6
 30:9 31:19      practices                        program
                                 primary 26:2                     prudent 72:1,
 105:11,18        63:6                             13:20 14:12     6 119:7 124:3
 120:3                           printed 67:14     22:16 46:10
                 preceding                                         135:8
portions          138:9 149:9    prior 94:16      programs        psychiatric
 30:14 48:11                      143:12           13:23 44:16
                 Precision                                         14:6,9,16,17,
                  31:21          private 16:7      46:23
position 9:14                                                      21,24
 11:10,19                         17:16,17        prone 141:7,
                 precursors                                       psychological
 14:1,4 132:6,                    18:10,12 19:2    21
                  114:12                                          ly 45:2
 7 141:7,20,21                    20:15 21:1,
                 premise                          proper 73:10
 145:22 152:1,                    21,22 23:13                     public 4:3
                  102:15                           134:9 136:7
 8                                32:15                            18:12,14,24
                 prepare                          properly         20:3,8,21
positions                        probability
                  156:10                           131:6 134:14    21:6 23:5,16
                                  158:11



                    Elite Court Reporting, LLC
            ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 184 of 192 PageID #: 1520


                                                                                   21

 24:1,20 33:17   pursued          pursuit's        questionable      24 135:3,6
 34:5 55:17       99:21 101:23     79:13            116:24           136:16,23
 63:8 66:12       102:9,14,17                                        137:11,17
                                  pursuits         questioned
 80:6             103:3,16                                           139:12,15
                                   32:4,7,14,18,    117:8
                  104:1                                              142:16 143:2
published                          22 33:1,5,6     questioning
 28:13,16 29:4   pursuing          70:10 99:18                      raise 69:8
                                                    156:19
                  33:11 35:6,7     100:10
pull 63:20                                                          Raleigh 5:16
                  58:3 63:17       101:15          questions
 64:6 65:11                                                          25:13
                  100:3 101:5                       44:12 62:23
 67:11,13,15                      put 4:22 5:2
                  103:20                            74:15 82:2      rank 12:9




                                              H
 70:22 85:16                       28:2 62:13       157:10,14,15,
 92:19 103:23    pursuit 26:4,     81:15 99:18                      Rapid 92:3
                                                    17 158:5
 119:2 125:10,    16 27:6,7        109:7 120:11                     rapist 79:15
                                                    159:19
 18 126:1         29:14 31:1,21    132:8
                                                    160:19          rate 36:13,20,
                  33:10 34:3
pulled 26:9                       puts 81:18                         21 99:20
                  50:4 54:18                       quick 38:18
 64:11 66:5                        119:19
 75:1,5,11
 76:18 77:1,
 13,17 82:11,
 15,21 83:2
                      UG
                  57:1,3,8 63:4
                  64:12,18,24
                  65:10,18
                  66:11 68:15
                                   121:12
                                  putting 9:4
                                   61:11 87:15
                                                    67:14,16
                                                    114:24
                                                   quicker
                                                    34:12,13,23
                                                                    ratio 26:20
                                                                     34:12 92:21
                                                                    rational
                                                                     101:14
                  74:17 75:24      122:2 137:1,4
 88:6,12                                           quickly 34:19
                  79:11,12,17,     145:22                           raw 147:12
 89:11,16,24
                  20 80:4,10,                      Quinn 39:18,     RE-
 93:4 94:1,6
                  14,16,21 81:2         Q           19 40:10        EXAMINATIO
 95:6,11,16
                  82:5,16                                           N 159:23
 96:2,12,17
                  83:16,18        Q-U-I-N-N              R
 98:20 99:10                                                        re-look
                  84:9,16,18       39:20
 107:3,12,14                                                         150:18 151:3
                  85:20 86:1,
 RO

 118:19                           qualify 76:1     Rabel 93:15,
                  18,20 87:17                       16,19 94:2,7,   reached
 126:16
                  89:19 90:22     quantify                           84:23
                                                    13,18 95:6
Pullin 40:14      91:11 92:7,15    102:11
                                                   radio 85:6       reaching
pulling 85:8      93:14 94:15     question          86:7             121:8,9 152:9
                  95:8,24          46:24 61:4
purchase          96:18,22                                          Reaction
                                   99:8 107:8      railroad 50:9,
 62:24            97:12 99:15,                                       28:21
                                   117:2 125:16,    15 51:13
purchased         23 100:12,17,    17 127:15        97:21 105:10,   read 32:19
 62:12            20,21 101:1,     131:24           13,19 108:22     46:2 58:1
                  19 102:1,7       137:15,21        109:4,5,11,      97:7 101:12
purpose 48:8
                  103:6,12,23      138:5,9          14,17,19         122:8 138:9
 100:8 101:11
                  104:6 107:2,6    149:5,8,9        110:2 115:3,6    149:9 160:22
pursue 26:19,     112:16 123:6,                     118:17 119:1,
                                   158:6,15                         reading
 24 28:10         22 125:11                         3,5 131:21
                  127:12                                             105:4,5
                                                    132:2 134:19,


                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 185 of 192 PageID #: 1521


                                                                                    22

real 22:22        26:13 33:7      reform 29:8       remain 128:8     represent 4:7
 38:18 48:4       38:10,13        refused 66:5      remained         required 6:10
 67:13,16         39:23 42:11                        12:10            15:7 31:1,19
 114:24 142:2     60:12 68:2,5    refuses 64:11
                                                                      144:23
                  97:14,16         65:11            remaining
realistic
                  111:16 112:1,                      81:3            requirements
 129:10                           refusing 76:7
                  4,7 122:12                                          8:4 78:23
                                   77:23 83:9       remediate
reality 137:16    123:18           88:17 90:13       47:14           requires 15:4
realize           151:18 152:2     94:12 95:22
                  155:24                            remember         requiring
 103:15                            99:2 122:3        26:17 38:15      32:19




                                               H
                 receive 26:1      125:10,18
realized 81:9                                        48:17 92:3
                  157:5                                              reserve 13:5,
                                  regard 102:6       151:19
rear 92:2                                                             13 23:8 24:4,
                 received          110:1 146:24      154:20 155:7,
reason 34:5                                                           13 155:21
                  37:12,16         147:20            21,23
 48:4,23 58:12    70:12 138:14,                                      residencies
                                  registered        remove
 65:17 68:8
 79:11,13
 86:10 90:17
 100:11 127:5
                       UG
                  17 140:13
                 reckless 34:2
                  63:10 64:21
                  85:1 87:18
                                   60:18
                                  registration
                                   59:24 60:9,24
                                                     112:14
                                                     128:15,19
                                                    removed
                                                                      6:10
                                                                     resist 125:20
                                                                     resistance
                                                                      121:20 125:5
 147:16                            61:5,9 62:3,6,    130:20
 152:12           91:24 99:20      16,21 63:3,23     154:24          resisting
                 recklessness      64:1,3,5 65:6                      121:11,15
reasonable                                          repeat 79:5
                  78:17 83:13      66:2 70:24                         122:1,12
 59:12,17                                            138:4,5 149:7
                                   73:13 78:2                         125:2,12
 60:5,6 61:2,    recollect         117:16           rephrase
 23,24 63:13,     97:15                                               126:13
                                   124:10            149:6
 18 64:14                                                            resolve 24:10
                 recollection                       report 37:1
 RO

 65:8,22 71:2                     regularly
                  144:4 151:23                       46:12 67:8,     resources
 72:22 73:20                       62:5
                  152:5                              10,14 74:20      24:8 47:13
 76:4 77:20
                                  regulate
 83:6 88:14      reconvene                           82:8 93:12      respond 72:4
                                   32:14
 90:11 92:14      106:7,14                           110:10
                                  regulation         112:23          responder
 94:9 95:19      record 4:19                                          30:8 129:24
 96:20 98:23                       80:17             116:16
                  5:8,11 158:9                                        131:8 144:21
 121:3,5                                             156:11 158:8
                                  regulations
 123:19          reduce 48:4                                         response
                                   81:14,16         reported 93:8
 124:20           100:15 101:7                                        4:20 86:13
 129:23 130:3     102:3           relayed 128:7     reporter
                                                     138:8,10        responsibility
 132:16          reference        relevant 98:3                       107:5,10,22
 145:12                                              149:7,10
                  82:1            relied 110:3,
 158:10                                             Reporter/        responsible
                 referring         11                                 15:22 34:15
recall 25:12                                        notary 4:3
                  40:11 102:24



                    Elite Court Reporting, LLC
            ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 186 of 192 PageID #: 1522


                                                                                   23

rest 115:7       right-of-way     rolled 66:1                       schools 55:5
                   27:2 81:10      140:1,10              S
restraint                                                           scope 65:22
 35:15           rights 117:20    room 119:10
                                                   S-E-A-K          scratch
result 154:23    rise 12:9        rough 132:22      43:15            112:12 139:9
                                   136:22
resulted         risk 35:11                        S-T-R-I-C-K-     SEAK 43:15
 65:24             63:7           route 50:4        5:15            seat 115:5
                                   55:5 68:10,20
results 26:22    River 15:21                       safe 75:21
                                   74:15,16,17,                     security
retain 9:16      road 5:16                          101:8 102:4      15:23 16:7,
                                   18 75:2,6,12




                                              H
 38:23 43:16      12:10 68:9       76:10 87:5      safely 100:1      10,11 19:20,
                  69:20 75:2,6,    96:18 106:19                      23,24 20:2,4
retained 9:12                                      safer 103:18
                  12,20 76:10      107:1
 36:2,6 37:20                                                       seemingly
                  77:5,6,7,8,9,                    safest 146:3
 38:9,22 39:8                     Roy 4:1,21                         151:4
                  13,18,24 80:8                    safety 13:20
 40:1,3,5,13                       5:10,12,13,20
                  82:5,6,12,22
                      UG                                            sell 17:21
 42:9,18 43:2,                     39:14 106:18,    14:12 15:23
                  83:4,9,15                                          19:18
 9,21                              24 118:15        18:12,15,24
                  85:16 87:1,7,                     20:3,8,21       seminar 49:5,
retainer 37:9     8 88:3,24       RUGGIER           21:6 23:5        13
retains 42:7      89:7 93:15,      4:6,14,17 5:9    24:20 46:21,
                  16,19,20,21,     38:6 39:2,6                      send 43:14
returned 8:13                                       23               157:3 161:5
                  22 94:2,7,13,    40:8 82:4
 140:5 143:9      18 95:6,9,12,    106:1,12,17     sand 96:5        sending
review 36:18      17,22,24         118:13 138:3    Sandusky          36:17
 113:23           96:3,6,9,10,     143:16 157:8,    9:10,16         sense 100:13
 114:24           11,14 98:21      13 158:2
                                                   sane 102:19       101:10
                  99:2,6,11        159:21,24
reviewed                                            103:17           119:22
 RO

                  104:17 105:7,    160:18 161:1,
 114:6,7,8                                                           151:22
                  8,12 136:19,     5,12,17         Sapphire
 156:11
                  21                                20:3            separate 8:14
                                  run 62:23
reviewing                                                            29:17 113:1
                 roads 57:1        118:22          Saturday
 37:1
                                                    54:20,23        separately
                 roadway 57:6     running 85:4
ride 51:6                                           55:6,8,10,21     51:24
                  105:19          Ruth 75:2,6,      56:5,8,10,13,
rider 35:12       136:19 137:2,                                     served 32:8
                                   12,20 76:10      17,22
Ridge 18:11,      5 138:20                                          services 17:3
                                   77:5,6,13,18,
 14,23 19:10,                                      save 129:3        21:12 23:2
                 robbed 92:6       23 82:5
 11,15,17,18                                       scene 50:13
                 robber 79:15     ruts 88:3                         serving 23:6
 20:7,21 21:6                                       51:17 96:24
 23:5 24:20      Robinson                           104:20          set 108:22
                  108:1                                              109:1,4,5,6
ridiculous                                         school 7:17,      113:1
  57:3           Roland 93:21                       21 8:1 16:20



                    Elite Court Reporting, LLC
            ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 187 of 192 PageID #: 1523


                                                                                   24

settlement        80:7 104:24      51:18,22         82:16 98:5,14    21:10 22:6
 154:8 155:1      135:9            55:23 67:18,     99:24 103:17    Southridge
                                   23 68:2
sheriff 10:4     sight 34:18                       slowed 99:14      75:16
                                   106:23
 26:18 39:5      sign 73:9         110:16 112:7    slower           speaking
 153:19           160:24           114:17           106:15           56:14 118:14
Sheriff's                          123:15 124:5
                 signal 19:24                      slowly 96:22     special 17:2,
 10:2,20 12:7                      155:9 158:13,
                  76:3 85:19,24                     97:12 98:2,12    6,9 18:4 20:1,
 156:3                             19 159:11,17,
                  86:18 96:8                                         2,8,21 22:17
                                   20 160:11,17,   small 12:20
shift 15:10                                                          23:5 24:20
                 signalling                         13:7,15




                                               H
                                   20 161:4,13,                      25:15,18,19
shooting          75:8 126:20      18,19           smaller 33:18     29:22
 28:20           signals 86:14    siren 28:9        35:24
                                                                    specialist 8:8
shopping         signature         55:16 66:14     society 65:19
 25:13                             71:14 75:24                      speciality
                  160:24                            100:12
                                                                     31:14
short 105:24
short-handed
 24:22
shortcut 95:1
                       UG
                 signed 36:8
                 similar
                  108:23 109:9
                                   76:3 77:2
                                   78:3,15 85:4
                                   86:3,5 101:2
                                   111:4,9,12,
                                                   socks 113:14
                                                   sold 17:18
                                                    18:1 19:15,
                                                    17,19,23
                                                                    specialties
                                                                     30:3
                                                                    specialty
                 Simms 39:9        13,14,19,21
                                                                     29:16
                                   125:14 126:1,    20:5,9,11
shorter           44:9
                                   10               51:5            specific 47:9,
 134:22          simply 75:11                                        11,14 60:21
                                  sirens 76:19     sole 17:24
shortly 83:23     77:17 83:2                                         76:14 83:17
                  88:11 90:6       126:6,18        somebody's
shot 38:13,16                                                        141:13
                  94:6 95:16      sitting 57:24     92:2 152:19
shotgun 86:8                                                        specifically
                  98:20 108:12     159:3           someone's         49:11 55:3
 RO

shoulder          112:23 120:7,
                                  situation 26:6    152:7
 71:10,24         19,20 121:22                                      sped 73:16
                                   32:18 104:1     sort 105:23
 72:7,16,19       124:18 128:7
                                   120:18                           speed 55:13,
                  145:21                            146:22
 73:6                              124:16                            19 57:4
                 simultaneous      127:17,18,21    sound 40:15       78:12,16
show 59:6
                 ly 16:18          133:16           90:21            84:1,2,23,24
 110:17
                                   144:10          sounding          85:9,11
showed           single 103:8
                                                    4:13             87:12,18 98:2
 120:9           sir 7:24 9:18    situations
                                                                     99:20 100:15
                  10:21 12:8,      22:18           Sounds 40:8
shown 45:2                                                           101:7 102:3
                  18,21 14:13     size 12:21        161:17
shows                                                               speeds 64:21
                  17:8 20:13       13:16 34:7      source 26:2
 110:19 111:2,                                                       83:12 84:3,11
                  25:20 40:16
 7 132:1                          skills 32:23     South 92:4        87:14 97:2
                  43:10 50:6,
side 18:13        14,17,24        slow 35:4        southern         Spell 11:3



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 188 of 192 PageID #: 1524


                                                                                   25

spinal 110:21    state 4:18       stayed 11:24     stop 62:20       strike 91:7
 129:9 130:2      5:10 10:9                         63:2,4,23
                                  staying                           striking
 131:14 134:4,    13:23 14:6,9,                     70:20 73:11
                                   105:11                            108:17 117:6
 14 138:23        16,24 17:3                        74:4 76:7
 139:1 140:13     18:13 24:5      Steele 7:21       77:23 78:11,    strong
 141:3,12         32:15 40:10                       14 83:9 88:17    129:20
                                  step 147:1,9
 142:12 145:5     42:10,13 46:4    148:7            90:14,17        struck 91:12
                  47:16,17 48:2                     91:5,8 92:17     93:5 105:10,
spine 129:18                      stepped
                  86:12 97:4                        94:12 95:22      14 109:20
 132:12,13                         64:18 84:12
                  108:2 131:17                      96:7 99:2        114:15 115:3
 133:5 141:24




                                             H
                  144:24          stolen 58:18,     101:24           116:19
 150:12
                                   21 59:2,9,11,    102:14
                 stated 112:18                                      studies 59:8
spoke 36:10                        14,19 60:7       118:21 119:1,
                  114:18 143:4                                       102:10,13
 156:13                            61:3 62:1,8      11 125:14
                  150:2
spoken                             63:14,19 65:9    126:20,24       style 38:17
                 statement         69:18,22         127:5,6,9
 109:24
 143:17
 147:19
spray 69:21
                      UG
                  54:12 56:4
                  58:15 67:23
                  90:22 98:1
                  108:20
                                   70:21 71:4
                                  stomach
                                   140:2
                                                   stopped
                                                    74:24 75:5
                                                    76:17,24
                                                                    styled 39:11
                                                                    subject 25:22
                                                                     105:23
                                                                    subject's
 124:13,22,23                                       77:12,17
                  112:20 115:2,   stomp
 125:1,5                                            82:11,15,21      128:3
                  10,23 116:1      146:12,16
 130:15                                             83:3 88:6,11    subjected
                 statements        147:10,16
                                                    89:11,15,23      116:14
spun 115:4        105:5,6          149:15
                                                    90:7 93:3
                  108:12           151:13,17,24                     subjective
St 48:18                                            94:1,6,15
                  112:21           152:4,7,19                        98:15
                                                    95:5,10,16
stable 71:22
                 states 12:22     stomped           96:1,17 98:20   successfully
 RO

stand 140:8       13:17 23:18,     139:24           99:10 102:8      108:24
 152:20           21 24:4 78:7     140:10           103:12 104:6
                                   142:16 143:6                     sued 153:12
standard          80:24                             145:21
                                   148:15,22                        suffer 145:4
 144:5           stating 153:1                     stopping
                                   149:11 151:8
standards                                           48:23 73:15     suffering
                 station 40:20     152:17
 10:16 80:17                                        102:2 118:16     145:10
                 statistical      stomping
start 11:10                                        stops 102:9      suggest
                  47:12 59:7       141:18
 13:24 14:8                                                          114:10
                                   142:22          straightaway
 16:2 18:15,16   statute 22:15                      93:9            suing 160:2
                                   147:14
 58:13 106:20     78:18
                                  stomps           street 24:18     suit 100:24
started 17:1,    statutes                           25:5 45:12       153:13 155:4
                                   148:12
 10 22:16 58:3    74:11
                                  stood 145:24     Strickland       summation
 157:5           stay 32:20                         5:15             120:20



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 189 of 192 PageID #: 1525


                                                                                   26

supervise         18:7 20:17      tape 60:16       ten 12:23         146:24
 32:17 155:12     25:20 158:23                      42:24 43:2       149:15 151:2
                                  target 47:13
                  159:3,4                           64:19 106:9      159:14
supervision                       TASA 43:13,
 154:4           system 46:18                      term 47:16       tests 108:11
                                   22
                  47:3,4,5,6                        134:9
supervisor                                                          THC 53:2
                  52:18,22        task 10:3
 64:17,20 65:5                                     terminated
                  53:2,6 67:1,5                                     theory 44:14
 81:17 89:9                       taught 29:13,     33:8 80:16
                  158:20                                             45:17
 107:17                            14 30:8,11,13    81:4,7 83:19,
                 systems           31:12,22,24      22 84:13,14,    thing 16:13
supine 132:6,                      49:7 136:8                        61:6 62:14




                                               H
                  46:22                             18 99:15
 7 141:7,20                        138:24           149:21,23        63:2,22 124:8
support                            144:12                            136:4 146:3
                       T                           terminology
 100:6 101:20                      147:15
                                                    47:7 81:22      things 16:16,
 122:5
                 T-A-S-A          tax 26:1                           17 41:2 45:6,
                                                   terrain
supported         43:13                                              14 92:12
 132:24
supporting
 146:1
                      UG
                 T-W-I-N-S-B-
                 U-R-G 8:20
                 tactics
                                  Taylor 4:1,7
                                   5:12 38:12,23
                                   39:19,22
                                   40:10 157:17
                                                    132:23
                                                    136:22
                                                   testified 4:4
                                                    54:9 61:19
                                                                     111:20 114:8,
                                                                     10,11 117:10
                                                                     142:17
                                                                     157:20
suppose           152:22          Taylor's          64:23 67:22     thinking
 37:21                             39:16            71:12 85:21,
                 tag 62:13                                           39:22
supposed                          teach 29:18,      23 86:5 97:4,
                 tags 62:9                          12              thought
 81:16 140:23                      23 30:2,4
                 taking 115:1                                        27:22
 144:6,16                          31:1 44:18      testify 42:15
                 talk 96:4                          160:3           threats
surface                           team 6:15
                                                                     121:21
 136:18
 RO

                 talked 42:19     tear 46:12       testifying        128:11
survival          104:9 133:12                      118:12
                                  technician                        tickets 49:1
 130:9            143:20                           testimony
                                   131:10
                  151:12                            60:19 61:12     till 93:20
suspicion                          136:11
 60:6 61:3,24    talking 45:18     138:16 142:5     65:13 69:8      time 10:5
 63:13,18 69:9    46:20 48:20                       72:5 80:20        11:19 12:11
                                  techniques        90:17 91:6
                  49:19,22                                            24:17,23 25:1
suspicious                         136:8            92:13 97:7,
                  97:20 103:1,2                                       26:3,15 32:12
 72:17,19 73:5                                      18,21 101:23
                  109:14 114:5    Technologies                        44:16 51:6
SUV 91:3,7        117:18           23:11            104:4 116:24      55:12 56:13,
 93:5 118:17      126:23                            117:3 118:23      17 67:17
                                  telling 51:23
                                                    122:8,13,14,      71:18 74:12
switching        tank 57:15        91:19,20
                                                    17 137:16         83:16,17
 44:11            58:17,22         122:10
                                                    140:18            86:6,15 92:21
                  59:3,15,20       123:24 147:4
sworn 4:2                                           143:14            100:22
                  69:9,16          160:9



                   Elite Court Reporting, LLC
           ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 190 of 192 PageID #: 1526


                                                                                      27

 101:18 102:7     town 155:1,4      train 100:24       131:1,23        tumultuous
 119:4 126:7                          119:4 135:7      137:13           12:1
                  town's 48:21
 139:8,21                                              143:13 148:9
                                    trained 70:13                      turn 25:7
 141:9 143:23     towns 22:21                          149:2 150:5
                                      131:7,13                          75:15 87:16
 151:17 157:5     Township                             157:16 158:4
                                      133:6 136:10,                     101:1 105:9
                   8:19,20,23                          159:18
times 37:19                           12                                111:21
                                                       160:21
  38:8 42:17,18   Trace 77:7,8      training 6:16,                     turned 59:23
  43:3,6 51:14     82:6,12,22                         travel 37:4,5
                                      22 10:7,13,                       66:13,15
  55:22 56:6,7     83:3,9,14                            87:14
                                      16,17 29:2,19                     71:15 75:1,6,
  71:10 72:11      87:1,7,8




                                               H
                                      30:10,15,18,    traveled          11,18 76:18
  92:19 131:19
                  track 41:20         20,22,24          138:19          77:1,8 82:12
  153:15
                    105:10,13,19      31:2,20 32:23                     87:10 88:2,23
  158:18                                              traveling
                                      70:12 129:24                      93:18 96:10
                  tracks 51:13                          85:11
tinny 4:13                            131:8,16
                    97:21 104:21,                                      turning 76:10
                                      136:11,13       treat 85:12
tire 92:3                                                               141:5,20
  114:15
title 28:18
today 25:7
                        UG
                    22,24 108:4,
                    22 109:4,5,
                    11,14,19
                    110:2 115:3,
                                      138:14,17
                                      140:12
                                      144:22,23
                                      145:2 158:14
                                                        144:16
                                                      trial 36:23
                                                        37:4 40:3
                                                        42:22 159:3
                                                                       turnoff 68:22
                                                                       turns 78:13
                    4,6 116:17                                         TV 40:19
 26:24 37:3                         trait 59:7,9
                    118:17 119:2,                     trip 104:13
 66:18 69:20                                                           Twenty-five
                    3,6,8,11        transferred
 151:3 158:7                                          trooper 97:5      148:4
                    130:16,23         150:10            108:1,7
today's 35:14       131:3,5,22                                         Twenty-seven
                                    transmission      truck 33:24       28:3,4
                    132:3,4,19,20
told 60:23                          s 86:7
                    133:8,18,21                       true 67:10,19    Twinsburg
 64:20 83:23
                    134:3,20,24     Transportatio       112:20,21       8:19
 RO

 87:16 97:4
                    135:3,6,9,12,   n 144:24            116:4,21
 140:4 143:18                                                          twist 141:10
                    15,22 136:16,                       159:7
 144:1                              Transportatio
                    23 137:11,17,                                      two-ton 33:24
                                    n's 109:8         trust 46:14
tolerable           19 139:12,15,
 130:11                             Tranthum                           type 16:13
                    22 142:16                         truth 51:23
                                     36:9                               36:15 45:13
top 46:1            143:2                               91:19,21        73:4 81:2
 78:10 147:2      trade 62:4        Trapano             147:5 158:17    145:11
 148:7 156:1                         36:10 37:21        159:5,6,9
                  traffic 35:2                          160:3,8,9      typically
                                     38:4 39:7,19
topic 105:23        47:24 48:3,12                                       86:11
                                     75:13 81:20      truthfully
topics 30:17        54:23 55:9,      97:17 105:20       160:3
                    15,21 56:4,8,                                            U
touched 92:7                         106:8 107:7
                    9,13,17,22,23                     truthfulness
                                     108:5 113:6
towed 45:10         96:8 127:9                          52:2 112:22    U-TURN
                                     118:11
                                     122:18 126:4                       101:2



                    Elite Court Reporting, LLC
            ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 191 of 192 PageID #: 1527


                                                                                   28

U.S. 15:19       unreasonable      111:18,22,24     73:14 74:3       156:3
 24:13 150:17     91:23 128:13     112:3,6          78:2,20 86:11   Walden 5:23
                  141:19           116:20 117:6,    117:19
Uh-huh 56:24                                                         6:7 7:8,13,14
                  150:12           17 119:1,8       124:11
ultimately                         125:8,13         125:13,21       Walden's 6:1
                 unrestrained
 127:6                             139:2 140:14
                  129:15                           violations       walking
unable 91:4                        142:11 145:4                      33:21 80:7
                                                    48:12
                 untruthfulnes
 92:17 127:19                     vehicles
                 s 112:23                          Virginia         wanted 26:7
uncommon                           35:14 136:20                      51:7 72:22
                                                    22:12 40:10
                 unusual           137:7
 69:11                                                               85:5 86:6




                                              H
                                                    42:10,13,16,
                  71:16
                                  version           18,24 43:3       158:8
underneath
                 up-to-date        114:23 117:5     49:5,8,10,13,
 132:9                                                              wanting
                  32:20                             16,19,20,23
understand                        versus 39:4,                       127:4
                 upper 120:15                       74:11 78:22
 4:12 9:7 43:6                     11 40:10                         war 14:22
                  128:3                             79:3,8 108:2
                                   46:18 47:5
 98:17 101:14
 111:5 118:10
understandin
g 45:16 85:22
                      UG
                 Use-of-force
                  23:10
                 utter 128:11
                                  victims 139:3
                                  video 50:6,11
                                   51:16 110:14,
                                                    131:17
                                                   visible 120:4
                                                    145:7,9
                                                                     22:19
                                                                    warn 85:14
                                                                    warning
                                                                     55:18 73:9
 112:13                                            visit 49:15,17
                 uttered           17 111:2,7,                       76:3 85:7
 114:14                                             67:21
                  121:21           13,15 116:6                       86:23 127:8
 135:20 141:1,                     131:18 132:1    visual 86:14
                  122:22
 15 142:20                         146:20 147:6,                    warranted
                                                   voluntarily       79:18
underwear                          8,12,24
                       V                            154:10
 113:13                            149:21 151:1                     washing
                                   153:3 159:13                      45:12
undisputed       vaccination                             W
 RO

 114:21           24:16           videotape                         watch 147:6
                                   50:21 74:21     W-9 161:11,
unhelmeted       Valley 20:3                                        watched 50:6
                                   131:4 150:24     12
 129:16                                                              51:15 147:8
                 vehicle
                                  viewed 50:8,     W-A-K-E 10:2
unincorporat      26:10,12 30:1                                     water 90:3
                                   15,18 147:24
ed 21:23          31:3,8,17                        waist 133:2       115:7 119:18,
                  32:21 33:11,    VIN 62:23                          20,24 120:4,
United 12:22                                       Wait 122:8
                  19 34:7,14,17   violating                          8,11,12,19,
 13:17 23:18,
                  35:8 62:6,8,9    126:11          waiting 93:23     22,23 121:9,
 21 24:3 80:24
                  63:4 66:8                                          12,17,23
                                  violation        waive 160:23,
university        70:24 74:3,4                                       122:2 124:20
                                   52:11 59:24      24
 5:23 6:1,2,4,    79:16 85:11                                        125:8 127:21
 7,8              101:4 105:15     62:3,21 63:3,   Wake 10:2,19      128:8,10,16,
                  107:15           7,24 64:2,3,6    12:6 26:18       19,24 129:1,5
unnecessary                        65:7 66:2
                  108:18                            27:8,9 153:18    130:20
 141:23



                  Elite Court Reporting, LLC
          ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
Case 2:20-cv-00561 Document 89-18 Filed 07/08/21 Page 192 of 192 PageID #: 1528


                                                                           29

 132:15,18      white 101:13     worried 36:19     43:1 46:2
 133:19,23                        129:3            51:5,10,11
                wife 49:14
 135:2 136:16                                      59:8 84:5
                 126:23          worry 36:16
 138:21                                            86:9 101:13
                 127:11           135:5 157:23
 145:18,23,24                                      142:4,5
                window           worth 63:7        154:21
weapon           44:13 45:17      103:23
 120:14 121:8                                     yell 123:13
                wit 4:4          wreck 65:23
weapons                                           yield 27:1
                                  92:9,24
 23:12          witness's                          28:8 66:7
                                  144:19
                 51:20




                                           H
                                                   78:2 81:9
wearing                          wrecked
 129:10 145:8   witnesses                         York 15:20
                                  80:19 99:15
 148:18,23       157:22
                                                  young 38:12
 149:12,16      witnessing       wrecks
 150:9                            123:23          YT250 60:13
                 128:3UG
website                          wrist 123:23
                women 96:23
 29:11                                                  Z
                 97:9            wrists 131:6
week 9:6 15:9                     137:20
                won 46:3                          zone 82:19
 37:17 56:20                     write 48:14       84:1,21 87:12
                Wood 38:22
weighing         40:1            Writing 49:1
 71:7 100:11
                words 28:2       written 29:10
weight 34:12     122:22
 92:20 129:22                    wrong 27:21
                 133:16
West 22:12                       wrote 72:14
                work 6:11
 40:10 42:10,    14:21 24:6,18
 RO

 13,15,18,24     40:19,21              Y
 43:3 49:5,8,    41:4,8 44:5,
 10,13,16,19,    20 47:21        Yamaha
 20,22 74:10     56:21 158:20     60:11 61:13
 78:22 79:3,7    161:18          yard 45:13
 108:2 131:16
                worked 10:3      year 6:24
western          44:8             12:3 14:5
 18:13                            36:4 41:13,
                working 8:7,
whatsoever       18 9:5 17:5      15,16,17,24
 23:17           45:10 131:11    years 10:1,8,
wheel 92:5,8    works 36:20       23 18:19 25:3
                                  27:5,13,21
wheelchair      world 16:8        28:1,3,4
 66:17
                worn 29:9         32:11 33:4



                  Elite Court Reporting, LLC
          ROY TAYLOR, PH.D., ROUGH DRAFT, 06/23/2021
